Exhibit 10.1

 

[g275481ki01i001.jpg]

 

DATE:     21 NOVEMBER 2017

 

--------------------------------------------------------------------------------

 

AGREEMENT FOR LEASE
RELATING TO
PART THIRD FLOOR,
8 FINSBURY CIRCUS, LONDON EC2

 

 

--------------------------------------------------------------------------------

 

Between

 

MITSUBISHI ESTATE LONDON LIMITED

 

and

 

CRA INTERNATIONAL (UK) LIMITED

 

and

 

CRA INTERNATIONAL, INC.

 

--------------------------------------------------------------------------------

 

CMS Cameron McKenna Nabarro Olswang LLP

Cannon Place

78 Cannon Street

London EC4N 6AF

T +44 20 7367 3000

F  +44 20 7367 2000

cms.law

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Definitions

1

 

 

 

2.

Interpretation

4

 

 

 

3.

Agreement for Lease

5

 

 

 

4.

Works

5

 

 

 

5.

Landlord’s Obligations

6

 

 

 

6.

Tenant’s Works

7

 

 

 

7.

Insurance

8

 

 

 

8.

Copyright

9

 

 

 

9.

Measurement of the Premises

10

 

 

 

10.

Initial Rent and Rent Commencement Date

10

 

 

 

11.

Landlord’s Contribution

10

 

 

 

12.

Grant and Completion

10

 

 

 

13.

Vacant Possession

11

 

 

 

14.

Title

11

 

 

 

15.

Matters Affecting the Premises

12

 

 

 

16.

Conditions

12

 

 

 

17.

Entire Agreement

13

 

 

 

18.

State and Condition

13

 

 

 

19.

Dealing with this Agreement

14

 

 

 

20.

No Demise

14

 

 

 

21.

Confidentiality, Press Release and Internal Disclosure

14

 

 

 

22.

Disputes

14

 

 

 

23.

Termination

15

 

 

 

24.

Guarantee

16

 

 

 

25.

Value Added Tax

17

 

 

 

26.

Construction Industry Deduction Scheme

17

 

 

 

27.

Non-Merger

18

 

 

 

28.

No Partnership

18

 

 

 

29.

Notices

18

 

 

 

30.

Costs

19

 

 

 

31.

Contracts (Rights of Third Parties) Act 1999

19

 

 

 

32.

Noting of the Agreement

19

 

 

 

33.

Governing Law and Jurisdiction

19

 

 

 

34.

Exclusion of the 1954 Act

19

 

 

 

Schedule 1 Premises

20

 

 

Schedule 2 Works

1

 

 

Appendix 1 Lease

28

 

 

Appendix 2 Licences to Carry out Tenant’s Works

81

 

 

Appendix 3 Tenant Guide

37

 

--------------------------------------------------------------------------------


 

Appendix 4 Duty of Care Letter

38

 

 

Appendix 5 Guarantor’s Legal Opinion

39

 

 

Appendix 6 Side Deed Variation

40

 

--------------------------------------------------------------------------------


 

AGREEMENT FOR LEASE

 

DATE

November 21, 2017

 

PARTIES

 

(1)                                          MITSUBISHI ESTATE LONDON LIMITED
(incorporated and registered in England and Wales under company registration
number 2435659), the registered office of which is at Cannon Place, 78 Cannon
Street, London EC4N 6AF (the “Landlord”);

 

(2)                                          CRA INTERNATIONAL (UK) LIMITED
(incorporated and registered in England and Wales under company registration
number 04007726), the registered office of which is at 8 Finsbury Circus, London
EC2M 7EA(the “Tenant”); and

 

(3)                                          CRA INTERNATIONAL, INC.
(incorporated and registered in Massachussetts, United States of America under
company registration number 042372210), the registered office of which is at 200
Clarendon Street T-10 Boston MA 02116 and whose address for service in England
and Wales is at 8 Finsbury Circus, London EC2M 7EA (the “Guarantor”).

 

RECITALS

 

(A)                                        The Landlord has agreed with the
Tenant to carry out the Works and to grant to the Tenant the Lease of the
Premises on the terms and conditions of this agreement. The Tenant has agreed to
accept the Lease on the terms and conditions of this agreement.

 

(B)                                        The Guarantor has agreed with the
Landlord to guarantee the obligations of the Tenant under this agreement.

 

IT IS AGREED AS FOLLOWS:

 

1.                                               DEFINITIONS

 

In this agreement and in the recitals to it, unless the context otherwise
requires, the following definitions apply:

 

“Adjudicator” means a member of Mark Hackett Associates LLP as nominated by the
senior partner or managing director from time to time to act as Adjudicator
under this agreement;

 

“Agreed Form” means, in relation to any document, the form of that document (or
the draft of it) which is in an agreed form and attached to this agreement in
the schedules or in the appendices or in a separate book of appendices;

 

“Business Day” means a day other than Saturday, Sunday or a day on which banks
are authorised to close in London for general banking business;

 

“CDM Regulations” means the Construction (Design and Management) Regulations
2007 and the Construction (Design and Management) Regulations 2015 (as
applicable);

 

“Code” means the sixth edition of the “Code of Measuring Practice: A Guide for
Property Professionals” published on behalf of the Royal Institution of
Chartered Surveyors;

 

“Completion Date” means 10 Business Days after the later of:

 

(a)                                          the Date of Practical Completion of
that part of the Works described as Phase 1 in the Works Specification; and

 

1

--------------------------------------------------------------------------------


 

(b)                                          the date on which the Measurement
Expert delivers his measurement of the Internal Area pursuant to clause 9.1; and

 

(c)                                           the date on which the Initial Rent
is determined pursuant to the provisions of clause 10.2;

 

“Conditions” means the conditions in Part 1 of the Standard Commercial Property
Conditions (Second Edition);

 

“Consents” means all approvals, consents, licences, permissions, certificates
and statutory agreements required from any competent authority and necessary for
carrying out and completing the Works including the Planning Permission, and
building regulations consents (or proper and valid waivers made by the relevant
competent authority);

 

“Date of Practical Completion” means, in respect of each phase of the Works the
date on which the Landlord’s Surveyor certifies to the Tenant pursuant to clause
4.6 that the Works have been completed;

 

“Defects Period” means the period of 12 months commencing on the date of
Practical Completion;

 

“Escape Route” means the corridor shown hatched red on the plans forming part of
the Works Specification which is to be constructed by the Landlord as part of
the Works;

 

“Group” means a group of companies within the meaning of section 42 of the
Landlord and Tenant Act 1954;

 

“Guarantor’s Legal Opinion” means a legal opinion from Foley Hoag LLP of Seaport
West, 155 Seaport Boulevard, Boston MA US 02210-2600 in respect of the Guarantor
in the Agreed Form attached as Appendix 5;

 

“Initial Rent” means the annual rent reserved by the Lease, calculated in
accordance with clause 10.2 and subject to review under the Lease;

 

“Insured Risks” means loss or damage arising from fire, explosion, lightning,
earthquake, flood, storm, bursting or overflowing of water tanks, pipes or other
water or heating apparatus, impact, aircraft (other than hostile aircraft) and
things dropped from such aircraft, terrorism, riot, civil commotion and
malicious damage and such other risks as the Landlord may reasonably require;

 

“Landlord’s Contribution” means the payment or payments to be made by the
Landlord to the Tenant in accordance with the provisions of clause 12;

 

“Landlord’s Solicitors” means CMS Cameron McKenna Nabarro Olswang LLP, Cannon
Place, 78 Cannon Street, London EC4N 6AF (reference: RE3.HUPI.NP1045.00338);

 

“Landlord’s Surveyor” means an employee of Broadgate Estates Limited who is a
member of the Royal Institute of Chartered Surveyors;

 

“Lease” means the lease of the Premises in Agreed Form attached as Appendix 1;

 

“Licence to Carry Out Tenant’s Works” means the licence for works in respect of
the Tenant’s Works, in Agreed Form attached as Appendix 2;

 

“Measured Area” means the number of square feet of the Net Internal Area of the
Premises measured in the manner provided for in clause 9 (rounded to the nearest
square foot);

 

2

--------------------------------------------------------------------------------


 

“Measurement Report” means the report to be prepared by the Measurement Surveyor
in respect of the Premises following completion of the Works;

 

“Measurement Surveyor” means Plowman Craven Limited (incorporated and registered
in England and Wales under company registration number 06429056), the registered
office of which is at 141 Lower Luton Road, Harpenden, Hertfordshire AL5 5EQ,
appointed to ascertain the Measured Area;

 

“Net Internal Area” or “NIA” means net internal area (expressed in square feet)
of the Premises as constructed measured in accordance with the Code;

 

“Offices” means the parts of the Property on the lower ground, ground and first
to eighth floors intended to be used as offices as identified in the Measurement
Report;

 

“Plan” means the plan or plans (if any) attached to this agreement and “Plan 1”,
“Plan 2” etc. shall be construed accordingly;

 

“Premises” means the premises to be let to the Tenant by the Lease or, as the
context requires and as briefly described in Schedule 1, and forming part of the
Property;

 

“Prescribed Rate” means, for the purposes of this agreement, four per cent per
annum above the base rate of HSBC Bank plc from time to time;

 

“Property” means the freehold land known as 8 Finsbury Circus, London EC2 and
11, 12, 13 and 14 South Place, London EC2 as the same is registered at the Land
Registry, as at the date of this agreement, with title absolute under title
number NGL66474;

 

“Rent Commencement Date” means the day following the end of the Rent Free
Period;

 

“Rent Free Period” means, in relation to the Initial Rent, the period:

 

(a)                                          commencing on the earlier of:

 

(i)                                              the Completion Date; and

 

(ii)                                           the date of actual completion of
the Lease; and

 

(b)                                          ending on the date which is 20
months from and including the date referred to in paragraph (a) above;

 

“Side Deed Variation” means the variation to the side deed dated 20 May 2016 and
made between (1) the Landlord, (2) the Tenant and (3) the Guarantor in the
Agreed Form attached as Appendix 6;

 

“Statutory Requirements” the requirements of any directly applicable provision
of any statutory enactment or any regulation, rule or order made pursuant
thereto or any regulation, occurrences or bye-law of any local authority or of
any statutory undertaker which has jurisdiction with regard to the Works or with
whose systems the same is or will be connected and any conditions attached to
any notices served under any such enactment, regulations, rule or order,
regulation or bye-law;

 

“Tenant Guide” means the tenant fit out guide and building handbook attached as
Appendix 3 as the same is amended or substituted from time to time;

 

“Tenant’s Solicitors” means Bird & Bird LLP of 12 New Fetter Lane London EC4A
1JP  (reference: Andrew Stobbart);

 

3

--------------------------------------------------------------------------------


 

“Tenant’s Works” means the works to be carried out by the Tenant at its own
expense to fit out the Premises for use and occupation;

 

“Value Added Tax” means value added tax or any similar tax from time to time
replacing it or performing a similar fiscal function;

 

“Works” means internal partitioning works and the splitting of services required
to separate the Premises from other lettable area on the third floor of the
Building as more particularly described and shown in the Works Specification and
the plans attached at Schedule 2;

 

“Works Specification” means the specification attached at Schedule 2.

 

2.                                               INTERPRETATION

 

2.1                                        The contents page, headings and
sub-headings in this agreement are for ease of reference only and do not affect
the meaning of this agreement.

 

2.2                                        A reference to a clause, paragraph or
schedule is to a clause or paragraph or schedule to this agreement and a
reference to this agreement includes its schedules and appendices.

 

2.3                                        Obligations undertaken by more than
one person are joint and several obligations.

 

2.4                                        A reference to a person includes an
individual, firm, partnership, company, association, organisation or trust (in
each case whether or not having a separate legal personality).

 

2.5                                        A reference to a company includes any
company, corporation or any other body corporate (wherever incorporated).

 

2.6                                        References to one gender include all
genders.

 

2.7                                        Words in the singular include the
plural and vice versa.

 

2.8                                        Any words following the terms
“include” and “including” or any similar expression shall be interpreted as
illustrative and shall not limit the sense of the words preceding those terms.

 

2.9                                        General words do not have a
restrictive meaning because they are preceded or followed by specific words
indicating a particular type, class or category.

 

2.10                                 Excluding reference to the Code and unless
otherwise specified a reference to legislation is a reference to all legislation
having effect in the United Kingdom from time to time, including:

 

2.10.1                       directives, decisions and regulations of the
Council or Commission of the European Union;

 

2.10.2                       Acts of Parliament;

 

2.10.3                       orders, regulations, consents, licences, notices
and bye-laws made or granted:

 

(a)                                          under any Act of Parliament; or

 

(b)                                          under any directive, decision or
regulation of the Council or Commission of the European Union; or

 

(c)                                           by a local authority or by a court
of competent jurisdiction; and

 

2.10.4                       any mandatory codes of practice issued by a
statutory body.

 

2.11                                 Unless otherwise specified a reference to
particular legislation is a reference to that legislation as amended, modified,
consolidated, re-enacted or replaced from time to time and to all subordinate
legislation made under it from time to time.

 

4

--------------------------------------------------------------------------------


 

2.12                                 Where any party agrees to do something it
will be deemed to fulfil that obligation if it procures that it is done.

 

2.13                                 Where any act is prohibited no party will
permit or omit to do anything which will allow that act to be done.

 

2.14                                 Where any notice, consent, approval,
permission or certificate is required to be given by any party to this agreement
such notice, consent, approval, permission or certificate must be in writing and
will not constitute a valid notice, consent, approval, permission or certificate
for the purpose of this agreement unless it is in writing.

 

2.15                                 A reference in the Conditions to a working
day is a reference to a Business Day.

 

3.                                               AGREEMENT FOR LEASE

 

3.1                                        In consideration of the Tenant’s
obligations under this agreement, the Landlord shall grant the Lease to the
Tenant and the Tenant shall accept the Lease on the terms set out in this
agreement. The grant of the Lease is conditional on the carrying out and
completion of the Works in accordance with clause 4.

 

3.2                                        In consideration of the Landlord
entering into this agreement with the Tenant, the Guarantor agrees to enter into
the Lease as guarantor.

 

3.3                                        No premium is payable by the Tenant.

 

3.4                                        This agreement is an executory
agreement only and it does not operate nor will it be deemed to operate as a
demise of the Premises.

 

4.                                               WORKS

 

4.1                                        The Landlord shall use its 
reasonable endeavours to obtain all necessary consents to carrying out the Works
(including necessary planning permissions, building regulations consents and
consents of the insurers of the building of which the Premises form part) in
terms which are acceptable to the Landlord acting reasonably.

 

4.2                                        The Landlord shall after having
obtained all such necessary consents in terms which are acceptable to it (acting
reasonably), at its own expense carry out and complete the Works

 

4.2.1                              in a good and workmanlike manner and in
accordance with good building practice;

 

4.2.2                              with good and suitable materials; and

 

4.2.3                              in compliance with all consents statutes and
statutory orders and regulations made under or deriving validity from them, and
codes of practice and requirements of local authorities utility providers and
other competent authorities.

 

4.3                                        The Landlord shall use its reasonable
endeavours to complete:

 

4.3.1                              that part of the Works described as Phase 1
in the Works Specification within ten weeks of the date of this agreement; and

 

4.3.2                              that part of the Works described as Phase 2
in the Works Specification within fourteen weeks of the date of this agreement.

 

4.4                                        The Landlord may make revisions to
the specification describing the Works, provided that such revisions do not
substantially change the nature or scope of the Works nor substantially reduce
the quality of any materials specified in the specification as to be used in
carrying out the Works

 

5

--------------------------------------------------------------------------------


 

provided that the Landlord shall give the Tenant as much notice as reasonably
practicable of any proposed revisions or changes and shall take due account of
any representations made by the Tenant in respect of such revisions or changes.

 

4.5                                        If the Landlord does make such
revisions the definition of the “Works” will then be read by reference to the
specification.

 

4.6                                        The Landlord’s Surveyor (whom the
Landlord shall procure shall act (a) independently and (b) in accordance with
all relevant professional standards) shall give the Tenant written notice
certifying completion of Phase 1 and Phase 2 of the Works (as described in the
Works Specification). Such certificates will be final and binding on the Tenant,
but will not prevent the Landlord carrying out remedial works to the Works
pursuant to clause 4.7.

 

4.7                                        The Landlord shall, as soon as
practicable after any necessary remedial works to the Works become apparent or
are notified by the Tenant to the Landlord and subject to clause 4.8, carry out
such remedial works to the Works with all due expedition and in accordance with
the provisions of subclauses 4.2.1 to 4.2.3.

 

4.8                                        The Tenant shall to the extent
necessary to carry out such remedial works allow the Landlord access to the
Premises in order to carry out such remedial works during normal working hours
and provided (except in case of emergency) that the Landlord has given the
Tenant at least 48 hours’ notice of the need for access to the Premises and
provided further that the Landlord shall use all reasonable endeavours to
minimize the time it remains within the Premises and to minimize any disturbance
to the Tenant.

 

4.9                                        Notwithstanding any term of the
Lease, if the Date of Practical Completion has not occurred in respect of Phase
2 of the Works (as described in the Works Specification) by 27 February 2018
then, subject to clause 4.10, the Rent Commencement Date in the Lease shall be
put back by the same period of time as the period commencing on and including 27
February 2018 until and including the date on which the Date of Practical
Completion occurs in respect of Phase 2 of the Works (as described in the Works
Specification).

 

4.10                                 The Rent Commencement Date will not be put
back pursuant to clause 4.9 for any period of time from and including the date
that, notwithstanding that Phase 2 of the Works (as described in the Works
Specification) has not been certified as complete in accordance with clause 4.6,
the Tenant has lawful access to and egress from the Premises and  may lawfully
either carry out the Tenant’s Works at the Premises or use the Premises in
accordance with the provisions of the Lease and the Escape Route may lawfully
and  properly be used for escape in accordance with building regulations. For
the avoidance of doubt, the Escape Route may properly be used for escape even if
there is temporary lighting or temporary fire doors and even if ceiling tiles
have not been installed provided that there is no breach of building regulations
as a result of such use.

 

4.11                                 The Landlord’s liability for any breach of
clause 4.1 to clause 4.3 is limited to its obligations under clause 4.7 and the
Landlord shall not be liable for any other loss including any loss of profit or
economic or consequential loss incurred by the Tenant directly or indirectly in
consequence of any such breach.

 

5.                                               LANDLORD’S OBLIGATIONS

 

5.1                                        Subject to clause 5.2, the covenants
and obligations contained in this agreement relating to the Works and the making
good of any defect shall be covenants and obligations binding on and

 

6

--------------------------------------------------------------------------------


 

personal to Mitsubishi Estate London Limited and shall not bind nor be
enforceable against its successors in title.

 

5.2                                        The provisions of clause 4.9 are
landlord covenants and tenant covenants in respect of the Lease for the purpose
of the Landlord and Tenant (Covenants) Act 1995.

 

6.                                               TENANT’S WORKS

 

6.1                                        The Tenant shall, if it wishes to
carry out the Tenant’s Works, having at its own cost prepared the same, submit
to the Landlord (in triplicate) for approval, detailed plans, a specification
and method statement of its proposals for the Tenant’s Works which shall be in
accordance with the Tenant Guide. The provisions of clause 12.3 of the Lease
shall govern whether the Landlord’s approval is required or not and, if
required, whether such approval is required not to be unreasonably withheld or
delayed.

 

6.2                                        The Tenant shall not commence any
part of the Tenant’s Works until the details of the Tenant’s Works have been
approved by the Landlord in writing and clause 12.3 of the Lease applies in
respect of the Tenant’s Works for the relevant part of the Premises.

 

6.3                                        If not granted by the commencement of
the Tenant’s Works, on carrying out the Tenant’s Works, the Tenant shall comply
with the obligations of the Tenant in the Licences to Carry out Tenant’s Works
as if they had been granted.

 

6.4                                        The Tenant shall procure that all
materials to be used in connection with the Tenant’s Works are delivered
straight to (and kept within) the Premises and that all refuse is kept within
suitable receptacles (to be provided by and at the cost of the Tenant) to be
housed within the service yard at the Property ready for collection by the
Corporation of London or other competent authority and the Tenant shall bear the
costs of such collection.

 

6.5                                        In the event of any failure to comply
with the provisions of this clause 6 the Landlord may serve written notice on
the Tenant specifying the breach and if the breach has not been remedied within
10 Business Days of the date of service of the notice, the Landlord may serve
further written notice requiring the Tenant and its contractors to cease
carrying out works to until the failure is remedied to the reasonable
satisfaction of the Landlord.

 

6.6                                        The parties acknowledge that the
Landlord is not and will not become a client in respect of the Tenant’s Works
for the purposes of the CDM Regulations. If and to the extent the Landlord is a
client in relation to the Tenant’s Works for the purposes of the CDM Regulations
the Tenant agrees with the Landlord to be treated as the only client for the
purposes of the CDM Regulations in relation to the Tenant’s Works.

 

6.7                                        For the purposes of the CDM
Regulations the Tenant:

 

6.7.1                              warrants to the Landlord that it has the
competence to perform the duties imposed on a client by the CDM Regulations;

 

6.7.2                              acknowledges that the Landlord has not
modified the design for the Tenant’s Works or arranged or instructed anyone else
to do so; and

 

6.7.3                              covenants:

 

(a)                                          to comply in all respects with the
CDM Regulations and procure that any person involved in carrying out such works
complies with the CDM Regulations; and

 

7

--------------------------------------------------------------------------------


 

(b)                                          promptly to provide the Landlord
with a copy of the health and safety file for the Tenant’s Works prepared in
accordance with the CDM Regulations and any code of practice or other guidance
issued by any competent authority, to allow the Landlord to inspect the original
file and to hand the original file to the Landlord under the Lease at the expiry
or sooner determination of the term of the Lease.

 

6.8                                        The Landlord shall bear its own costs
(including without limitation fees and expenses) plus Value Added Tax in
connection with the approval of plans and specifications for the Tenant’s Works.

 

6.9                                        The Tenant acknowledges that no
partnership or agency relationship exists between the Landlord and the Tenant in
relation to the Tenant’s Works or is created by or in consequence of the
execution of the Tenant’s Works or this agreement or otherwise.

 

6.10                                 Following completion of the Tenant’s Works
the Tenant shall liaise with the person then responsible for the health and
safety file for the Works as to any necessary updating of the health and safety
file for the Works and/or Tenant’s Works and shall supply to such person all
information, drawings and details of the Tenant’s Works as reasonably required
by such person and shall use all reasonable endeavours to ensure that such
updating is completed within four weeks of completion of the Tenant’s Works.

 

6.11                                 The Tenant shall procure the supply of the
following to the Landlord as soon as reasonably practicable following receipt
and with the Tenant using reasonable endeavours to procure the supply to the
Landlord within 30 Business Days of practical completion of the Tenant’s Works:

 

6.11.1                       an electronic version of the final “as-built” scale
drawings of the Tenant’s Works;

 

6.11.2                       an electronic version of the final “as-built” scale
drawings of the mechanical, electrical and other installations and services of
the Tenant’s Works;

 

6.11.3                       the proposed entries in the health and safety file
for the Premises in respect of the Tenant’s Works; and

 

6.11.4                       a schedule listing the names and addresses of all
contractors and principal sub-contractors and suppliers who have been involved
in or concerned with the Tenant’s Works.

 

6.12                                 As soon as practicable after the later of:

 

6.12.1                       the date of actual completion of the Lease; and

 

6.12.2                       approval by the Landlord of all aspects of the
Tenant’s Works,

 

the Landlord shall grant and the Tenant and the Guarantor shall take up and
execute each of the Licences to Carry Out Tenant’s Works which shall contain
within it an obligation to deliver a set of “as built” drawings of the Tenant’s
Works and specifications relating to the relevant Premises to the Landlord
immediately following completion of the Tenant’s Works.

 

7.                                               INSURANCE

 

7.1                                        Insurance of the Works

 

7.1.1                              The Landlord shall insure the Premises and
the Works in accordance with the obligations on the part of the landlord
relating to insurance contained in the Lease.

 

8

--------------------------------------------------------------------------------


 

7.1.2                              Section 47 of the Law of Property Act 1925
does not apply to this agreement.

 

7.2                                        Insurance of the Tenant’s Works

 

7.2.1                              Unless the Landlord agrees at the Tenant’s
cost to insure the same, until the date of practical completion of the Tenant’s
Works, the Tenant shall keep the Tenant’s Works insured against the Insured
Risks and insure against public liability of not less than ten million pounds
(£10,000,000) and on such terms and with a reputable insurance office.

 

7.2.2                              The Landlord shall use reasonable endeavours
to procure that the insurers of the Property waive their subrogation rights in
respect of the Tenant and the Tenant’s contractor in respect of the Tenant’s
Works. The Tenant shall pay any additional premium properly payable in respect
of the insurance of the Property and:

 

(a)                                          provide all such information as the
insurers of the Property may reasonably request in respect of the Tenant’s
Works; and

 

(b)                                          comply with all requirements of the
insurers of the Property in respect of the carrying out of the Tenant’s Works.

 

7.2.3                              In the event that the insurers of the
Property do not agree to waive their subrogation rights in respect of the Tenant
and the Tenant’s contractor, the parties shall act reasonably to agree
reasonable alternative insurance arrangements in respect of the Tenant’s Works.

 

7.2.4                              The Tenant shall produce to the Landlord
whenever reasonably required written evidence of such insurance cover as
mentioned in this clause 7.2

 

8.                                               COPYRIGHT

 

8.1                                        Insofar as the copyright to any
drawings or other intellectual property (which do not relate to information
technology or proprietary software) relevant to the Works is owned by the
Landlord or that such copyright or other intellectual property relevant to the
Tenant’s Works is owned by the Tenant (or the Landlord or the Tenant
respectively have power, without incurring liability for payment of money or
otherwise, to grant licence to use or reproduce the same) the Landlord and the
Tenant hereby irrevocably grant to each other a non-exclusive, royalty free
licence (which will be assignable and sub-lettable) to use and reproduce the
same for the purposes set forth in clause 8.2 below.

 

8.2                                        The Landlord and the Tenant undertake
that they shall observe all restrictions on copyright and other intellectual
property rights applicable to and treat as supplied in confidence all drawings,
plans, specifications, costs, information, trade contract documents and
calculations supplied by their respective contractors, consultants or agents or
any third party engaged, instructed or retained by them in connection with the
Works or the Tenant’s Works (as the case may be) and will not use or permit to
be used any of the same otherwise than exclusively in connection with the
planning and execution of the Works or the Tenant’s Works (as the case may be)
and that each of them shall use all reasonable endeavours to procure compliance
with this clause 8.2 by respective contractors, consultants or agents or any
third party engaged, instructed or retained by them in connection with the Works
or the Tenant’s Works (as the case may be) or the matters provided for in this
agreement.

 

9

--------------------------------------------------------------------------------


 

9.                                               MEASUREMENT OF THE PREMISES

 

9.1                                        As soon as the Premises are capable
of being so measured the Landlord shall procure that the Net Internal Area is
measured by the Measurement Surveyor so that the Rent may be calculated.

 

9.2                                        The Measurement Surveyor will be
appointed by the Landlord at its own cost and the terms of his appointment shall
require him to issue to the Tenant a duty of care in favour of the Tenant in the
form attached to this agreement as Appendix 4 mutatis mutandis and the Landlord
shall use reasonable endeavours to enforce such obligation.

 

9.3                                        The Measurement Surveyor shall act as
an expert and not an arbitrator and his decision, as to the Net Internal Area of
the Measured Area, shall be final and binding on the parties to this agreement.

 

10.                                        INITIAL RENT AND RENT COMMENCEMENT
DATE

 

10.1                                 The Initial Rent payable under the Lease
shall be calculated on the date on which the Measurement Expert has delivered
his measurement of the Net Internal Area.

 

10.2                                 The Initial Rent shall be the Net Internal
Area multiplied by sixty three pounds and fifty pence (£63.50) per square foot
provided that if the Net Internal Area is equal to or greater than 7,734.3
square feet then the Initial Rent shall be £491,128.05.

 

10.3                                 The Rent Commencement Date for each Lease
shall be the day following the end of the Rent Free Period for that Lease.

 

11.                                        LANDLORD’S CONTRIBUTION

 

11.1                                 The Landlord shall not be obliged to
provide carpets as part of the Works and in lieu thereof the Landlord will on
completion of the Lease pay to the Tenant the Landlord’s Contribution.

 

11.2                                 The Landlord’s Contribution shall be
calculated on the date on which the Measurement Expert has delivered his
measurement of the Net Internal Area.

 

11.3                                 The Value Added Tax exclusive amount of the
Landlord’s Contribution shall be calculated by multiplying the Net Internal Area
of the Premises (expressed in square metres) by twenty-five pounds (£25.00) in
respect of carpets.

 

11.4                                 In addition to the Landlord’s Contribution
the Landlord shall also pay to the Tenant an amount equal to the Value Added Tax
arising in respect of the Landlord’s Contribution within 10 Business Days of
production to the Landlord of a proper and valid Value Added Tax invoice or
invoices issued in the Tenant’s own name and addressed to the Landlord relating
to the Landlord’s Contribution.

 

12.                                        GRANT AND COMPLETION

 

12.1                                 Lease

 

12.1.1                       The term of the Lease shall be calculated and shall
commence on the Completion Date and expire on 19 May 2031.

 

12.1.2                       The Initial Rent shall be payable in accordance
with the terms of the Lease with effect from the Rent Commencement Date.

 

12.1.3                       The Net Internal Area in clause 8 of the Lease
shall be the Net Internal Area calculated under clause 9.

 

10

--------------------------------------------------------------------------------


 

12.1.4                       The liability to pay the insurance premiums or any
other payment due to the Landlord under the Lease commences on the Completion
Date.

 

12.2                                 Preparation of documents

 

The Lease and the counterpart shall be prepared by the Landlord’s Solicitors and
engrossments of the counterparts shall be delivered to the offices of the
Tenant’s Solicitors at least three Business Days before the Completion Date.

 

12.3                                 Completion

 

12.3.1                       On the Completion Date (and again on the date of
actual completion if later) and before completion shall take place, the Tenant
shall, as a pre-condition to the Landlord’s obligation to complete, procure that
there is delivered to the Landlord’s Solicitors, addressed to the Landlord, the
Guarantor’s Legal Opinion.

 

12.3.2                       On the Completion Date:

 

(a)                                          the Landlord shall grant and the
Tenant and the Guarantor shall accept the Lease;

 

(b)                                          the Landlord, the Tenant and the
Guarantor shall enter into the Side Deed Variation;

 

(c)                                           (if and to the extent that the
Tenant’s Works have been approved by the Landlord by that date) the Landlord,
the Tenant and the Guarantor shall enter into the Licences to Carry out Tenant’s
Works;

 

(d)                                          the Landlord shall pay to the
Tenant the Landlord’s Contribution; and

 

12.3.3                       Completion shall take place at the Landlord’s
Solicitors’ offices or where they reasonably require.

 

12.3.4                       The money due on completion shall be paid by direct
credit from the Landlord’s Solicitors’ client account (which the Landlord’s
Solicitors must receive as cleared funds by 2 p.m. on the day of completion) to
the bank account specified by the Tenant’s Solicitors or by any other method
reasonably agreed between the Landlord’s Solicitors and the Tenant’s Solicitors.

 

12.3.5                       If the Landlord’s Solicitors agree to complete by
post it will be at the Tenant’s risk.

 

13.                                        VACANT POSSESSION

 

Vacant possession of the Premises shall be given on completion of the Lease.

 

14.                                        TITLE

 

14.1                                 The Landlord’s title to the Premises and
the Property and to grant the Lease as at the date of this agreement has been
deduced in full and the Tenant will be deemed to take the Lease with full
knowledge of the Landlord’s title to the Premises and the Property as disclosed
and, subject to clause 14.3, the Tenant will raise no objections or requisitions
about them.

 

14.2                                 Each Lease shall be granted with full title
guarantee subject to the following modifications:

 

14.2.1                       the covenant set out in section 3(1) of the Law of
Property (Miscellaneous Provisions) Act 1994 will not extend to the words “and
could not reasonably be expected to” in that section; and

 

11

--------------------------------------------------------------------------------


 

14.2.2                       the Landlord shall not be liable under any of the
covenants set out in section 3(2) of the Law of Property (Miscellaneous
Provisions) Act 1994.

 

14.3                                 The Tenant shall be entitled to raise
reasonable and proper requisitions in relation to any matter relating to the
title to the Property at the Land Registry which comes into existence after the
date of this agreement or in respect of matters revealed by the Tenant’s
pre-completion searches at the Land Registry in form OS1 and not revealed to it
by the searches which the Tenant made or which a prudent tenant would or should
have made prior to the date of this agreement.

 

15.                                        MATTERS AFFECTING THE PREMISES

 

15.1                                 The Premises will be demised subject to and
with the benefit of all and any of the following in existence before the actual
date of completion:

 

15.1.1                       the matters contained or referred to in the entries
appearing on the registered title to the Property except for entries to secure
monies;

 

15.1.2                       all matters capable of registration as local land
charges or otherwise whether registered or not;

 

15.1.3                       all notices served and proposals, requirements or
agreements made (whether or not subject to confirmation) by or (as the case may
be) with any competent authority or arising under statute;

 

15.1.4                       any unregistered interests which fall within any of
the paragraphs of Schedule 3 of the Land Registration Act 2002 (when read
together with paragraphs 7 to 13 of Schedule 12 of that Act);

 

15.1.5                       PPP leases as defined in section 90 of the Land
Registration Act 2002; and

 

15.1.6                       all matters disclosed or which might reasonably be
expected to be disclosed by searches and enquiries made by or on behalf of the
Tenant or which a prudent purchaser ought to make.

 

15.2                                 The Tenant shall be deemed to take the
Lease with full knowledge of the matters subject to which the Lease is granted
and will raise no enquiries, objections or requisitions about them.

 

16.                                        CONDITIONS

 

16.1                                 This agreement incorporates the Conditions,
except to the extent that they are varied or excluded by or are inconsistent
with the terms set out in this agreement. References to “Seller” and “Buyer”
will mean the Landlord and Tenant respectively.

 

16.2                                 Conditions 1.1.4, 1.2, 1.3.5(c), 1.3.7(e),
1.4, 2.2, 3.1.1, 3.1.2., 3.1.3, 6.1, 6.2 6.3, 6.6.2, 6.6.3, 7, 9.3 and 10 do not
apply to this agreement.

 

16.3                                 Condition 1.1.3(b) is varied by the
addition of the following words at the end of it: “or if the Seller produces
reasonable evidence that the Premises will be released from such mortgages on or
before the Completion Date”. Condition 8.8.1 is varied by the addition of the
following at the end: “under this condition but not otherwise”.

 

16.4                                 Condition 1.3.2 is varied by the addition
of the words: “at the address and with the reference (if any) stated in the
contract” after the words “party’s conveyancer”.

 

16.5                                 Condition 1.3.3 does not apply and the
following wording is substituted for it: “Transmission by fax is a valid means
of giving a notice or delivering a document where delivery of the original

 

12

--------------------------------------------------------------------------------


 

document is not essential provided all relevant parts of the document or notice
are received by the intended recipient in a legible state. Transmission by email
is not a valid means of giving a notice or delivering a document”.

 

16.6                                 Condition 1.3.7(a) is varied by the
deletion of the words “first class post” and the addition in their place of the
words “a registered post service within the meaning of the Postal Services Act
2000”. Condition 1.3.7(b) does not apply to this agreement. Condition 1.3.8 does
not apply to this agreement.

 

16.7                                 Condition 6.4.2 is varied by the deletion
of the words “if to do so is reasonable” and the addition in their place of the
words “if the contract so states” and by the deletion of the words “or obtain,
pay for” and the addition of the words “at the Buyer’s expense” in their place,
and by the addition of the following at the end: “The Seller shall not be
required to include any matter in the statutory declaration which is not, after
reasonable enquiry within its personal knowledge.”

 

16.8                                 Condition 8.1.2 is varied by the deletion
of the words “after 2.00 p.m.” and the addition of the words “by the bank
account specified by the Seller’s Solicitors for the purpose after 2.00 p.m.”
and by the addition of the words “(as amended or supplemented by this
agreement)” after the words “8.3 and 9.3”.

 

16.9                                 Condition 8.3.3 is varied by the deletion
of the word “buyer” and the addition in its place of the word “seller” and the
deletion of the words “from the beginning” and the addition in their place of
the words “to the end”.

 

17.                                        ENTIRE AGREEMENT

 

17.1                                 The parties acknowledge that this agreement
and any document annexed to it contain all of the express terms of the agreement
between them.

 

17.2                                 The Tenant and the Guarantor acknowledge
that:

 

17.2.1                       except for the written replies made by the
Landlord’s Solicitors to the formal written pre-contract enquiries made by the
Tenant’s Solicitors or as contained in other written correspondence between the
Landlord’s Solicitors and the Tenant’s Solicitors (including e mail), they have
not relied on, or taken into account any statement or representation made by or
on behalf of the Landlord, whether written or oral (and including any made
negligently), in deciding to enter into this agreement; and

 

17.2.2                       they shall not be entitled to make any requisition
or claim in respect of the state of repair or condition of the Premises or the
compliance or non-compliance of the Premises or its use with any legislation.

 

17.3                                 Condition 9.1.1 is varied to read: “If any
plan or statement in the contract or in the written replies made by the
Landlord’s Solicitors to any formal written enquiry made by the Tenant’s
Solicitors before the date of this agreement is or was misleading or inaccurate
due to any error or omission the remedies (including any remedy based on
negligence) available are as follows.”

 

17.4                                 Nothing in this clause 17 will operate to
limit or exclude any liability for fraud.

 

18.                                        STATE AND CONDITION

 

Other than in respect of the Landlord’s obligations in respect of the Works, the
Landlord makes no warranty or representation as to the state and condition of
the Premises or the Property nor

 

13

--------------------------------------------------------------------------------


 

that the Premises may be used for the use permitted by the Lease or for any
other purpose (whether by reason of the state and condition of the Premises or
otherwise).

 

19.                                        DEALING WITH THIS AGREEMENT

 

This agreement is personal to CRA International (UK) Ltd (incorporated and
registered in England and Wales under company registration number 04007726) as
the Tenant and the Tenant shall not assign, charge or deal in any way with the
benefit of this agreement and the Landlord shall only execute the Lease in
favour of the Tenant and the Guarantor and the Tenant and the Guarantor shall
personally accept the Lease and execute the counterpart of the Lease.

 

20.                                        NO DEMISE

 

This agreement does not operate as a demise of the Premises and (except as
expressly stated in this agreement) the Tenant has no estate, right, title or
interest in the Premises or any part of it.

 

21.                                        CONFIDENTIALITY, PRESS RELEASE AND
INTERNAL DISCLOSURE

 

21.1                                 Except insofar as required to comply with
stock exchange or Statutory Requirements (either in the United Kingdom or in any
other jurisdiction) in relation to either the Landlord or the Tenant or in
relation to any company within the same Group as either of them:

 

21.1.1                       the terms and conditions of this agreement shall
not be released by any party to the press or any periodical journal nor shall
any party make any public announcement about it without the prior written
consent of the Landlord or the Tenant (as the case may be), such consent not to
be unreasonably withheld or delayed; and

 

21.1.2                       each party shall treat this agreement as
confidential to it and to its advisers, bankers and other parties involved in
the grant of the Lease.

 

21.2                                 Neither party shall issue a press release
in respect of the entry into this agreement or the grant of the Lease without
the consent of the Landlord or the Tenant (as the case may be), such consent not
to be unreasonably withheld or delayed.

 

21.3                                 The Tenant may release information to its
staff prior to the issue of any press release. The details and timing of the
release of such information (if it contains details of the financial or
commercial terms of this agreement) are to be agreed by the Landlord, acting
reasonably.

 

22.                                        DISPUTES

 

22.1                                 Any dispute or difference shall be subject
to and referred to the non-exclusive jurisdiction of the English Courts and
shall be formally determined by legal proceedings which may review and revise
any matter and any decision of any adjudicator relating to such dispute. This
Agreement shall be governed by and construed in accordance with English law.

 

22.2                                 If there is a dispute or difference between
the parties, or the parties are unable to agree a matter required or
contemplated by this agreement, either party may notify the other that there is
a dispute or difference by serving a written notice to that effect on the other
party (a “Dispute Notice”). If a Dispute Notice is served representatives of the
Landlord and Tenant having the authority to resolve the dispute or difference
shall meet promptly and use reasonable endeavours acting in good faith to
resolve the dispute or difference by joint discussion.

 

22.3                                 Either Party may give notice at any time of
its intention to refer the dispute or difference if it relates to the Works to
the Adjudicator.

 

14

--------------------------------------------------------------------------------


 

22.4                                 If such dispute or difference is referred
to the Adjudicator in accordance with clause 22.5 the then current rules of the
Technology and Construction Solicitors’ Association shall apply.

 

23.                                        TERMINATION

 

23.1                                 Landlord’s right to terminate

 

If any of the following events occurs then the Landlord may forthwith by notice
in writing to the Tenant at any time terminate this agreement without prejudice
to any right or remedy of any party to this agreement against any other party in
respect of any prior breach of this agreement:

 

23.1.1                       the Tenant and/or (as the case may be) the
Guarantor:

 

(a)                                          is unable to pay, or has no
reasonable prospect of being able to pay, its debts within the meaning of
section 123 or sections 222 to 224 of the Insolvency Act 1986 (but disregarding
references in those sections to proving it to the court’s satisfaction);

 

(b)                                          resolves or its directors resolve
to enter into, or it enters into, or it or its directors commence negotiations
or make any application to court in respect of, or call or convene any meeting
for the approval of any composition, compromise, moratorium (including a
moratorium statutorily obtained, whether as a precursor to a voluntary
arrangement under the Insolvency Act 1986 or otherwise, or a moratorium
informally obtained), scheme or other similar arrangement with its creditors or
any of them, whether under the Insolvency Act 1986, the Companies Act 2006 or
otherwise;

 

(c)                                           resolves, or its directors
resolve, to appoint an administrator of it, or to petition or apply to court for
an administration order in respect of it, or a petition or an application for an
administration order is made in respect of it, or an administration order is
made in respect of it, or any step under the Insolvency Act 1986 is taken to
appoint an administrator of it out of court, or it enters administration;

 

(d)                                          requests or suffers the appointment
of a Law of Property Act 1925, court appointed or other receiver or receiver and
manager, or similar officer over or in relation to the whole or any part of its
undertaking, property, revenue or assets, or any person holding security over
all or any part of its undertaking, property, revenue or assets takes possession
of all or any part of them or requests that such a person does so;

 

(e)                                           resolves or its directors resolve
to wind it up, whether as a voluntary liquidation or a compulsory liquidation,
or its directors take any step under the Insolvency Act 1986 to wind it up
voluntarily or to petition the court for a winding-up order, or a winding-up
petition is presented against it, or a provisional liquidator is appointed to
it, or it goes into liquidation within the meaning of section 247 of the
Insolvency Act 1986;

 

(f)                                            is dissolved, or is removed from
the Register of Companies at Companies House, or ceases to exist (whether or not
being capable of reinstatement or reconstitution) or threatens to cease to
exist, or its directors apply for it to be struck-off the Register of Companies
at Companies House; or

 

15

--------------------------------------------------------------------------------


 

(g)                                           is, or becomes, subject to, or
takes or has taken against it or in relation to it or the whole or any part of
its undertaking, property, revenue or assets, any finding, step, process or
proceeding in any jurisdiction other than England and Wales which is equivalent,
analogous, corresponding or similar to any of the findings, steps, processes or
proceedings mentioned in clauses 23.1.1(a) to 23.1.1(f), and whether or not any
such finding, step, process or proceeding has been taken in England and Wales;
or

 

23.1.2                       the Tenant and/or (as the case may be) the
Guarantor ceases to carry on all of its business.

 

23.2                                 Termination generally

 

Any termination of this agreement shall be without prejudice to any right or
remedy of any party to this agreement against any other party in respect of any
prior breach of this agreement.

 

23.3                                 Effect of termination

 

23.3.1                       On determination of this agreement, the Tenant
shall:

 

(a)                                          (if required by the Landlord) at
its own expense immediately remove any works (including any Tenant’s Works)
carried out by the Tenant at the Premises and reinstate the Premises to the same
state and condition in which they were prior to the carrying out of such works;
and

 

(b)                                          apply for the removal of any
unilateral notice registered against the title to the Property at the Land
Registry.

 

23.3.2                       Any default in carrying out such works of removal
and reinstatement shall entitle the Landlord to carry out such work at the
expense of the Tenant and all reasonable and proper costs and expenses incurred
shall be repaid by the Tenant to the Landlord on demand and recoverable as a
debt due from the Tenant.

 

23.3.3                       This clause 23.3 shall remain in full force and
effect notwithstanding the termination of this agreement.

 

24.                                        GUARANTEE

 

24.1                                 The Guarantor confirms that it is not
subject to any process of dissolution or insolvency proceedings or any other
litigation proceeding that challenges the legality validity or enforceability of
this agreement.

 

24.2                                 In consideration of the Landlord entering
into this agreement with the Tenant at the Guarantor’s request the Guarantor as
a primary obligation:

 

24.2.1                       guarantees to the Landlord that the Tenant shall
promptly comply with the terms and conditions contained in this agreement and
the Lease;

 

24.2.2                       shall indemnify and keep the Landlord indemnified
against all losses, damages, costs and expenses arising as a result of any
default by the Tenant in complying with the terms and conditions contained in
this agreement and the Lease provided that the Guarantor’s liability under this
clause shall be no greater than the liability of the Tenant in relation to the
default complained of;

 

16

--------------------------------------------------------------------------------


 

24.2.3                       shall execute the counterpart of the Lease (and any
other document to be entered into by the Tenant) as surety for the Tenant as and
when called on to do so by the Landlord;

 

24.2.4                       agrees that no time or indulgence granted to the
Tenant by the Landlord nor any variation of the terms of this agreement nor any
other thing by virtue of which but for this provision the Guarantor would have
been released will in any way release the obligations of the Guarantor to the
Landlord under this clause 24; and

 

24.2.5                       agrees that if this agreement is disclaimed by or
on behalf of the Tenant under any statutory or other power or if this agreement
is terminated under clause 24, the Guarantor shall if so required by the
Landlord by written notice within three months after notice of a disclaimer has
been received by the Landlord or after such termination enter into a new
contract with the Landlord in the same form as this agreement (except for this
clause 24) and the new contract shall take effect from the date of the
disclaimer and the Guarantor shall pay the Landlord’s proper costs and
disbursements together with VAT incurred in the preparation and completion of
the new contract and execute and deliver it to the Landlord.

 

25.                                        VALUE ADDED TAX

 

25.1                                 If this agreement or anything in it gives
rise to a taxable supply for Value Added Tax purposes by either party to the
other, the paying party will pay to the recipient party a sum equal to that
Value Added Tax in addition to any other consideration against provision of a
valid Value Added Tax Invoice.

 

25.2                                 The Tenant declares that it has no
intention of using the Premises or any part of it or of allowing it to be used
whether by sub-letting or otherwise in such a way as to give rise to the
disapplication of any option to tax made by the Landlord.

 

25.3                                 The Tenant shall indemnify and keep
indemnified the Landlord against all Value Added Tax which the Landlord has to
repay to HM Revenue & Customs including any under the capital goods scheme and
against all Value Added Tax which is irrecoverable by the Landlord (together in
each case with interest, penalties and costs) due to the disapplication of any
option to tax made by the Landlord arising in any way from the use of the
Premises or part or parts of it by the Tenant or anyone authorised by the Tenant
for an exempt purpose.

 

26.                                        CONSTRUCTION INDUSTRY DEDUCTION
SCHEME

 

26.1                                 In this clause 26 “Regulations” means the
Income Tax (Construction Industry Scheme) Regulations 2005 SI 2005/2045.

 

26.2                                 The parties acknowledge that if the
Landlord must operate the Regulations in respect of the Landlord’s Contribution
the Landlord shall make payment gross, or under deduction of basic rate or
higher rate tax as directed for the time being by HM Revenue & Customs, in
compliance with Regulation 6 of the Regulations.

 

26.3                                 In a case where the Tenant is not
registered to receive payment gross, the Tenant shall provide the Landlord with
details of the total amount included in the Landlord’s Contribution that
represents the direct cost of materials used or to be used in carrying out the
construction operations under this agreement to enable the Landlord to discharge
its obligations to provide a monthly return under section 70 of the Finance Act
2004 and Regulation 4 of the Regulations.

 

17

--------------------------------------------------------------------------------


 

26.4                                 The Tenant shall promptly inform the
Landlord of any change in its status under the Construction Industry Scheme or
if any other fact or circumstance may affect the Landlord’s ability to comply
with its obligations under the Construction Industry Scheme pursuant to this
agreement.

 

26.5                                 Where any error or omission has occurred in
calculating or making a deduction from the Landlord’s Contribution such that an
over-deduction is made, the Landlord shall correct that error by making a
payment to the Tenant of the sum over-deducted.

 

26.6                                 Where any error or omission has occurred in
calculating or making a deduction from the Landlord’s Contribution such that an
under-deduction is made the Tenant shall correct that error by payment to the
Landlord of the sum which should have been but was not deducted.

 

26.7                                 The Tenant agrees with the Landlord that
the Tenant shall comply with the Construction Industry Scheme in the event that
it becomes a contractor as defined in section 59 of the Finance Act 2004 in
relation to any action taken or payments made in connection with this agreement.

 

27.                                        NON-MERGER

 

The provisions of this agreement shall remain in full force and effect
(notwithstanding completion of the Lease) to the extent that they remain to be
complied with.

 

28.                                        NO PARTNERSHIP

 

This agreement is not intended to create any partnership between any of the
parties to this agreement.

 

29.                                        NOTICES

 

Notices to:

 

29.1                                 the Landlord shall be marked for the
attention of Shinichi Kagitomi at Mitsubishi Estate London Limited, Cannon
Place, 78 Cannon Street, London EC4N 6AF with copies to:

 

29.1.1                       the Landlord by e mail at
kagitomi@mitsubishi-estate.co.uk; and

 

29.1.2                       the Landlord’s Solicitors marked for the attention
of Hugh Picton Phillipps at CMS Cameron McKenna Nabarro Olswang LLP, Cannon
Place, 78 Cannon Street, London EC4N 6AF and sent by e mail to
hugh.pictonphillipps@cms-cmno.com;

 

29.2                                 the Tenant shall be marked for the
attention of Amanda Olsen at CRA International (UK) Limited, 8 Finsbury Circus
ondon EC2M 7 EA with copies to:

 

29.2.1                       the Tenant by e mail at aolsen@crai.co.uk;

 

29.2.2                       the Tenant’s Solicitors marked for the attention of
Andrew Stobbart at Bird & Bird LLP, 12 New Fetter Lane London EC4A 1JP and sent
by e mail to andrew.stobbart@twobirds.com.

 

29.3                                 the Guarantor shall be marked for the
attention of Chad Holmes, Chief Financial Officer, Executive VP & Treasurer,
Charles River Associates, 200 Clarendon Street, Boston, MA 02116 United States
of America with copies to:

 

29.3.1                       the Guarantor by e mail at cholmes@crai.com; and

 

18

--------------------------------------------------------------------------------


 

29.3.2                       the Tenant’s Solicitors marked for the attention of
Andrew Stobbart at Bird & Bird LLP, 12 New Fetter Lane London EC4A 1JP and sent
by e mail to andrew.stobbart@twobirds.com.

 

30.                                        COSTS

 

Unless expressly stated the parties to this agreement will be responsible for
their own costs and the costs of their solicitors and surveyors in connection
with the preparation, negotiation and completion of this agreement, the grant of
the Lease and the completion of other documents envisaged by this agreement.

 

31.                                        CONTRACTS (RIGHTS OF THIRD PARTIES)
ACT 1999

 

Unless expressly stated nothing in this agreement will create any rights in
favour of any person pursuant to the Contracts (Rights of Third Parties) Act
1999.

 

32.                                        NOTING OF THE AGREEMENT

 

The Tenant shall not be entitled to note this agreement or the Lease or any
rights granted in the Lease against the Landlord’s title other than by virtue of
a unilateral notice and shall not without the consent of the Landlord (which may
be withheld in the Landlord’s absolute discretion) send this agreement or a copy
thereof to the Land Registry provided always that this clause shall not prevent
the Tenant making an application for first registration of the Lease nor an
application to note rights granted in the Lease after completion.

 

33.                                        GOVERNING LAW AND JURISDICTION

 

33.1                                 This agreement and any dispute or claim
arising out of or in connection with it or its subject matter or formation
(including non-contractual disputes or claims) are governed by the law of
England and Wales.

 

33.2                                 The parties irrevocably agree that the
courts of England and Wales have exclusive jurisdiction to determine any dispute
or claim that arises out of or in connection with this agreement or its subject
matter or formation (including non-contractual disputes or claims).

 

34.                                        EXCLUSION OF THE 1954 ACT

 

34.1                                 The Landlord and the Tenant confirm that
before this agreement was entered into:

 

34.1.1                       a notice complying with Schedule 1 to the
Regulatory Reform (Business Tenancies) (England and Wales) Order 2003 which
relates to the tenancy to be created by the Lease was served by the Landlord on
the Tenant on 17th November 2017; and

 

34.1.2                       a statutory declaration dated 20th November, 2017
complying with paragraph 8 of Schedule 2 to that Order was made by Andrew
Stobbart, whom the Tenant confirms was duly authorised by the Tenant to make the
statutory declaration on its behalf.

 

This agreement has been entered into on the date stated at the beginning of it.

 

19

--------------------------------------------------------------------------------


 

SCHEDULE 1
PREMISES

 

Premises on the part third floor within the Property as shown (for the purpose
of identification) edged red on Plan 1 as follows:

 

Premises

 

Target
Area - NIA

 

Rent — per
sq. ft.

 

Allocated
female
lockers

 

Allocated
male
lockers

 

Allocated
cycle spaces

 

Part Third Floor

 

7,366 sq. ft.

 

£

63.50

 

4

 

3

 

7

 

 

20

--------------------------------------------------------------------------------


 

[g275481ki05i001.jpg]

 

21

--------------------------------------------------------------------------------


 

SCHEDULE 2
WORKS

 

1

--------------------------------------------------------------------------------


[g275481ki07i001.jpg]

 

1

--------------------------------------------------------------------------------


[g275481ki07i002.jpg]

 

2

--------------------------------------------------------------------------------


 

[g275481ki07i003.jpg]

 

3

--------------------------------------------------------------------------------


 

[g275481ki07i004.gif]

 

4

--------------------------------------------------------------------------------


 

[g275481ki07i005.jpg]

 

5

--------------------------------------------------------------------------------


 

[g275481ki07i006.gif]

 

6

--------------------------------------------------------------------------------


 

Signed by Yuichiro Shioda,

)

 

 

a duly authorised signatory for and on

)

 

 

behalf of

)

 

 

MITSUBISHI ESTATE LONDON LIMITED

)

 

 

 

 

 

/s/Yuichiro Shioda

 

 

 

Director

 

 

 

 

 

 

 

 

Signed by

)

 

 

a duly authorised signatory for and on

)

 

 

behalf of

)

 

 

CRA INTERNATIONAL UK LIMITED

)

 

 

 

 

 

/s/ Chad M. Holmes

 

 

 

Director

 

 

 

 

 

 

 

 

Signed by

)

 

 

a duly authorised signatory for and on

)

 

 

behalf of

)

 

 

CRA INTERNATIONAL, INC.

)

 

 

 

 

 

/s/ Chad M. Holmes

 

 

 

Authorised signatory

 

7

--------------------------------------------------------------------------------


 

APPENDIX 1
LEASE

 

28

--------------------------------------------------------------------------------


 

[g275481ki11i001.jpg]

 

DATE:                              201[·]

 

--------------------------------------------------------------------------------

 

LEASE
RELATING TO
PART THIRD FLOOR, 8 FINSBURY CIRCUS, LONDON EC2

 

--------------------------------------------------------------------------------

 

Between

 

MITSUBISHI ESTATE LONDON LIMITED

 

and

 

CRA INTERNATIONAL (UK) LIMITED

 

and

 

CRA INTERNATIONAL, INC

 

--------------------------------------------------------------------------------

 

CMS Cameron McKenna Nabarro Olswang LLP

Cannon Place

78 Cannon Street

London EC4N 6AF

T +44 20 7367 3000

F  +44 20 7367 2000

cms.law

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Definitions

28

 

 

 

2.

Interpretation

32

 

 

 

3.

Grant and Term

34

 

 

 

4.

Rights Granted

34

 

 

 

5.

Rights Reserved and Regranted

36

 

 

 

6.

Third Party Rights over the Premises

37

 

 

 

7.

Payment of Rents

38

 

 

 

8.

Rent Review

38

 

 

 

9.

Other Financial Matters

41

 

 

 

10.

Insurance

43

 

 

 

11.

Service Charge

46

 

 

 

12.

State And Condition of the Premises

52

 

 

 

13.

Use of the Premises

54

 

 

 

14.

Dealings

55

 

 

 

15.

Legal Requirements and Regulations

60

 

 

 

16.

Landlord’s Covenant for Quiet Enjoyment

62

 

 

 

17.

Limit on Landlord’s Liability

62

 

 

 

18.

Forfeiture

62

 

 

 

19.

Miscellaneous

65

 

 

 

20.

Guarantee and Indemnity

69

 

 

 

Annexure 1 Plans

78

 

 

 

Annexure 2 Base Building Specification

79

 

 

 

Annexure 3 Cat A Specification

80

 

--------------------------------------------------------------------------------


 

LAND REGISTRY PRESCRIBED CLAUSES

 

LR1. Date of lease

 

[·]

 

LR2. Title number(s)

 

LR2.1 Landlord’s title number(s)

 

NGL66474

 

LR2.2 Other title numbers

 

None.

 

LR3. Parties to this lease

 

Landlord

 

MITSUBISHI ESTATE LONDON LIMITED (incorporated and registered in England and
Wales under company registration number 2435659), the registered office of which
is at Cannon Place, 78 Cannon Street, London EC4N 6AF.

 

Tenant

 

CRA INTERNATIONAL (UK) LIMITED (incorporated and registered in England and Wales
under company registration number 04007726), the registered office of which is
at 8 Finsbury Circus, London EC2M 7EA.

 

Other parties

 

CRA INTERNATIONAL, INC. (incorporated and registered in Massachusetts, United
States of America under company registration number 042372210), the registered
office of which is at 200 Clarendon Street T-10 Boston MA 02116 and whose
address for service in England and Wales is at 8 Finsbury Circus, London EC2M
7EA.

 

LR4. Property

 

The Property as specified in this lease in the definition of the Premises at
clause 35.

 

In the case of a conflict between this clause and the remainder of this lease
then, for the purposes of registration, this clause shall prevail.

 

LR5. Prescribed statements etc.

 

None.

 

LR6. Term for which the Property is leased

 

The term as specified in this lease at clause 37.

 

LR7. Premium

 

None.

 

LR8. Prohibitions or restrictions on disposing of this lease

 

This lease contains a provision that prohibits or restricts dispositions.

 

--------------------------------------------------------------------------------


 

LR9. Rights of acquisition etc.

 

LR9.1 Tenant’s contractual rights to renew this lease, to acquire the reversion
or another lease of the Property, or to acquire an interest in other land

 

None.

 

LR9.2 Tenant’s covenant to (or offer to) surrender this lease

 

None.

 

LR9.3 Landlord’s contractual rights to acquire this lease

 

None.

 

LR10. Restrictive covenants given in this lease by the Landlord in respect of
land other than the Property

 

None.

 

LR11. Easements

 

LR11.1 Easements granted by this lease for the benefit of the Property

 

The easements granted for the benefit of the Property as specified in this lease
at clause 38.

 

LR11.2 Easements granted or reserved by this lease over the Property for the
benefit of other property

 

The easements granted or reserved by this lease over the Property as specified
in this lease at clause 38.

 

LR12. Estate rentcharge burdening the Property

 

None.

 

LR13. Application for standard form of restriction

 

None.

 

LR14. Declaration of trust where there is more than one person comprising the
Tenant

 

None.

 

--------------------------------------------------------------------------------


 

LEASE

 

LAND REGISTRY

 

TITLE NUMBER:

NGL66474

 

 

ADMINISTRATIVE AREA:

City of London

 

DATE

 

PARTIES

 

(4)                                          MITSUBISHI ESTATE LONDON LIMITED
(incorporated and registered in England and Wales under company registration
number 2435659), the registered office of which is at Cannon Place, 78 Cannon
Street, London EC4N 6AF (the “Landlord”);

 

(5)                                          CRA INTERNATIONAL (UK) LIMITED
(incorporated and registered in England and Wales under company registration
number 04007726), the registered office of which is at 8 Finsbury Circus, London
EC2M 7EA (the “Tenant”); and

 

(6)                                          CRA INTERNATIONAL, INC.
(incorporated and registered in Massachusetts, United States of America under
company registration number 042372210), the registered office of which is at 200
Clarendon Street T-10 Boston MA 02116 and whose address for service in England
and Wales is at 8 Finsbury Circus, London EC2M 7EA (the “Guarantor”).

 

IT IS AGREED AS FOLLOWS:

 

35.                                        DEFINITIONS

 

The following definitions apply in this Lease:

 

“BREEAM Certificate” means the certificate issued by the National Service
Operator for the Building as assessed under the 2011 version of BREEAM (Building
Research Establishment’s Environmental Assessment Method) UK New Construction
Scheme;

 

“BREEAM Rating” means the rating awarded to the Building as stated in the
BREEAM Certificate;

 

“Base Building Specification” means the base building specification annexed to
this Lease at Schedule 4;

 

“Building” means 8 Finsbury Circus, London EC2 and 11, 12, 13 and 14, South
Place, London EC2 shown for identification only edged red on Plan 2 and all
Service Media on, over or under such land and Service Media outside such land
but exclusively serving it (but excluding any Service Media which are not owned
by the Landlord);

 

“Business Day” means a day other than Saturday, Sunday or a day on which banks
are authorised to close in London for general banking business;

 

“Cat A Specification” means the Category A specification annexed to this Lease
at Schedule 5;

 

“Electronic Communications Apparatus” has the meaning ascribed to it by the
Communications Act 2003;

 

“Electronic Communications Code” means the code set out in Schedule 2 of the
Telecommunications Act 1984 as amended by the Communications Act 2003 and
otherwise amended from time to time;

 

--------------------------------------------------------------------------------


 

“EPC” means both an energy performance certificate and a recommendation report
(as each term is defined in The Energy Performance of Buildings (England and
Wales) Regulations 2012);

 

“Excluded Risks” means any risk against which the Landlord does not insure (or
in respect of which there is a partial exclusion to the extent that the partial
exclusion applies) because insurance cover for that risk is either not
ordinarily available in the London insurance market, or is available there only
at a premium or subject to conditions which in the Landlord’s reasonable
discretion are unacceptable or is not insured by reason of withdrawal of cover
by the insurer and any other normally insurable risk that the Landlord has not
insured against;

 

“Group” means a group of companies within the meaning of section 42 of the
Landlord and Tenant Act 1954;

 

“Guarantor” means the third party to this deed, and/or any person who has
entered into a guarantee or an authorised guarantee agreement pursuant to this
Lease;

 

“Insurance Rent” means a fair proportion of the reasonable cost to the Landlord
(including any insurance premium tax and any insurance brokerage fees) of
insuring:

 

(a)                                          the Building against the Insured
Risks for its full reinstatement cost, including the costs of demolition and
site clearance, temporary works, compliance with local authority requirements in
connection with any works of repair or reinstatement, architects’, surveyors’
and other professional fees and other incidental expenses, and in each case with
due allowance for inflation and VAT;

 

(b)                                          against loss of the Rent (having
regard to the provisions for the review of the Rent) for a period of five years;
and

 

(c)                                           against public liability of the
Landlord in connection with any matter relating to the Building, its occupation
or use;

 

“Insured Risks” means:

 

(a)                                          fire, explosion, lightning,
earthquake, flood, storm, bursting or overflowing of water tanks, pipes or other
water or heating apparatus, impact, aircraft (other than hostile aircraft) and
things dropped from such aircraft, terrorism, riot, civil commotion and
malicious damage; and

 

(b)                                          such other risks as the Landlord
may from time to time insure against (whether at its own discretion or at the
request of the Tenant),

 

except to the extent that any such risk is for the time being an Excluded Risk;

 

“Interest Rate” means the rate of four per cent above the base lending rate from
time to time of HSBC Bank plc, or if that rate is no longer published then four
per cent above the rate of interest which the Landlord reasonably considers to
be most closely comparable to minimum lending rates generally applicable in the
United Kingdom from time to time;

 

“Landlord” means the first party to this deed and its successors in title and
persons entitled to the reversion immediately expectant on the termination of
this Lease;

 

“Landlord’s Energy Management Costs” means the reasonably incurred costs of the
Landlord of:

 

(a)                                          acquiring allowances of any nature
and paying all present and future taxes, duties, or assessments of any nature
relating to the supply or consumption of energy, or relating

 

--------------------------------------------------------------------------------


 

to emissions consequential upon that supply or consumption (and whether those
emissions are direct or indirect);

 

(b)                                          monitoring the supply and
consumption of energy and such emissions; and

 

(c)                                           gathering and processing
information relating to the supply and consumption of energy and to such
emissions,

 

and in this definition “Landlord” means the group of undertakings of which the
Landlord is a member for the purposes of such allowances or taxes;

 

“Landlord’s Surveyor” means a chartered surveyor (meaning a member of the Royal
Institution of Chartered Surveyors) appointed by the Landlord, who may be an
individual, or a firm or company of chartered surveyors, or an employee of the
Landlord or a company which is in the same Group as the Landlord;

 

“this Lease” means this deed as varied or supplemented by any document which is
supplemental to this deed;

 

“Lettable Areas” means any part of the Building (other than the Premises) which
is let or is intended for letting;

 

“National Service Operator” means BRE Global Limited (or any of such company
appointed from time to time to be the national service operator under BREEAM
(Building Research Establishment’s Environmental Assessment Method) UK New
Construction Scheme);

 

“Net Internal Area” means the net internal area (expressed in square feet) of
the Premises measured in accordance with the sixth edition of the “Code of
Measuring Practice: A Guide for Property Professionals” published on behalf of
the Royal Institution of Chartered Surveyors;

 

“One Finsbury Circus” means the land and building known as One Finsbury Circus,
London EC2 as the same is registered at the Land Registry at the date of this
deed with title absolute under freehold title number NGL330903 and leasehold
title number NGL603187;

 

“Permitted Use” means use as a high class offices within Use Classes B1(a) of
the Town and Country Planning (Use Classes) Order 1987 (as at the date of this
deed) and for purposes ancillary to such use;

 

“Plan” means a plan to this deed as attached to this deed at Schedule 3;

 

“Plant Area” means the part of the Building as is shown coloured brown on Plan
3;

 

“Premises” means Part Third Floor, 8 Finsbury Circus, London EC2, as shown edged
red on Plan 1 bounded by and including:

 

(a)                                          the interior plaster and other
finishes of the walls dividing the Building from other property (but excluding
any other part of such walls);

 

(b)                                          the inner half of the
non-load-bearing internal walls dividing such premises from other parts of the
Building (but excluding any other part of such walls);

 

(c)                                           the interior plaster and other
finishes of the internal load-bearing walls dividing such premises from other
parts of the Building (but excluding any other part of such walls);

 

(d)                                          the flooring, flooring pedestals
and flooring finishes but excluding the joists, slabs or other structures
supporting such flooring;

 

(e)                                           the ceiling finishes to the
suspended ceilings and integrated lighting (but excluding any other part of the
ceilings),

 

--------------------------------------------------------------------------------


 

and including:

 

(f)                                            the whole of any non-load-bearing
walls, columns and partitions within such premises;

 

(g)                                           the interior plaster and other
finishes of load-bearing walls and columns within such premises (but excluding
any other part of such walls and columns);

 

(h)                                          doors and door frames and fittings
at such premises;

 

(i)                                              fixtures from time to time at
those premises, but if those fixtures are Service Media then only if they fall
within paragraph (j) below;

 

(j)                                             Service Media within and from
time to time exclusively serving such premises and which are owned by the
Landlord (but excluding any other Service Media);

 

but excluding:

 

(k)                                          the air conditioning described at
paragraph 4.1 of the Category A Specification;

 

(l)                                              any Service Media within such
premises but which do not serve such premises exclusively, or which are not
owned by the Landlord; and

 

(m)                                      the windows and window frames at such
premises;

 

“Rent” means until the Rent Commencement Date one peppercorn and thereafter [·]
(£[·]) per annum as reviewed under this Lease or any interim rent payable under
the Landlord and Tenant Act 1954; [refer to agreement for lease]

 

“Rent Commencement Date” means [·]; [refer to agreement for lease]

 

“Retained Parts” means any part of the Building other than the Premises and the
Lettable Areas;

 

“Review Date” means 20 May 2021 and every fifth anniversary of that date and any
other date when the Rent may be reviewed under this Lease;

 

“Service Charge” means a fair proportion of the total cost of the Landlord’s
Expenses (as defined in clause 45.1) in relation to the relevant Service Charge
Year;

 

“Service Charge Balance” means the shortfall, if any, between the Service Charge
Estimate and the Service Charge;

 

“Service Charge Estimate” means the same fair proportion of the amount which the
Landlord, or the Landlord’s Surveyor or its accountant, reasonably estimates
will be the total cost of the Landlord’s Expenses (as defined in clause 45.1) in
any Service Charge Year;

 

“Service Charge Year” means the year from and including 1 January in each year
or such other date which the Landlord chooses from time to time;

 

“Service Media” means conduits and equipment used for the generation, passage,
reception and/or storage of Utilities and all fire alarms, sprinklers, smoke
detectors, dry risers, security cameras and closed circuit television apparatus;

 

“Service Route” means the route over the Service Yard and the Building as set
out (for the purposes of identification only) on Plan 4;

 

“Service Yard” means the service yard forming part of One Finsbury Circus and
serving One Finsbury Circus and the Building shown (for the purposes of
identification only) coloured blue on Plan 5, the rights and obligations in
respect of which are governed by the 1978 Transfer, the 1987 Transfer and the
2014 Deed;

 

--------------------------------------------------------------------------------


 

“Tenant” means the second party to this deed and, except where otherwise
expressly stated, its successors in title;

 

“Term” means the term of years granted by this deed;

 

“Utilities” means electricity, gas, water, foul water and surface drainage,
heating, ventilation and air conditioning, smoke and fumes, signals,
telecommunications, satellite and data communications and all other utilities;

 

“VAT” means value added tax and/or any similar tax from time to time replacing
it or performing a similar fiscal function;

 

“1978 Transfer” means a transfer of the Adjoining Property out of a site that,
at the time, comprised both the Property and the Adjoining Property dated 26
May 1978 and made between (1) Electricity Supply Nominees Limited and (2) The
National Water Council (as varied by the 1987 Transfer);

 

“1987 Transfer” means a transfer of land forming part of the Adjoining Property
by the then owner of the Adjoining Property to the then owner of the Property
dated 20 August 1987 and made between (1) Greycoat Lutyens House Limited and
(2) Hammerson (Amethyst) Properties Limited and Taisei Europe Limited; and

 

“2014 Deed” means a deed relating to development and works dated 8 August 2014
and made between (1) One Finsbury Circus London PropCo s.à r.l., (2) Mitsubishi
Estate London Limited, (3) Stephenson Harwood Services Limited and
(4) Stephenson Harwood LLP.

 

36.                                        INTERPRETATION

 

36.1                                 In this Lease:

 

36.1.1                       the contents page, headings and sub-headings are
for ease of reference only and do not affect its meaning;

 

36.1.2                       any words following the terms “include” and
“including” or any similar expression shall be interpreted as illustrative and
shall not limit the sense of the words preceding those terms;

 

36.1.3                       general words do not have a restrictive meaning
because they are preceded or followed by specific words indicating a particular
type, class or category;

 

36.1.4                       obligations owed by or to more than one person are
owed by or to them jointly and severally;

 

36.1.5                       words in the singular include the plural and vice
versa; and

 

36.1.6                       references to one gender include all genders.

 

36.2                                 In this Lease, unless otherwise specified:

 

36.2.1                       a reference to legislation is a reference to all
legislation having effect in the United Kingdom from time to time, including:

 

(a)                                          directives, decisions and
regulations of the Council or Commission of the European Union;

 

(b)                                          Acts of Parliament;

 

--------------------------------------------------------------------------------


 

(c)                                           orders, regulations, consents,
licences, notices and bye laws made or granted:

 

(i)                                              under any Act of Parliament; or

 

(ii)                                           under any directive, decision or
regulation of the Council or Commission of the European Union; or

 

(iii)                                        by a local authority or by a court
of competent jurisdiction; and

 

(d)                                          any mandatory codes of practice
issued by a statutory body;

 

36.2.2                       a reference to particular legislation is a
reference to that legislation as amended, modified, consolidated, re-enacted or
replaced from time to time and to all subordinate legislation made under it from
time to time;

 

36.2.3                       a reference to a person includes an individual,
firm, partnership, company, association, organisation or trust (in each case
whether or not having a separate legal personality);

 

36.2.4                       a reference to a company includes any company,
corporation or any other body corporate (wherever incorporated); and

 

36.2.5                       references to the Premises and the Building include
any part of the Premises or the Building.

 

36.3                                 In this Lease:

 

36.3.1                       an obligation of the Tenant not to do something
includes an obligation not to cause or allow that thing to be done;

 

36.3.2                       a reference to any act or to any act or omission of
the Tenant includes any act or any act or omission of any other person at the
Premises or the Building with the Tenant’s express or implied authority;

 

36.3.3                       the rights and remedies of the Landlord under any
clause are without prejudice to any other right or remedy of the Landlord;

 

36.3.4                       the obligations of or restrictions on the Tenant or
a Guarantor under any clause, supplemental document or other instrument entered
into in connection with this Lease, are without prejudice to the obligations of
or restrictions on the Tenant or Guarantor, or to the rights of the Landlord
under any other clause, supplemental document or other instrument entered into
in connection with this Lease;

 

36.3.5                       a reference to the consent or approval of the
Landlord means the prior consent in writing (which, if required by the Landlord,
is to be contained in a deed) of the Landlord, and, where required, of any
superior landlord or mortgagee of the Landlord;

 

36.3.6                       references to any adjoining property of the
Landlord include any property adjoining or near the Premises or the Building
owned, leased or occupied by the Landlord (or any company in the same Group as
the Landlord) from time to time;

 

36.3.7                       references to the end of the Term are to the end of
the Term whether before or at the end of the term of years granted by this deed;

 

36.3.8                       references to a fair proportion of any sum are to
the whole or a proportion of that sum which is fair and reasonable in the
circumstances as determined by the Landlord’s Surveyor (acting reasonably) and
where there are different elements to that sum a different proportion for each
element may be determined on this basis;

 

--------------------------------------------------------------------------------


 

36.3.9                       references to a certified copy are to a copy
certified by solicitors to be a true copy of the original; and

 

36.3.10                a requirement that a notice or other communication to be
given or made under or in connection with this Lease must be signed by the
person giving or making it will be deemed to be satisfied if the notice or other
communication is signed on behalf of the person giving it.

 

36.4                                 In this deed:

 

36.4.1                       in clause 48 the word “security” includes a
guarantee or rent deposit; and

 

36.4.2                       a reference to a clause, paragraph or schedule is
to a clause or paragraph of or schedule to this deed and a reference to this
deed includes its schedules and appendices.

 

37.                                        GRANT AND TERM

 

37.1                                 At the request of the Guarantor the
Landlord, with full title guarantee but subject to the modifications in clause
37.2, leases the Premises to the Tenant for a term of years from and including
[·] expiring on and including 19 May 2031, the Tenant paying the following sums,
which are reserved as rent: the Rent, the Insurance Rent the Service Charge
Estimate, the Service Charge Balance and any VAT payable on those sums and any
interest due under this Lease. [refer to agreement for lease]

 

37.2                                 The Landlord’s title guarantee is modified
as follows:

 

37.2.1                       the covenant set out in section 3(1) of the Law of
Property (Miscellaneous Provisions) Act 1994 will not extend to the words “and
could not reasonably be expected to” in that section; and

 

37.2.2                       the Landlord shall not be liable under any of the
covenants set out in section 3(2) of the Law of Property (Miscellaneous
Provisions) Act 1994.

 

38.                                        RIGHTS GRANTED

 

38.1                                 The Landlord grants the following rights to
the Tenant:

 

38.1.1                       the right to use:

 

(a)                                          such parts of the Plant Area as may
be reasonably designated from time to time by the Landlord for the purposes only
of the installation and retention of tenant’s plant and associated ducts,
cabling and wiring being an area of [·] square metres of the Plant Area in
total; [refer to agreement for lease]

 

(b)                                          such part of the risers in the
Building as may be reasonably designated from time to time by the Landlord for
the purposes only of the installation and retention of tenant’s plant and
associated ducts, cabling and wiring; and

 

(c)                                           those parts of the Building as
lead from the Plant Area and/or the risers mentioned in clause 38.1.1(b) to the
Premises as may be reasonably designated from time to time by the Landlord for
the purposes only of the installation and retention of associated ducts, cabling
and wiring;

 

38.1.2                       the right of access to and exit from (on foot only)
the Plant Area over those parts of the Building which are not in the possession
of any other tenant of the Landlord for the purposes only of installing,
repairing, inspecting, maintaining and removing such

 

--------------------------------------------------------------------------------


 

tenant’s plant and associated ducts, cabling and wiring in accordance with
clause 38.1.1;

 

38.1.3                       the right of access to and exit from (on foot only)
the risers referred to in clause 38.1.1(b) over those parts of the Building
which are not in the possession of any other tenant of the Landlord for the
purposes only of installing, repairing, inspecting, maintaining and removing
such Tenant’s plant and associated ducts, cabling and wiring in accordance with
clause 38.1.1;

 

38.1.4                       the right to permit third party telecommunications
providers to install and retain Electronic Communications Apparatus from and to
the nearest point of connection into the providers’ networks along the routes
designated by the Landlord from time to time for the purposes of operating and
running the Tenant’s business from the Premises only and not for any other
purpose or for use by any third party and thereafter for the Tenant to use such
Electronic Communications Apparatus;

 

38.1.5                       the right to enter and leave the Premises on foot
over such of the Retained Parts as the Landlord may reasonably designate from
time to time;

 

38.1.6                       the right to use the Service Route to service the
Premises or for such other purposes as the Landlord may permit from time to
time;

 

38.1.7                       the right to have the name of the Tenant (or other
permitted occupier(s)) displayed on any name board which may be provided by the
Landlord on the Retained Parts in the Landlord’s house style;

 

38.1.8                       the right to have the name of the Tenant (or other
permitted occupier(s)) displayed in the lift lobby of the Building immediately
outside the Premises with the consent of the Landlord, such consent not to be
unreasonably withheld or delayed;

 

38.1.9                       an exclusive right at all times to use seven
lockers (three male, four female) in the lower ground floor of the Building from
time to time designated by the Landlord (acting reasonably) for the Tenant’s
use;

 

38.1.10                an exclusive right at all times to use the seven cycle
spaces in the lower ground floor of the Building from time to time designated by
the Landlord (acting reasonably) for the Tenant’s use;

 

38.1.11                the right at all times to use the toilets on the third
floor of the Building;

 

38.1.12                the right to use such routes as are reasonably designated
by the Landlord from time to time for the purposes of escape from the Premises
in the case of emergency;

 

38.1.13                the right to use the Service Media forming part of the
Building at the date of this deed which serve, but do not form part of, the
Premises;

 

38.1.14                the right of support and protection from the rest of the
Building to the extent existing at the date of this deed.

 

38.2                                 The rights granted by clause 38.1:

 

38.2.1                       unless otherwise specified, are not granted to the
Tenant exclusively, but are to be used in common with the Landlord, any superior
landlord, any other tenants and lawful occupiers of the Building, and other
persons authorised by them;

 

38.2.2                       may be interrupted or varied for the purposes of
any works of maintenance, repair, alteration or the replacement of any land,
building, lifts or lift equipment, or Service

 

--------------------------------------------------------------------------------


 

Media in connection with which the rights are exercised provided that there
remains at all times reasonable access to the Premises and the Tenant is not
prevented from using the Premises for the Permitted Use; and

 

38.2.3                       are to be exercised by the Tenant, and any
authorised undertenant, in accordance with any reasonable regulations which the
Landlord may make for the proper management of the Building.

 

38.3                                 The rights granted by clauses 38.1.1 to
38.1.4 are granted subject to the Tenant:

 

38.3.1                       obtaining the consent of the Landlord, such consent
not to be unreasonably withheld or delayed;

 

38.3.2                       complying with the terms upon which the Landlord’s
consents are granted;

 

38.3.3                       complying with the terms of clause 46.3 of this
lease in relation to the relevant equipment installed.

 

38.4                                 The rights granted by clause 38.1.4 are, in
addition to the conditions referred to in clause 38.3, subject to the Tenant and
any provider of Electronic Communications Apparatus entering into a wayleave
agreement in such form as the Landlord may reasonably require.

 

38.5                                 The rights granted by clauses 38.1.5 and
38.1.6 are granted subject to the condition that the Landlord or anyone
authorised by the Landlord or the owner of the land affording such facility may,
from time to time, by notice in writing to the Tenant, vary the route or routes
of such easements and/or the location of the Service Yard provided the Landlord
or the owner of the land affording such facility provides reasonable alternative
easements and/or facilities at its own cost.

 

38.6                                 The Tenant will not be or become entitled
to any right, easement or privilege that is not expressly granted by clause
38.1, and section 62 of the Law of Property Act 1925 does not apply to this
Lease.

 

39.                                        RIGHTS RESERVED AND REGRANTED

 

39.1                                 The following rights are reserved from this
Lease and regranted to the Landlord by the Tenant:

 

39.1.1                       to build, or carry out works, or permit others to
do so, to any other part of the Building or on any adjoining or neighbouring
property (whether or not belonging to the Landlord), or to build into any of the
boundary walls, foundations or roofs of the Premises, even if such building or
works lessen the access of light or air to the Premises;

 

39.1.2                       to inspect, connect into, repair and replace any
Service Media in, on, under or over the Premises, but which do not form part of
the Premises and construct Service Media at any time during the Term, on, over
or under the Premises;

 

39.1.3                       of support and protection from the Premises for the
rest of the Building;

 

39.1.4                       for the occupier of adjoining property at the
Building to enter the Premises to carry out repairs but only if those repairs
cannot reasonably carried out without such entry; and

 

39.1.5                       to enter the Premises to exercise any other right
reserved and regranted to the Landlord by this Lease, or for any other
reasonable purpose connected with this Lease or with the Landlord’s interest in
the Premises or the Building.

 

--------------------------------------------------------------------------------


 

39.2                                 The rights reserved and regranted by this
Lease are reserved and regranted to the Landlord and any superior landlord or
mortgagee, and may be exercised by anyone authorised by the Landlord or a
superior landlord.

 

39.3                                 The person exercising any right of entry
reserved and regranted by this Lease shall:

 

39.3.1                       make good at its own cost any damage caused to the
Premises to the reasonable satisfaction of the Tenant;

 

39.3.2                       comply with the Tenant’s reasonable security
requirements; and

 

39.3.3                       use reasonable endeavours to minimise any
disturbance to the Tenant,

 

but shall not be under any obligation to make any other compensation to the
Tenant or other occupier of the Premises for any indirect economic or
consequential loss (to the extent is lawful to exclude such liability).

 

39.4                                 Subject to the provisions of clause 39.3
the Tenant shall allow any person who has a right to enter the Premises to enter
the Premises at all reasonable times, during and outside usual business hours,
provided that no less than 48 hours’ prior written notice has been given, . In
cases of emergency no notice need be given and the Landlord, or another person
on behalf of the Landlord may break into the Premises if entry cannot be
effected in any other way, the Landlord causing as little damage as is
reasonably practicable.

 

40.                                        THIRD PARTY RIGHTS OVER THE PREMISES

 

40.1                                 There are excepted from this Lease and this
Lease is granted subject to:

 

40.1.1                       all existing rights which belong to other property,
or are enjoyed by other property over the Premises or any land or Service Media
over which the Tenant may exercise rights by virtue of this Lease;

 

40.1.2                       the matters contained or referred to in the
property and charges registers of title number NGL66474 as at the date of this
deed.

 

40.2                                 The Tenant shall comply with the matters
contained or referred to in the registers referred to in clause 40.1 so far as
they relate to the Premises or any rights the Tenant may exercise by virtue of
this Lease.

 

40.3                                 The Tenant shall:

 

40.3.1                       not permit any third party to acquire any right
over the Premises or to encroach upon the Premises and shall give the Landlord
immediate written notice of any attempt to do this;

 

40.3.2                       take any steps which the Landlord may reasonably
require to prevent the acquisition of any right over or encroachment on the
Premises and such steps shall be at the Landlord’s cost unless the reason for
taking such steps is as a result of an act or omission of the Tenant;

 

40.3.3                       not do anything that would result in the loss of
existing rights which belong to the Premises and the Landlord’s interest in them
and are enjoyed over adjoining or neighbouring property; and

 

40.3.4                       not block or obstruct any window or ventilator at
the Premises unless permitted in accordance with clause 46.3.

 

--------------------------------------------------------------------------------


 

41.                                        PAYMENT OF RENTS

 

41.1                                 The Tenant shall pay to the Landlord the
Rent, the Service Charge Estimate and any VAT payable on those sums without
deduction, recoupment or set-off (whether legal or equitable) unless required to
do so by law in four equal instalments in advance on the usual quarter days, and
shall pay the Insurance Rent within 10 Business Days of demand and the Service
Charge Balance and any VAT on it within 10 Business Days of demand (whether such
demand is made and received before or after the end of the Term) and interest in
accordance with clause 43.7.

 

41.2                                 The Tenant shall pay the first instalment
of the Rent and any VAT due on it to the Landlord on the Rent Commencement Date,
and the first instalment is to be a proportionate amount for the period from and
including the Rent Commencement Date, until the next quarter day.

 

41.3                                 The Tenant shall pay the first instalment
of the Service Charge Estimate and any VAT due on it to the Landlord on the date
of this deed, and the first instalment is to be a proportionate amount for the
period from and including the date of this Lease until the next quarter day.

 

41.4                                 If this Lease is not determined in
accordance with clause 21 then:

 

41.4.1                       the Tenant shall be granted an additional rent free
period for a period of ten months from and including the Termination Date,
during which time the Rent shall be a peppercorn (if demanded); and

 

41.4.2                       immediately following the end of such additional
rent free period, the Tenant shall pay to the Landlord on demand the amount of
the Rent for the period from and including the expiry of such additional rent
free period to and including the day prior to the next following usual quarter
day.

 

41.5                                 If required by the Landlord, the Tenant
shall pay the Rent and the Service Charge Estimate and any VAT on them by
banker’s standing order to a bank account in the United Kingdom which the
Landlord has notified in writing to the Tenant.

 

42.                                        RENT REVIEW

 

42.1                                 Open Market Rent

 

The following definition applies in this clause 42:

 

“Open Market Rent” means the annual rent at which the Premises could reasonably
be expected to be let as a whole at the relevant Review Date in the open market:

 

(a)                                          without a fine or premium;

 

(b)                                          by a willing landlord to a willing
tenant;

 

(c)                                           which would be payable after the
expiry of a rent-free or reduced rent period (if any) of such length or payment
or allowance of any other landlord’s contribution as would be negotiated in the
open market between the willing landlord and the willing tenant at the relevant
Review Date in respect only of the time needed for the willing tenant to carry
out fitting-out works;

 

(d)                                          under a lease for a term of 10
years commencing on and including the relevant Review Date;

 

(e)                                           otherwise on the same terms as
this Lease, except as to the amount of the Rent, and assuming that there is a
rent commencement date which provides for the rent-free or reduced rent period
referred to in paragraph (c) above,

 

--------------------------------------------------------------------------------


 

assuming that:

 

(f)                                            the Premises are available to be
let with vacant possession;

 

(g)                                           the Premises and the Building and
any land or Service Media over which the Tenant may exercise any rights by
virtue of this Lease are in good and substantial repair and condition and if
damaged or destroyed that they have been reinstated;

 

(h)                                          the Premises have been constructed
to the Base Building Specification and the Cat A Specification and are ready to
receive the willing tenant’s fitting-out works;

 

(i)                                              the Premises have a Net
Internal Area of [·] ([·]) square feet; [refer to agreement for lease]

 

(j)                                             the Landlord (except in the case
of material and persistent breach) and the Tenant have fully complied with their
respective obligations in this Lease;

 

(k)                                          no work has been carried out on the
Premises or on any other part of the Building or on any adjoining property of
the Landlord by the Tenant or any undertenant or their predecessors in title
before or during the Term, which would lessen the rental value of the Premises;

 

(l)                                              the Premises, in their assumed
state, can be lawfully let, and can be lawfully used by the willing tenant for
the Permitted Use  at the relevant Review Date taking into account any changes
to the Permitted Use;

 

(m)                                      any consents or licences current or
required at the relevant Review Date are available to the willing tenant; and

 

(n)                                          if the Landlord (or the relevant
member of its VAT group) has elected to waive the exemption for the purposes of
VAT in respect of the Premises, that the willing landlord has also so elected,
but that if the Landlord (or the relevant member of its VAT group) has not so
elected, that the willing landlord has not so elected,

 

but disregarding:

 

(o)                                          any occupation of the Premises
and/or the remainder of the Building by the Tenant or any authorised
undertenant;

 

(p)                                          any goodwill attached to the
Premises by reason of the Tenant or any authorised undertenant carrying on any
business at the Premises or the remainder of the Building;

 

(q)                                          any improvements (including
improvements which form part of the Premises at the relevant Review Date)
carried out by the Tenant or any authorised undertenant or occupier, or their
predecessors in title, before or during the Term, with the consent (if required)
of the Landlord, at the cost of the person who carried out the improvement, and
not pursuant to an obligation owed by the person who carried out the improvement
to the Landlord or its predecessors in title;

 

(r)                                             any requirement and costs
applicable to the removal and reinstatement relating to any improvements as
referred to in paragraph (q) above; and

 

(s)                                            any legislation which imposes a
restraint upon agreeing or receiving an increase in the Rent.

 

--------------------------------------------------------------------------------


 

42.2                                 Determination of the revised Rent

 

42.2.1                       The Rent will be reviewed at each Review Date and
from and including each Review Date the Rent will be the higher of:

 

(a)                                          the Rent reserved immediately
before the relevant Review Date (disregarding any suspension of Rent under
clause 44.4; and

 

(b)                                          the Open Market Rent at the
relevant Review Date.

 

42.2.2                       If the Landlord and the Tenant have not agreed the
Open Market Rent three months before the relevant Review Date, either may
require it to be determined by a surveyor (the “Surveyor”), who will be an
independent chartered surveyor appointed jointly by the Landlord and the Tenant
or, if they do not agree on the identity of such surveyor, by the President of
the Royal Institution of Chartered Surveyors (or any other officer authorised to
carry out that function) on the application of either the Landlord or the Tenant
in accordance with this Lease.

 

42.2.3                       The Landlord and the Tenant may agree the level of
the Open Market Rent at any time before the Surveyor has determined it.

 

42.2.4                       The Surveyor will act as an arbitrator in
accordance with the Arbitration Act 1996.

 

42.2.5                       If the Surveyor dies, or gives up the appointment,
or fails to act in accordance with clause 42, or it becomes apparent that the
Surveyor is or will become unable so to act, the Landlord and the Tenant may
make a further appointment of, or application for, a substitute Surveyor.

 

42.2.6                       The costs of appointment and fees of the Surveyor
shall be paid in such proportions as the Surveyor directs, or if no such
direction is made, then equally by the Landlord and the Tenant.

 

42.3                                 General

 

42.3.1                       If the revised Rent has not been agreed or
determined before the relevant Review Date, then the Tenant shall continue to
pay the Rent at the rate payable immediately before the relevant Review Date and
no later than five Business Days after the revised Rent has been agreed or
determined the Tenant shall pay:

 

(a)                                          the shortfall, if any, between the
Rent paid and the revised Rent for the period from the relevant Review Date
until the next quarter day after payment is made; and

 

(b)                                          interest on the shortfall at the
base rate from time to time of HSBC Bank plc calculated on a daily basis by
reference to the period from each quarter day on which each part of the
shortfall would have become due had the revised Rent been agreed or determined
before the relevant Review Date to the date payment of the shortfall is made.

 

42.3.2                       If there is any legislation in force at the
relevant Review Date which restricts the Landlord’s right to review the Rent in
accordance with clause 42, or to receive any increase in the Rent following a
review, then the date on which the legislation is repealed or amended to allow a
review of or increase in the Rent, will be a further Review Date and the
Landlord will be entitled to require a review of the Rent in accordance with
this clause 42.

 

--------------------------------------------------------------------------------


 

42.3.3                       A Guarantor will have no right to take part in the
review of the Rent, but will be bound by it.

 

42.3.4                       Following the agreement of the revised Rent after
each rent review, the Landlord, the Tenant and any Guarantor shall sign a
memorandum recording the revised level of the Rent.

 

42.3.5                       Time will not be of the essence in relation to this
clause 42.

 

43.                                        OTHER FINANCIAL MATTERS

 

43.1                                 Utilities

 

The Tenant shall pay all charges, including connection and hire charges,
relating to the supply and consumption of Utilities to or at the Premises and
that part of the Landlord’s Energy Management Costs which the Landlord
reasonably attributes (or reasonably anticipates attributing) to the Premises
(to the extent not charged to the Tenant by way of the Service Charge), and
shall comply with all present or future requirements and recommendations of the
suppliers of Utilities to the Premises.

 

43.2                                 Common facilities

 

The Tenant shall pay on demand a fair proportion of any costs reasonably and
properly incurred or payable by the Landlord in respect of any land or Service
Media outside the Building but used in connection with the Premises including
costs in respect of the Service Yard pursuant to the 1978 Transfer, the 1987
Transfer and the 2014 Deed (to the extent not charged to the Tenant by way of
the Service Charge). The Landlord shall at the Tenant’s request and reasonable
cost provide the Tenant with evidence of such costs and the basis upon which
they have been incurred.

 

43.3                                 Rates and taxes

 

43.3.1                       The Tenant shall pay and indemnify the Landlord
against all present and future rates, duties, taxes and assessments of any
nature charged on or payable in respect of the Premises (or in respect or by
reason of any works carried out by or on behalf of the tenant at the Premises)
whether payable by the Landlord, owner, occupier or tenant of the Premises and
whether of a capital or income, recurring or non recurring nature except any
income or corporation tax imposed on the Landlord (or any superior landlord) in
respect of:

 

(a)                                          the grant of this deed;

 

(b)                                          the receipt of the rents reserved
by this Lease; or

 

(c)                                           any dealing or disposition by the
Landlord with its interest in the Premises.

 

43.3.2                       The Tenant shall not make any claim for relief from
any of the charges referred to above which could result in the Landlord not
being entitled (after the end of the Term) to the full benefit of that relief in
respect of the Premises.

 

43.4                                 Payments relating to the Premises and other
property

 

Where any of the charges payable under clause 43.1, 43.2 or 43.3 relates to
other property as well as the Premises, the amount to be paid by the Tenant will
be a fair proportion of the whole of the amount charged or payable.

 

--------------------------------------------------------------------------------


 

43.5                                 Landlord’s costs

 

The Tenant shall pay to the Landlord, on demand the fees, costs and expenses
reasonably properly charged, incurred or payable by the Landlord and its
advisers, agents or enforcement officers in connection with:

 

43.5.1                       any steps taken in direct contemplation of, or in
direct relation to, any proceedings under section 146 or 147 of the Law of
Property Act 1925 or the Leasehold Property (Repairs) Act 1938, including the
preparation and service of all notices, and even if forfeiture is avoided
(unless it is avoided by relief granted by the court);

 

43.5.2                       preparing and serving schedules of dilapidations at
any time during the Term or within six months after the end of the Term (or, if
later, six months after the date the Tenant has given vacant possession of the
Premises to the Landlord) and supervising any works undertaken to remedy such
dilapidations in a situation where the Tenant is in breach of its obligations at
the end of this Lease;

 

43.5.3                       recovering (or attempting to recover) any arrears
of Rent or other sums due to the Landlord under this Lease, including the costs
of preparing and serving any notice under section 17 of the Landlord and Tenant
(Covenants) Act 1995 and any costs associated with the Landlord’s remedies of
taking control of goods or execution;

 

43.5.4                       if the Landlord reasonably considers that there has
been a breach by the Tenant of its covenants under this Lease any investigations
or reports reasonably and properly carried out to determine the nature and
extent of any breach by the Tenant of its obligations in this Lease;

 

43.5.5                       any steps reasonably and properly taken to procure
that a breach by the Tenant of its obligations under this Lease is remedied; and

 

43.5.6                       (such fees costs and expenses also being
reasonable) any application for a consent of the Landlord (including the
preparation of any documents) which is needed by virtue of this Lease, whether
or not such consent is granted and whether or not the application is withdrawn.

 

43.6                                 VAT

 

43.6.1                       Where the Tenant is to pay the Landlord for any
supply made to the Tenant by the Landlord, the Tenant shall also pay any VAT
which may be payable in connection with that supply.

 

43.6.2                       Where the Tenant is to pay the Landlord the costs
of any supplies made to the Landlord, the Tenant shall also pay the Landlord any
VAT payable in connection with that supply, except to the extent that the
Landlord is able to obtain a credit for the VAT from HM Revenue & Customs.

 

43.7                                 Interest

 

If the Rent is not paid to the Landlord on the due date for payment or if any
other sum payable under this Lease is not paid to the Landlord within five
Business Days of the due date for payment or if the Landlord refuses to accept
any Rent or other such sum when the Tenant is, or may be, in breach of any of
its obligations in this Lease, the Tenant shall pay interest to the Landlord on
such sum at the Interest Rate for the period from and including the due date
until payment (both before and after any judgment) or until payment is accepted
by the Landlord (as the case may be).

 

--------------------------------------------------------------------------------


 

44.                                        INSURANCE

 

44.1                                 Landlord’s obligations

 

The Landlord shall insure the Building, other than any part installed by or on
behalf of the Tenant or any other occupier against the Insured Risks, through a
reputable agency chosen by the Landlord and subject to any exclusions, excesses
and conditions as may be usual in the insurance market at the time or required
by the insurers, or reasonably required by the Landlord and shall use all
reasonable endeavours to ensure that rights of subrogation against the Tenant
are waived

 

44.2                                 Reinstatement

 

If the Premises are damaged or destroyed by an Insured Risk, then:

 

44.2.1                       unless payment of any insurance money is refused
because of any act or omission of the Tenant and the Tenant has failed to comply
with clause 44.3.8; and

 

44.2.2                       subject to the Landlord being able to obtain any
necessary consents (which the Landlord shall use reasonable endeavours to
obtain) and to the necessary labour and materials being and remaining available,

 

the Landlord shall use the insurance money it receives, except money received
for loss of rent, in repairing and reinstating the Building (other than any part
which the Landlord is not obliged to insure) or in building reasonably
comparable premises as soon as reasonably practicable and the Landlord shall
make up any shortfall out of its own monies.

 

44.3                                 Tenant’s obligations

 

The Tenant shall:

 

44.3.1                       pay the Insurance Rent in accordance with this
Lease;

 

44.3.2                       pay within 10 Business Days of demand any increase
in the insurance premium for the Building or any adjoining property of the
Landlord which is attributable to the use of the Premises, or anything done or
omitted to be done on the Premises by the Tenant or any other occupier of the
Premises;

 

44.3.3                       pay within 10 Business Days of demand a fair
proportion of the costs incurred or payable by the Landlord in connection with
the Landlord obtaining a valuation of the Building for insurance purposes, as
long as such valuation is made at least three years after any previous such
valuation;

 

44.3.4                       comply with the requirements of the insurers
relating to the Premises;

 

44.3.5                       not do or omit to do anything which may make any
insurance of the Building or of any adjoining property of the Landlord taken out
by the Landlord or any superior landlord void or voidable, or which would result
in an increase in the premiums for such insurance;

 

44.3.6                       give the Landlord written notice as soon as
reasonably practicable of any damage to or destruction of the Premises by an
Insured Risk;

 

44.3.7                       pay the Landlord within 10 Business Days of demand
the amount of any excess required by the insurers in connection with that damage
or destruction;

 

44.3.8                       pay the Landlord within 10 Business Days of demand
an amount equal to any amount which the insurers refuse to pay, following damage
or destruction by an Insured Risk

 

--------------------------------------------------------------------------------


 

to any part of the Building or any adjoining property of the Landlord, because
of any act or omission of the Tenant;

 

44.3.9                       pay the Landlord within 10 Business Days of demand
the costs reasonably incurred by the Landlord in preparing and settling any
insurance claim relating to the Premises (or a fair proportion of such costs in
relation to the Retained Parts or the Building as a whole) arising, in any case,
from any insurance taken out by the Landlord;

 

44.3.10                not take out any insurance of the Premises against the
Insured Risks in its own name other than in respect of any part of the Premises
installed by or on behalf of the Tenant or any undertenant or any other
occupier, and if the Tenant has the benefit of any such insurance, the Tenant
shall hold all money receivable under that insurance upon trust for the
Landlord; and

 

44.3.11                if reasonably requested by the Landlord remove its
fixtures and effects from the Premises if reasonably necessary to allow the
Landlord to repair or reinstate the Premises following damage or destruction by
an Insured Risk or an Excluded Risk.

 

44.4                                 Suspension of Rent and Service Charge

 

44.4.1                       If the whole of the Premises or any part which the
Landlord is obliged to insure or any essential Service Media or any areas of the
Building over which the Tenant exercises rights granted by this Lease, are
damaged or destroyed by an Insured Risk or an Excluded Risk so as to make the
Premises or any part which the Landlord is obliged to insure, unfit for
occupation or use or inaccessible, the Rent and Service Charge (or a due
proportion of them determined by the Landlord (acting reasonably) according to
the nature and extent of the damage) will, subject to clause 44.4.2, be
suspended from the date of damage or destruction for a period of five years, or,
if sooner, until the Premises, or such part, have been made fit for occupation
and use or accessible or the relevant Service Media are repaired or restored and
the Landlord shall repay to the Tenant any Rent paid in advance for the period
following the date of damage or destruction.

 

44.4.2                       The Rent will not be suspended to the extent that
any loss of rent insurance has been made ineffective, or payment of it has been
refused by the insurers because of any act or omission by the Tenant unless the
Tenant has complied with the provisions of Clause 44.3.8.

 

44.4.3                       If the Service Charge is suspended pursuant to this
clause 44.4 then the Landlord’s obligation under this Lease to provide the
Services shall also be suspended for the same period.

 

44.4.4                       If and to the extent that any period during which
the Rent or a fair proportion of it is suspended pursuant to clause 44.4.1 (a
“Rent Cesser Period”) coincides with the period prior to the Rent Commencement
Date (the “Rent Free Period”), then the Rent Commencement Date shall be delayed
by a period equivalent to the overlap between the Rent Cesser Period and the
Rent Free Period (such period starting on the date on which the suspension of
the Rent would otherwise have ended pursuant to clause 44.4.1) and where a fair
proportion of the Rent is suspended, the period of overlap shall be such period
as reflects that fair proportion.

 

--------------------------------------------------------------------------------


 

44.5                                 Termination after end of Rent suspension
period

 

44.5.1                       This clause 44.5 applies if the Rent is suspended
pursuant to clause 44.4.1 by reason of the whole (or substantially the whole) of
the Premises being unfit for occupation or use or inaccessible and the Landlord
has either:

 

(a)                                          not commenced the relevant works to
be carried out pursuant to clause 44.2 within the period of two years from the
date of damage or destruction; or

 

(b)                                          not substantially completed the
relevant works required to be carried out pursuant to clause 44.2, by the end of
the period of five years from the date of damage or destruction.

 

44.5.2                       If this clause 44.5 applies the Landlord or the
Tenant may terminate this Lease by giving to the other written notice such
notice not to be served until either:

 

(a)                                          if clause 44.5.1(a) applies and the
Landlord has not then commenced the relevant works, the date which is two years
from the date of damage or destruction; or

 

(b)                                          if clause 44.5.1(b) applies and the
Landlord has not then completed the relevant works required to be carried out
pursuant to clause 44.2, the date which is five years from the date of damage or
destruction.

 

44.5.3                       Termination of this Lease pursuant to clause 44.5
will be without prejudice to any right of any party to this Lease against
another for any antecedent breach of its obligations under this Lease.

 

44.6                                 Termination following damage by an Excluded
Risk

 

44.6.1                       This clause 44.6 applies if the Rent is suspended
pursuant to clause 44.4.1 following damage or destruction of the whole or
substantially the whole by an Excluded Risk.

 

44.6.2                       If this clause 44.6 applies the Landlord may give
written notice to the Tenant at any time within 12 months following the date of
the damage or destruction stating either that the Landlord intends to repair and
reinstate the Premises or that the Landlord does not intend to repair and
reinstate the Premises.

 

44.6.3                       If the Landlord gives notice pursuant to clause
44.6.2 that the Landlord intends to repair and reinstate the Premises then
subject to the Landlord being able to obtain any necessary consents and to the
necessary labour and materials being and remaining available the Landlord shall
repair and reinstate the Premises (other than any part which the Landlord was
not obliged to insure) or build reasonably comparable premises as soon as
reasonably practicable.

 

44.6.4                       If the Landlord gives notice pursuant to clause
44.6.2 that the Landlord does not intend to repair and reinstate the Premises
then (subject to clause 44.6.6) this Lease shall determine with effect from the
date such notice is given.

 

44.6.5                       If the Landlord fails to give any notice pursuant
to clause 44.6.2 then the Landlord or the Tenant may terminate this Lease
immediately by giving written notice to the other.

 

44.6.6                       This Lease will not determine pursuant to clause
44.6.4 if, on what would have been the date of termination pursuant to clause
44.6.4, the relevant damage or destruction has been substantially repaired.

 

44.6.7                       Rights under this clause 44.6 are in addition to
rights under clause 44.5.

 

--------------------------------------------------------------------------------


 

44.6.8                       Termination of this Lease pursuant to clause 44.6
will be without prejudice to any right of any party to this Lease against any
other for any antecedent breach of its obligations under this Lease.

 

44.7                                 Insurance money

 

All insurance money payable will belong to the Landlord.

 

45.                                        SERVICE CHARGE

 

45.1                                 Definitions

 

The following definitions apply in clause 45.

 

“Certificate” means a statement certified by the Landlord or the Landlord’s
Surveyor or its accountant, which shows:

 

(a)                                          the Service Charge Estimate;

 

(b)                                          the Landlord’s Expenses;

 

(c)                                           the Service Charge; and

 

(d)                                          the Service Charge Balance,

 

for the relevant Service Charge Year;

 

“Landlord’s Expenses” means the reasonable and proper costs (including any VAT
charged on such costs to the extent that the Landlord is not able to obtain a
credit for such VAT from HM Revenue & Customs) incurred or provided for by or on
behalf of the Landlord in connection with all or any of the following items:

 

(a)                                          the Services;

 

(b)                                          cleaning, maintaining, carpeting
and re-carpeting, decorating, lighting, treating, repairing, rebuilding and
replacing and otherwise keeping in good and substantial repair the Retained
Parts;

 

(c)                                           providing, operating, inspecting,
maintaining, repairing and replacing Service Media at the Building (other than
Service Media which form part of the Premises or any Lettable Unit or which do
not belong to the Landlord);

 

(d)                                          removing any obstruction on the
Retained Parts;

 

(e)                                           providing, operating, inspecting,
insuring and maintaining, repairing and replacing any equipment, plant and
machinery and other materials, which are used in providing the matters listed in
this definition;

 

(f)                                            fuel and Utilities used on the
Retained Parts or in providing the matters listed in this definition and that
part of the Landlord’s Energy Management Costs which the Landlord reasonably
attributes (or reasonably anticipates attributing) to the Retained Parts and to
the provision of those matters;

 

(g)                                           maintenance and other contracts
entered into for the provision of the matters listed in this definition;

 

(h)                                          providing, maintaining and, when
reasonably necessary, renewing signs at the Building;

 

(i)                                              operating service yard areas
for occupiers of the Building and their visitors;

 

--------------------------------------------------------------------------------


 

(j)                                             providing and replacing refuse
containers for occupiers of the Building and arranging for the collection of
refuse;

 

(k)                                          providing, maintaining and
replacing furniture and fittings for use on the Retained Parts;

 

(l)                                              providing, maintaining and,
when reasonably necessary, replacing or altering such security systems for the
benefit of the whole (or substantially the whole) of the Building, which the
Landlord (in the interests of good estate management) reasonably considers
appropriate and which may include the provision of alarms, closed-circuit
television, barriers and other equipment, and security guards and patrols
(whether employed by the Landlord or engaged as contractors);

 

(m)                                      providing fire detection, prevention
and fighting equipment, and any signs, notices or equipment required by the fire
authority for the Retained Parts and maintaining, repairing and, when necessary,
replacing such items and providing such items as are required or recommended
following any fire risk assessment at the Building;

 

(n)                                          providing a reception or security
desk in the entrance hall of the Building and staffing it;

 

(o)                                          employing or arranging for the
employment (and the termination of employment) of staff in connection with the
provision of the matters listed in this definition, including the costs of
insurance, staff training, pension and welfare contributions and the provision
of clothing, tools and equipment and the provision of accommodation and a
notional rent for that accommodation reasonably determined by the Landlord
incurred in connection with such employment;

 

(p)                                          all present and future rates,
taxes, duties and assessments of whatever nature charged on, or payable in
respect of, the Retained Parts or in respect of the Building as a whole;

 

(q)                                          complying with any legislation
relating to the Retained Parts or the Building as a whole;

 

(r)                                             complying with or, where the
Landlord reasonably considers it appropriate i, contesting the requirements or
proposals of the local or any other competent authority in respect of the
Retained Parts or of the Building as a whole;

 

(s)                                            complying with the matters
referred to in clause 40.1 insofar as they relate to the Retained Parts or the
Building as a whole;

 

(t)                                             abating any nuisance to the
Building;

 

(u)                                          leasing any item used in providing
the matters listed in this definition;

 

(v)                                          commitment fees, interest and any
other cost of borrowing money, where necessary, to finance the matters listed in
this definition;

 

(w)                                        obtaining any professional advice
which may from time to time reasonably be required in relation to the management
of the Building or the provision of the matters listed in this definition;

 

(x)                                          the fees of managing agents
retained by the Landlord for the management of the Building, the provision of
the matters listed in this definition and the collection of service charges
(including the Service Charge Estimate and the Service Charge

 

--------------------------------------------------------------------------------


 

Balance) due from the Tenant and the other occupiers of the Building (or where
any of those tasks is carried out by the Landlord a reasonable charge of the
Landlord for that task), but not any such costs arising by reason of those rents
or service charges being in arrears;

 

(y)                                          preparing (and auditing) the
Certificate (whether by the Landlord or the Landlord’s Surveyor or its
accountants); and

 

(z)                                           any other works, services,
amenities or facilities which the Landlord from time to time reasonably
considers desirable for the purpose of maintaining, improving or modernising the
Building or any services, amenities or facilities at or for the Building and
which are (or may be) for the general benefit of all, or substantially all, of
the occupiers of the Building and are in accordance with the principles of good
estate management,

 

but excluding:

 

a)                                              any cost which the Landlord
recovers under any other clause, or from any insurance taken out by the
Landlord, where the Tenant is obliged to refund the Landlord the whole or any
part of the premium;

 

(aa)                                   costs incurred in relation to the
marketing or letting of empty premises within the Building or the renewal of a
letting or rent collection or rent review for any letting in the Building;

 

(bb)                                   costs of administering applications for
consent to assign, sublet or alter by tenants or occupiers of the Building but
not the Tenant;

 

(cc)                                     costs for which the Tenant or any other
tenant or occupier is wholly responsible under the terms of their lease (or
other arrangements by which they use or occupy premises within the Building);

 

(dd)                                   costs incurred by the Landlord in the
enforcement of any covenant or obligation for which the Tenant or any other
tenant or occupier is individually responsible under the terms of their lease
(or other arrangements by which they use or occupy premises within the
Building);

 

(ee)                                     costs recovered under the Landlord’s
insurance of the Building provided that any excess payable in respect of any
claim shall be payable in accordance with clause 44.3.7;

 

(ff)                                       any costs incurred by the Landlord in
reinstating damage or destruction as a result of an Excluded Risk (but without
prejudice to the Landlord’s rights against the Tenant in the event that such
damage or destruction is a result of an act or omission of the Tenant);

 

“Services” means:

 

(a)                                          cleaning, maintaining, decorating,
treating and repairing the Retained Parts;

 

(b)                                          lighting the Retained Parts;

 

(c)                                           cleaning the outside of the
windows of the Building;

 

(d)                                          heating and providing
air-conditioning for the internal areas of the Retained Parts between such hours
and at such times of the year as the Landlord in its discretion, considers
appropriate;

 

--------------------------------------------------------------------------------


 

(e)                                           furnishing and carpeting the
internal areas of the Retained Parts;

 

(f)                                            providing hot and cold water,
towels and other supplies in the lavatories on the Retained Parts; and

 

(g)                                           providing and replacing refuse
containers for occupiers of the Building and arranging for the collection of
refuse.

 

45.2                                 Landlord’s obligations

 

45.2.1                       The Landlord shall provide the Services and incur
the Landlord’s Expenses in accordance with the principles of good estate
management and to a standard commensurate with a high class City of London
office building and the Landlord shall have due regard to the RICS Service
Charges in Commercial Property Code applicable from time to time (or an
equivalent replacement code).

 

45.2.2                       The Landlord will have no liability for any failure
or interruption of any Service:

 

(a)                                          during the proper inspection,
maintenance, repair or replacement of any relevant Service Media or equipment;

 

(b)                                          resulting from a shortage of fuel,
water, materials or labour;

 

(c)                                           resulting from a breakdown of any
equipment used in connection with the provision of the Services,

 

or for any other reason beyond the reasonable control of the Landlord.

 

45.2.3                       In the circumstances mentioned in clauses
45.2.2(a), 45.2.2(b) and 45.2.2(c) the Landlord shall use reasonable endeavours
to cause as little interruption as reasonably practicable and restore the
relevant Service as soon as is reasonably practicable and consult with the
Tenant on any steps likely to impact on the Tenant’s use and occupation of the
Premises.

 

45.2.4                       The Landlord shall produce the Certificate to the
Tenant as soon as practicable after the end of the Service Charge Year.

 

45.2.5                       The Landlord shall, but at the cost of the Tenant,
allow the Tenant to inspect any invoices and receipts for the Services as long
as the Tenant has given the Landlord reasonable written notice.

 

45.3                                 Obligations in respect of defects

 

45.3.1                       The following definitions apply in this clause
45.3:

 

“Defect” means a defect in the works of the original construction of the
Building attributable to faulty design or faulty workmanship and/or faulty
materials (excluding any snagging matters identified at or about the date of
practical completion);

 

“Defects Policy” means the insurance policy in respect of Defects with policy
number 25045204FSD;

 

45.3.2                       This clause 45.3 applies if and to the extent that
in the period of 12 years from and including 22 April 2016 any Defect in the
original construction of the Building would result in the Tenant meeting costs
incurred by the Landlord through the payment of Service Charge.

 

45.3.3                       Neither the Landlord nor the Tenant shall do or
permit anything to be done that would invalidate the Defects Policy

 

--------------------------------------------------------------------------------


 

45.3.4                       If this clause 45.3 applies, the Landlord covenants
with the Tenant to either:

 

(a)                                          (if a Defects Policy is placed, is
still extant and extends to the relevant Defect) make and thereafter promptly
progress a claim under the Defects Policy in respect of a Defect; or

 

(b)                                          (unless clause 11.3.4(a) applies or
to the extent that any claim under the Defects Policy is unsuccessful) use
reasonable endeavours to enforce the terms of any relevant third party against
whom the Landlord has the benefit of a collateral warranty or other contractual
or tortious remedy in respect of a Defect,

 

and, subject to clauses 45.3.4 and 45.3.5, the Landlord shall in respect of any
sums recovered pursuant to this clause, account to the Service Charge and/or use
the sums recovered in rectifying the relevant Defect (as applicable) but:

 

(c)                                           the Landlord shall not be obliged
to seek to recover sums from third parties where or to the extent that the
Defect in question is due to any act or omission of the Tenant;

 

(d)                                          the Landlord shall not be obliged
to institute proceedings or to appeal or take any further proceedings against
any third party unless it is advised by leading counsel experienced in the field
of building litigation and construction disputes that there is at least an even
prospect of success and recovery in such proceedings and the Landlord shall seek
such advice where it is reasonable and proper to do so; and

 

(e)                                           the Landlord shall be entitled to
settle or compromise any claim if, in its reasonable opinion, it is appropriate
to do so in the circumstances.

 

45.3.5                       Until the Landlord recovers (in whole or part) the
cost of making good any Defect either under the Defects Policy or from any third
party (as applicable) then the Landlord shall be entitled to recover the amount
so expended as Service Charge (and such costs shall be Landlord’s Expenses).

 

45.3.6                       The Landlord shall be entitled to:

 

(a)                                          recover all costs reasonably and
properly incurred in discharging its obligations in this clause (including any
excess under the Defects Policy) under the Service Charge (and such costs shall
be Landlord’s Expenses); and/or

 

(b)                                          retain from any amounts recovered
all expenditure reasonably and properly incurred in discharging its obligations
in this clause.

 

45.4                                 Tenant’s obligations

 

45.4.1                       The Tenant shall pay the Service Charge Estimate,
and any VAT on it and the Service Charge Balance, and any VAT on it as provided
in clause 41.

 

45.4.2                       If the date of this deed does not coincide with the
beginning of a Service Charge Year, the Service Charge due from the Tenant for
the part of that Service Charge Year which is within the Term will be reduced by
the proportion which the part of that Service Charge Year which is before the
beginning of the Term bears to one year, and the Service Charge Estimate for
that part of that Service Charge Year will be adjusted accordingly.

 

--------------------------------------------------------------------------------


 

45.4.3                       If the end of the Term does not coincide with the
end of a Service Charge Year, the Service Charge due from the Tenant for the
part of that Service Charge Year which is within the Term will be reduced by the
proportion which the part of that Service Charge Year which is after the end of
the Term bears to one year.

 

45.4.4                       The end of the Term shall not prejudice the
Landlord’s entitlement to demand nor the Tenant’s liability to pay the Service
Charge Balance for the Service Charge Year then current, apportioned in
accordance with clause 45.4.3.

 

45.5                                 Estimating and revising the Service Charge

 

45.5.1                       The Landlord shall give the Tenant a statement of
the Service Charge Estimate for each Service Charge Year. Until the statement
has been given, the Service Charge Estimate shall be payable at the rate of the
Service Charge Estimate for the previous Service Charge Year. Once the statement
has been given, the remaining instalments of the Service Charge Estimate and any
VAT on them will be adjusted so as to provide for payment of the whole Service
Charge Estimate for that Service Charge Year to be paid during that year.

 

45.5.2                       If, during a Service Charge Year, the Landlord
reasonably expects the cost of the Services to increase materially above its
previous estimate of the cost of the Services for that Service Charge Year, the
Landlord may revise its estimate of those costs and the Service Charge Estimate
will be based on that revised estimate and the remaining instalments of the
Service Charge Estimate adjusted so that the revised Service Charge Estimate
will have been paid by the end of that Service Charge Year. The Landlord may
revise the Service Charge Estimate more than once in a Service Charge Year.

 

45.6                                 General provisions

 

45.6.1                       In the absence of manifest error, the Certificate
will be conclusive as to the amount of the Service Charge.

 

45.6.2                       The Landlord shall notify the Tenant in writing of
any change in the date of the beginning of the Service Charge Year.

 

45.6.3                       If the Service Charge for any Service Charge Year
is less than the Service Charge Estimate (as and if revised), the balance will
be credited against the instalments of the Service Charge Estimate due from the
Tenant in the following Service Charge Year, or, at the end of the Term, set-off
against any sums due from the Tenant to the Landlord with any balance being
repaid to the Tenant.

 

45.6.4                       The Landlord’s Expenses for the Service Charge Year
in which the beginning of the Term falls may include costs incurred or provided
by or on behalf of the Landlord before the beginning of the Term so far as they
relate to Services which are to be provided during the Term. The Landlord’s
Expenses in any Service Charge Year may include provision for Landlord’s
Expenses that will be payable by the Landlord after the end of the Term so far
as such provision is reasonable and the relevant Services are provided during
the Term.

 

--------------------------------------------------------------------------------


 

46.                                        STATE AND CONDITION OF THE PREMISES

 

46.1                                 Repair

 

46.1.1                       The Tenant shall repair the Premises and keep them
in good and substantial repair and condition and shall keep all plant and
machinery within or forming part of the Premises in good condition and working
order.

 

46.1.2                       The Tenant shall replace any fixtures, fittings,
plant or machinery (other than tenant’s fixtures and fittings) within or forming
part of the Premises which are in need of replacement with new articles of
similar kind and quality.

 

46.1.3                       The Tenant shall regularly clean the inside of the
windows at the Premises.

 

46.1.4                       The Tenant shall not be liable under clause 46.1 to
the extent that the Landlord is obliged to carry out the relevant repair works
under clause 44.2 or to the extent that the Landlord is prevented from carrying
them out by reason of the matters referred to in clause 44.2.2 or in respect of
damage or destruction as a result of an Excluded Risk.

 

46.2                                 Redecoration

 

The Tenant shall redecorate the inside of the Premises every five years and also
in the last six months of the Term. All redecoration is to be carried out in
colours and materials approved by the Landlord (except for internal redecoration
carried out before the last six months of the Term) such approval not to be
unreasonably withheld or delayed and to the reasonable satisfaction of
the Landlord.

 

46.3                                 Alterations

 

46.3.1                       The Tenant shall not make any alterations or
additions to the Premises or pursuant to the relevant rights granted to it in
clause 38.1 except as permitted by clause 46.3.

 

46.3.2                       Subject to clauses 46.3.3 and 46.3.4, the Tenant
may make alterations which are both internal and non-structural and which will
not adversely affect any of the Service Media and/or the performance or
life-cycle of any mechanical or electrical services or any other plant and/or
equipment in the Building and/or the sound or fire integrity of the Building or
the Premises without the consent of the Landlord.

 

46.3.3                       The Tenant shall not carry out any alterations
which would adversely affect any of the Service Media and/or the performance or
life-cycle of any mechanical or electrical services or any other plant and/or
equipment in the Building and/or the sound or fire integrity of the Building or
the Premises without the consent of the Landlord, such consent not to be
unreasonably withheld or delayed.

 

46.3.4                       The Tenant shall not carry out any alterations or
additions to the Premises which in the Landlord’s reasonable opinion materially
adversely affect the energy efficiency or the Asset Rating or (where applicable)
the Operational Rating or the BREEAM Rating of the Premises or the Building
without the prior written consent of the Landlord provided always that before
giving consent under this clause 46.3.4 the Landlord may require the submission
by the Tenant to the Landlord of sufficient information to enable the Landlord
to assess the impact of the proposed alterations or additions to the Premises on
the energy efficiency or the Asset Rating or (where applicable) the Operational
Rating or the BREEAM Rating of the Premises or the Building.

 

--------------------------------------------------------------------------------


 

46.3.5                       In respect of any alterations that the Tenant may
carry out under this Lease, the Tenant shall:

 

(a)                                          comply in all respects with the
tenant handbook current as at the date hereof subject to such reasonable
amendment as has been made on the date when such alterations or additions to the
Premises are carried out;

 

(b)                                          carry out the works in a good and
workmanlike manner with good quality materials; and

 

(c)                                           provide the Landlord with as-built
drawings and any information reasonably required by the Landlord in relation to
such works within 30 Business Days of request from the Landlord.

 

46.3.6                       Unless and to the extent otherwise required by the
Landlord, the Tenant shall, at the end of the Term, remove any and all
alterations and additions made to the Premises whether made during the Term or
before the Term pursuant to an agreement for lease made between the Landlord,
the Tenant and the Guarantor and dated [•] 2017 or pursuant to a tenancy at will
letter between the Landlord, the Tenant and the Guarantor and dated [•] 2017 and
shall reinstate the Premises and make good any damage caused by that removal to
the reasonable satisfaction of the Landlord.

 

46.4                                 Codes of practice

 

The Tenant shall ensure that all works carried out at the Premises by or on
behalf of the Tenant are carried out in accordance with all relevant codes of
practice applicable to those works and issued by a statutory or professional
body.

 

46.5                                 Signs and re-letting notices

 

46.5.1                       The Tenant shall:

 

(a)                                          other than in accordance with the
rights granted to the Tenant pursuant to the provision of clause 38, not place,
affix or display any sign, advertisement, notice, poster or other notification
whatsoever on the outside of the Premises;

 

(b)                                          not place in the interior of the
Premises so as to be visible from the outside any sign, advertisement, notice,
poster or other notification;

 

(c)                                           other than in accordance with the
rights granted to the Tenant pursuant to the provision of clause 38, not install
any sign in the lift lobby of the Building immediately outside of the Premises
without the consent of the Landlord (not to be unreasonably withheld or
delayed);

 

(d)                                          keep any sign erected by the Tenant
under this clause 46.5.1 or clause 38.1.9 in good repair and decoration;

 

(e)                                           at the end of the Term to remove
any such sign, advertisement, notice, poster or other notification and make good
any damage caused to the Landlord’s satisfaction; and

 

(f)                                            not stand, hang or display any
goods, materials or things outside the Premises for display or sale or for any
other purpose.

 

46.5.2                       The Tenant shall permit the Landlord to place a
sign on the Premises at any time advertising the sale of the Landlord’s interest
(or any superior interest) in the Premises

 

--------------------------------------------------------------------------------


 

and during the last six months of the Term for the re-letting of the Premises
but provided that the Landlord shall not unreasonably obstruct any window at the
Premises.

 

46.6                                 Yield up

 

At the end of the Term the Tenant shall yield up the Premises with vacant
possession decorated and repaired in accordance with and in the condition
required by this Lease.

 

47.                                        USE OF THE PREMISES

 

47.1                                 The Permitted Use

 

The Tenant shall not use the Premises except for the Permitted Use.

 

47.2                                 Obstructions

 

The Tenant shall not display any goods for sale outside the Premises, leave
anything outside the Premises, or obstruct the Retained Parts or any other
pavement, footpath or roadway adjoining or serving the Premises other than
whilst temporarily unloading goods for delivery to the Premises in accordance
with the tenant’s handbook current as at the date hereof subject to such
reasonable amendment as has been made at the time.

 

47.3                                 Restrictions on use

 

47.3.1                       The Tenant shall ensure that noise and/or odours
and/or noxious fumes and/or grease arising from the use and occupation of the
Premises are contained within the Premises and the Tenant shall ensure that
appropriate acoustic insulation and other prevention measures are installed to
the reasonable satisfaction of the Landlord;

 

47.3.2                       The Tenant shall not:

 

(a)                                          do anything on the Premises which
is illegal or immoral or which would cause a nuisance or any damage or
disturbance to the Landlord or any of the other occupiers of the Building or any
owner or occupier of any other property adjoining or near the Premises;

 

(b)                                          carry out any acts at the Premises
which are noisy, noxious, dangerous or offensive or store dangerous or
inflammable materials at the Premises provided that the use of products normally
used for office purposes in normal quantities shall not be prohibited by this
obligation;

 

(c)                                           allow waste to accumulate at the
Premises nor allow any material which is deleterious, polluting or dangerous (to
persons or property) to enter any Service Media or any adjoining property; nor

 

(d)                                          overload or obstruct any Service
Media which serve the Premises.

 

47.4                                 Use of machinery

 

The Tenant shall not use any machinery on the Premises in a manner which causes
or may cause:

 

47.4.1                       any damage to the fabric of the Building or any
strain on the structure of the Building beyond that which it is designed to
bear; or

 

47.4.2                       any undue noise, vibration or other inconvenience
to the Landlord or any superior landlord or other occupiers of the Building or
of any adjoining property.

 

--------------------------------------------------------------------------------


 

47.5                                 Fire and security precautions

 

The Tenant shall comply with the requirements and recommendations of the fire
authority and with any reasonable requirements of the Landlord relating to fire
prevention and the provision of fire-fighting equipment at the Premises and the
reasonable requirements of the Landlord in relation to the security of the
Building and of the Premises while they are vacant.

 

47.6                                 Exclusion of warranty

 

The Landlord does not warrant or represent that the Premises may be used for the
Permitted Use or for any other purpose.

 

48.                                        DEALINGS

 

48.1                                 General restrictions

 

The Tenant shall not part with or share nor agree to part with or share
possession of the whole or part of the Premises or this Lease, nor allow any
other person to occupy the whole or any part of the Premises, except as
permitted by the remainder of this clause 48.

 

48.2                                 Assignments

 

48.2.1                       The Tenant shall not assign or agree to assign any
part (as opposed to the whole) of this Lease. The Tenant shall not assign the
whole of this Lease without the consent of the Landlord, such consent not to be
unreasonably withheld or delayed.

 

48.2.2                       The Landlord and the Tenant agree that, for the
purposes of section 19(1A) of the Landlord and Tenant Act 1927 the Landlord may
refuse its consent to an assignment in any of the following circumstances:

 

(a)                                          if, in the reasonable opinion of
the Landlord, the financial standing of the assignee is not sufficient to pay
the Rent and other sums due under this Lease and to comply with the tenant
covenants of this Lease. For these purposes the “financial standing of the
assignee” means the financial standing of the assignee:

 

(i)               taking into account the financial standing of any guarantor
who will enter into a guarantee of the assignee’s obligations pursuant to clause
48.2.3(c) and (but subject to clause 48.2.2(a)(ii)) the provision of any other
security for the performance of the assignee’s obligations and the terms upon
which such security is to be held; but

 

(ii)              ignoring any authorised guarantee and sub-guarantee which may
be entered into pursuant to clauses 48.2.3(a) and 48.2.3(b) (and any
sub-guarantee of such authorised guarantee agreement which may have already been
entered into);

 

(b)                                          if the Tenant has not paid all the
Rent due and other sums due and demanded under this Lease;

 

(c)                                           if the assignee is in the same
Group as the assignor; or

 

(d)                                          if the assignee (being a company)
is not incorporated within the United Kingdom, unless the person who is to be
its guarantor pursuant to clause 48.2.3(c) (being a company) is incorporated
within the United Kingdom or the assignee (being a company) is incorporated
within a

 

--------------------------------------------------------------------------------


 

jurisdiction in which any judgement obtained in the United Kingdom is
enforceable..

 

48.2.3                       The Landlord and the Tenant agree that, for the
purposes of section 19(1A) of the Landlord and Tenant Act 1927 the Landlord may
give its consent to an assignment subject to any of the following conditions:

 

(a)                                          that, if reasonably required by the
Landlord, the Tenant enter into an authorised guarantee agreement no later than
the date of the instrument of the assignment, and that agreement is:

 

(i)               to take effect immediately following completion of the
instrument of the assignment;

 

(ii)              to be by deed;

 

(iii)             to provide for a guarantee of the performance of all the
tenant covenants of this Lease by the assignee from the date of the instrument
of the assignment until the assignee is released by virtue of the Landlord and
Tenant (Covenants) Act 1995;

 

(iv)             to provide for all the matters permitted by section 16(5) of
that Act and is otherwise in accordance with section 16 of that Act; and

 

(v)              to include such further provisions as the Landlord reasonably
requires;

 

(b)                                          that, if reasonably required by the
Landlord, any person who has guaranteed the obligations of the Tenant under this
Lease (otherwise than by way of an authorised guarantee agreement) and whose
guarantee is subsisting immediately before completion of the instrument of the
assignment enter into a sub-guarantee of the obligations of the Tenant contained
in an authorised guarantee agreement entered into pursuant to clause 48.2.3(a),
and that sub-guarantee is:

 

(i)               to take effect immediately following completion of the
instrument of the assignment;

 

(ii)              to be by deed;

 

(iii)             to provide for the sub-guarantor to enter into a new lease
(whether as guarantor or as tenant) if the liability of the assignee is
disclaimed;

 

(iv)             to include such further provisions as the Landlord reasonably
requires; and

 

(v)              to be entered into notwithstanding that that person may have
already entered into such a sub-guarantee (or may have purported to have done
so);

 

(c)                                           that, if reasonably required by
the Landlord, the assignee procures a guarantor or guarantors (not being the
Tenant pursuant to the condition referred to in clause 48.2.3(a)) acceptable to
the Landlord (acting reasonably), to enter into a full guarantee and indemnity
of the assignee’s obligations under this Lease, and that guarantee and indemnity
is:

 

--------------------------------------------------------------------------------


 

(i)               to take effect immediately following completion of the
instrument of the assignment;

 

(ii)              to be by deed;

 

(iii)             to provide for the guarantor to take a new lease (as tenant)
if this Lease is forfeited or if the liability of the assignee is disclaimed;

 

(iv)             to include such further provisions the Landlord reasonably
requires; and

 

(v)              to be in addition to any authorised guarantee agreement entered
into pursuant to clause 48.2.3(a) and sub-guarantee entered into pursuant to
clause 48.2.3(b) or which may have already been entered into); and

 

(d)                                          that if at any time before the
assignment any of the circumstance set out in clause 48.2.2 exist, the Landlord
may revoke its consent to the assignment by notice to the Tenant.

 

48.2.4                       Clauses 48.2.2 and 48.2.3 do not limit the right of
the Landlord to refuse consent to an assignment on any other reasonable ground
or to impose any other reasonable condition to its consent.

 

48.3                                 Underlettings

 

48.3.1                       The Tenant shall not underlet or agree to underlet
any part of the Premises (as opposed to the whole).

 

48.3.2                       The Tenant shall not underlet the whole of the
Premises, except in accordance with the remainder of clause 48.3 and with
clauses 48.4 and 48.5 and then only with the consent of the Landlord, such
consent not to be unreasonably withheld or delayed.

 

48.3.3                       The Tenant shall not underlet the Premises without
first obtaining from the undertenant a covenant by the undertenant with the
Landlord to comply with the terms of this Lease on the part of the tenant, other
than as to the payment of any Rent or other sums reserved as rent by this Lease,
and to comply with the obligations on the undertenant in the underlease (and any
document which is supplemental or collateral to the underlease) throughout the
term of the underlease or until the undertenant is released by virtue of the
Landlord and Tenant (Covenants) Act 1995, if sooner.

 

48.3.4                       Any underlease shall be granted at the then full
open market rental value of the Premises (but this will not prevent an
underlease providing for a rent free period of a length as is then usual in the
open market in respect of such a letting), and without a fine or premium and
with the underlease rent payable not more than one quarter in advance.

 

48.3.5                       The Tenant shall not grant an underlease unless:

 

(a)                                          before the earlier of the
undertenant entering into the underlease and the undertenant becoming
contractually bound to do so, the Tenant has served a notice on the undertenant
and the undertenant (or a person duly authorised by the undertenant) has made a
statutory declaration, such notice and statutory declaration to relate to the
tenancy to be created by the underlease and to comply with section 38A of the
Landlord and Tenant Act 1954 and

 

--------------------------------------------------------------------------------


 

the relevant schedules of the Regulatory Reform (Business Tenancies) (England
and Wales) Order 2003; and

 

(b)                                          the Tenant has supplied the
Landlord with a certified copy of the notice and statutory declaration referred
to in clause 48.3.5(a).

 

48.3.6                       The Tenant shall not grant any underlease for a
term which will expire by effluxion of time later than three clear days before
the date the contractual term granted by this deed will expire by effluxion of
time.

 

48.3.7                       The Tenant shall not enter into any collateral deed
nor give any side letter varying or relieving the undertenant from any terms
required by clause 48.3 or clause 48.4 to be contained in the underlease.

 

48.4                                 Terms to be contained in any underlease

 

Any underlease shall contain the following terms:

 

48.4.1                       if the term of the underlease is for more than five
years, a provision for the review of the rent in the same terms as the review of
the Rent in this Lease and not less frequently than on five yearly intervals
(but, for the avoidance of doubt, not necessarily on the same dates as the
review of the Rent in this Lease);

 

48.4.2                       an obligation on the undertenant not to deal with
or dispose of its interest in the underlease (including by way of declaration of
trust) or part with or share possession of the whole or part of that interest or
permit any other person to occupy the Premises except by way of an assignment or
charge of the whole of its interest in the Premises, which may only be made with
the Landlord’s consent, such consent not to be unreasonably withheld or delayed,
or as permitted by clause 48.8 (so that the sharing of occupation by the
undertenant with a group company of the undertenant shall not require the
Landlord’s consent provided that such sharing is on the same basis as set out in
clause 48.8);

 

48.4.3                       agreements between the Tenant and the undertenant
in the same terms as clauses 48.2.2 and 48.2.3 and a further agreement between
the Tenant and the undertenant expressed to be for the purposes of section
19(1A) of the Landlord and Tenant Act 1927 that the Tenant may give its consent
to an assignment of the underlease subject to a condition that the assignee of
the underlease enters into a covenant with the Landlord with effect from the
date of the instrument of the assignment of the underlease in the terms of the
covenant required by clause 48.3.3;

 

48.4.4                       a statement in the terms of clause 48.2.4;

 

48.4.5                       if this Lease requires the consent or approval of
the Landlord for any matter and that matter is permitted by the underlease, a
provision requiring the consent or approval of the Landlord for that matter;

 

48.4.6                       if this Lease requires the consent or approval of
the Landlord, such consent not to be unreasonably withheld or delayed for any
matter and that matter is permitted by the underlease, a provision requiring the
consent or approval of the Landlord for that matter, such consent not to be
unreasonably withheld or delayed; and

 

48.4.7                       a statement by the Tenant and the undertenant
referring to the notice and statutory declaration mentioned in clause 48.3.5,
and where the statutory declaration was made by a person other than the
undertenant, a statement by the undertenant confirming that

 

--------------------------------------------------------------------------------


 

such person was duly authorised by the undertenant to make the statutory
declaration and an agreement between the Tenant and the undertenant that the
provisions of sections 24 to 28 of the Landlord and Tenant Act 1954 shall be
excluded in relation to the tenancy created by the underlease,

 

and shall otherwise be on terms consistent with this Lease.

 

48.5                                 Further provisions relating to underleases

 

48.5.1                       The Tenant shall procure that the rent in any
underlease is reviewed in accordance with the underlease and shall not agree the
level of any reviewed rent with an undertenant without the consent of the
Landlord, such consent not to be unreasonably withheld or delayed.

 

48.5.2                       The Tenant shall enforce the obligations of the
undertenant in any underlease and exercise its rights under the agreements made
between it and the undertenant for the purposes of section 19(1A) of the
Landlord and Tenant Act 1927.

 

48.5.3                       The Tenant shall not vary the terms of any
underlease without the consent of the Landlord.

 

48.6                                 Charging

 

The Tenant shall not charge or agree to charge any part of the Premises (as
opposed to the whole) and shall not charge or agree to charge the whole of the
Premises without the consent of the Landlord, such consent not to be
unreasonably withheld or delayed but no consent shall be required in relation to
any charge over the whole of the Premises in favour of a bona fide third party
bank or other financial institution created by a debenture over the whole or
substantially the whole of the Tenant’s assets.

 

48.7                                 Declarations of trust

 

The Tenant shall not make any declaration of trust of the whole or any part of
its interest in the Premises or this Lease.

 

48.8                                 Group sharing of occupation

 

Nothing in clause 48 will prevent the Tenant or any permitted undertenant from
sharing occupation of the Premises with another member of the same Group if and
so long as that other member remains a member of that Group and no relationship
of landlord and tenant subsists between the Tenant or permitted undertenant and
that other member. The Tenant shall keep the Landlord informed of the identity
of all occupiers and of the basis of their occupation of the Premises.

 

48.9                                 Notification of dealings

 

Within 10 Business Days of any dealing with, or devolution of, the Premises or
this Lease or of any interest created out of them or it, the Tenant shall give
the Landlord written notice of that dealing or devolution together with a
certified copy of any document effecting or evidencing the dealing or devolution
(and a certified copy for any superior landlord) and shall pay the Landlord a
reasonable registration fee of not less than seventy five pounds (£75) and the
registration fee of any superior landlord.

 

--------------------------------------------------------------------------------


 

48.10                          Registration at the Land Registry

 

48.10.1                If this Lease and/or the rights granted or reserved by
this Lease are or should be registered at the Land Registry under the Land
Registration Act 2002 then the Tenant shall:

 

(a)                                          apply to register this Lease and
any assignment or other registrable disposition of this Lease at the Land
Registry within 10 Business Days of the date of the grant of this Lease or the
date of the instrument of assignment or other disposition requiring registration
(as the case may be) and procure completion of that registration; and

 

(b)                                          within five Business Days of the
registration of the grant, assignment, other registrable disposition of this
Lease or notice against the affected titles (as the case may be) deliver to the
Landlord official copies of the registered titles.

 

48.10.2                The Landlord shall not be liable to the Tenant for the
Tenant’s failure to register and/or to protect this Lease or any rights granted
by it.

 

49.                                        LEGAL REQUIREMENTS AND REGULATIONS

 

49.1                                 Legislation and planning

 

The Tenant shall:

 

49.1.1                       comply with all legislation affecting the Premises,
their use and occupation and the health and safety of persons working at or
visiting the Premises, whether the legislation requires the owner, landlord,
tenant or occupier to comply;

 

49.1.2                       give the Landlord written notice of any defect in
the Premises which may make the Landlord liable to do, or not to do, any act to
comply with the duty of care imposed by the Defective Premises Act 1972, and
shall display any notices at the Premises needed to enable the Landlord to
comply with the Defective Premises Act 1972;

 

49.1.3                       not apply for planning permission without the
consent of the Landlord, such consent not to be unreasonably withheld or delayed
where the consent for the subject matter of the application is not to be
unreasonably withheld or delayed under this Lease;

 

49.1.4                       pay any charge imposed under legislation relating
to town and country planning in respect of the use of the Premises, or any works
carried out at the Premises by or on behalf of the Tenant or any undertenant or
occupier;

 

49.1.5                       in relation to community infrastructure levy (or
any similar or replacement charge or levy):

 

(a)                                          pay any community infrastructure
levy (or any similar or replacement charge or levy);

 

(b)                                          serve a notice assuming liability
(and provide a copy of such notice to the Landlord) and not withdraw it (or
carry out such equivalent or similar steps as may be required or permitted in
relation to any similar or replacement charge or levy); and

 

(c)                                           indemnify the Landlord against all
liabilities arising out of community infrastructure levy (or any similar or
replacement charge or levy),

 

--------------------------------------------------------------------------------


 

in each case in respect or by reason of any works carried out at the Premises by
or on behalf of the Tenant or any undertenant or occupier; and

 

49.1.6                       at the end of the Term pay the Landlord a fair
proportion of any compensation which the Tenant has received or which is
receivable by the Tenant because of any restriction placed on the use of the
Premises under any legislation.

 

49.2                                 Notices relating to the Premises

 

49.2.1                       The Tenant shall give the Landlord a copy of any
notice received by the Tenant, relating to the Premises or the Building or any
occupier of them, or to the Landlord’s interest in them, as soon as reasonably
practicable after having received it and take any reasonable and proper steps
relating to the Tenant’s use and occupation of the Premises which the Landlord
may reasonably require in connection with such notice pursuant to clause 49.1.

 

49.2.2                       The Tenant shall not give any notice or
counter-notice under the Party Wall etc. Act 1996 without the consent of the
Landlord.

 

49.3                                 The Construction (Design and Management)
Regulations 2015

 

49.3.1                       In this clause 49.3 “Regulations” means the
Construction (Design and Management) Regulations 2015 and “File” means the
Health and Safety file required by the Regulations for any project (within the
meaning of the Regulations) carried out by or on behalf of the Tenant or any
undertenant or other occupier of the Premises.

 

49.3.2                       In respect of any works carried out by or on behalf
of the Tenant or any undertenant or other occupier of the Premises (including
any works of reinstatement which may be carried out after the end of the Term)
to which the Regulations apply:

 

(a)                                          the Tenant shall comply in all
respects with the Regulations and procure that any person (other than the
Landlord) who otherwise has any duty under the Regulations, complies with the
Regulations;

 

(b)                                          the Tenant shall pay the Landlord
on demand its reasonable costs and expenses (and any VAT in relation to them)
for providing any information or documents which the Landlord may supply to any
person in connection with such works; and

 

(c)                                           if and to the extent that the
Landlord is a client for the purposes of the Regulations, the Tenant shall agree
with the Landlord in writing (or the Tenant shall procure that the undertenant
or other occupier of the Premises (as the case may be) agrees with the Landlord
in writing), for the purpose of the Regulations, to be treated as the only
client in relation to such works, and the Tenant shall not begin (or shall
procure that the undertenant or other occupier (as the case may be) does not
begin) to carry out such works until that agreement has been made.

 

49.3.3                       The Tenant shall:

 

(a)                                          compile, maintain and make the File
available to the Landlord for inspection at all times;

 

(b)                                          on request provide copies of the
whole or any part of the File to the Landlord; and

 

--------------------------------------------------------------------------------


 

(c)                                           hand the File to the Landlord at
the end of the Term.

 

49.3.4                       The Tenant shall obtain all copyright licences
which are needed for the Tenant to comply lawfully with clause 49.3.

 

49.3.5                       The Tenant shall use all reasonable endeavours to
ensure that the copyright licences obtained by the Tenant shall:

 

(a)                                          be granted with full title
guarantee;

 

(b)                                          allow the Landlord and any superior
landlord and anyone deriving title through or under them to take further copies
of the File or any part of it;

 

(c)                                           be obtained without cost to any
such person;

 

(d)                                          allow any such person to grant
sub-licences on similar terms; and

 

(e)                                           be irrevocable.

 

49.4                                 Regulations

 

The Tenant shall comply with any regulations concerning the Retained Parts
reasonably made by the Landlord from time to time.

 

50.                                        LANDLORD’S COVENANT FOR QUIET
ENJOYMENT

 

The Landlord agrees with the Tenant that for so long as the Tenant complies with
the terms of this Lease the Tenant may hold and use the Premises during the Term
without any interruption (except as authorised by this Lease) by the Landlord or
by any person lawfully claiming through, under or in trust for the Landlord.

 

51.                                        LIMIT ON LANDLORD’S LIABILITY

 

To the extent that the obligations on the Landlord contained or implied in this
Lease relate to any time after a person has parted with the whole of its
interest in the reversion immediately expectant on the end of the Term, they
shall not be binding on or enforceable against that person after that person has
parted with the whole of that interest (but without prejudice to any rights that
have accrued to the Tenant in respect of the period prior to such parting with
the reversion).

 

52.                                        FORFEITURE

 

52.1                                 Landlord’s right of re-entry

 

If any event set out in clause 52.2 occurs, the Landlord may forfeit this Lease
and re-enter the Premises (or any part of them in the name of the whole). The
Term will then end, but this will be without prejudice to any claim which the
Landlord may have against the Tenant or a Guarantor for any failure to comply
with the terms of this Lease.

 

52.2                                 Events giving rise to the Landlord’s right
of re-entry

 

52.2.1                       The Rent or any other sum payable under this Lease
has not been paid five Business Days after it became due, (in the case of the
Rent, whether formally demanded or not).

 

52.2.2                       The Tenant or any Guarantor has failed to comply
with any of the terms of this Lease.

 

--------------------------------------------------------------------------------


 

52.2.3                       The Tenant or any Guarantor who is an individual
(or if more than one individual then any one of them):

 

(a)                                          is unable to pay, or has no
reasonable prospect of being able to pay, its debts within the meaning of
section 268 of the Insolvency Act 1986;

 

(b)                                          is the subject of an application
for an interim order under the Insolvency Act 1986, or it enters into, or
commences negotiations in respect of, or calls or convenes any meeting for the
approval of any composition, compromise, moratorium, scheme or other similar
arrangement with its creditors or any of them, whether under the Insolvency Act
1986 or otherwise;

 

(c)                                           requests or suffers the
appointment of a Law of Property Act 1925, court appointed or other receiver or
receiver and manager or similar officer over or in relation to the whole or any
part of its undertaking, property, revenue or assets, or any person holding
security over the whole or any part of its undertaking, property, revenue or
assets takes possession of all or any part of them, or it requests that such a
person does so;

 

(d)                                          has an interim receiver of its
property  appointed, or a bankruptcy order s made against it; or

 

(e)                                           is, or becomes, subject to, or
takes or has taken against it or in relation to it or the whole or any part of
its undertaking, property, revenue or assets, any finding, step, process or
proceeding in any jurisdiction other than England and Wales which is equivalent,
analogous, corresponding or similar to any of the findings, steps, processes or
proceedings mentioned in clauses 52.2.3(a) to 52.2.3(d) and whether or not any
such finding, step, process or proceeding has been taken in England and Wales.

 

52.2.4                       The Tenant or any Guarantor which is a company (or
if more than one company then any one of them):

 

(a)                                          is unable to pay, or has no
reasonable prospect of being able to pay, its debts within the meaning of
section 123 or sections 222 to 224 of the Insolvency Act 1986 (but disregarding
references in those sections to proving it to the court’s satisfaction);

 

(b)                                          resolves or its directors resolve
to enter into, or it enters into, or it or its directors commence negotiations
or make any application to court in respect of, or call or convene any meeting
for the approval of any composition, compromise, moratorium (including a
moratorium statutorily obtained, whether as a precursor to a voluntary
arrangement under the Insolvency Act 1986 or otherwise, or a moratorium
informally obtained), the appointment of a nominee, scheme or other similar
arrangement with its creditors or any of them, whether under the Insolvency Act
1986, the Companies Act 2006 or otherwise;

 

(c)                                           resolves, or its directors, or the
holders of a qualifying floating charge (as defined in Schedule B1 of the
Insolvency Act 1986) resolve to appoint an administrator of it, , or an
administration order is made in respect of it, or a notice of appointment or a
notice of intention to appoint an administrator is

 

--------------------------------------------------------------------------------


 

issued, or any step under the Insolvency Act 1986 is taken to appoint an
administrator of it out of court, or it enters administration;

 

(d)                                          requests or suffers the appointment
of a receiver under the Law of Property Act 1925, court appointed,
administrative receiver or other receiver or receiver and manager, or similar
officer over or in relation to the whole or any part of its undertaking,
property, revenue or assets, or any person holding security over all or any part
of its undertaking, property, revenue or assets takes possession of all or any
part of them or requests that such a person does so;

 

(e)                                           resolves or its directors resolve
to wind it up, whether as a voluntary liquidation or a compulsory liquidation,
or its directors or any third party take any step under the Insolvency Act 1986
to wind it up voluntarily or to petition the court for a winding-up order, or a
winding-up petition is presented against it, or a provisional liquidator is
appointed to it, or it goes into liquidation within the meaning of section 247
of the Insolvency Act 1986 (other than in the case of a solvent liquidation for
the purposes of restructuring or amalgamation);

 

(f)                                            is dissolved, or is removed from
the Register of Companies, or ceases to exist (whether or not being capable of
reinstatement or reconstitution) or threatens to cease to exist, or its
directors apply for it to be struck off the Register of Companies;

 

(g)                                           is, or becomes, subject to, or
takes or has taken against it or in relation to it or the whole or any part of
its undertaking, property, revenue or assets, any finding, step, process or
proceeding in any jurisdiction other than England and Wales which is equivalent,
analogous, corresponding or similar to any of the findings, steps, processes or
proceedings mentioned in clauses 52.2.4(a) to 52.2.4(f), and whether or not any
such finding, step, process or proceeding has been taken in England and Wales.

 

52.2.5                       The Tenant or any Guarantor ceases or threatens to
cease to carry on any business whatsoever

 

52.3                                 Interpretation

 

52.3.1                       In clause 52 “company” includes:

 

(a)                                          a company as defined in section 1
of the Companies Act 2006;

 

(b)                                          a body corporate or corporation
within the meaning of section 1173 of the Companies Act 2006;

 

(c)                                           an unregistered company or
association;

 

(d)                                          any “company or legal person” in
relation to which insolvency proceedings may be opened pursuant to article 3 of
the EC Regulation on Insolvency Proceedings 2000 (No. 1346/2000);

 

(e)                                           a partnership within the meaning
of the Partnership Act 1890;

 

(f)                                            a limited partnership registered
under the Limited Partnerships Act 1907; and

 

--------------------------------------------------------------------------------


 

(g)                                           a limited liability partnership
incorporated under the Limited Liability Partnerships Act 2000,

 

and the “Register of Companies” means any register of any of the legal persons
mentioned above.

 

52.3.2                       In relation to a Tenant or Guarantor that is a
partnership within the meaning of the Partnership Act 1890 or a limited
partnership registered under the Limited Partnerships Act 1907, the provisions
of clause 52.2.4 will, except where the context otherwise requires, apply
mutatis mutandis to the Tenant or Guarantor (as the case may be) incorporating,
where relevant, the modifications mentioned in the Insolvent Partnerships Order
1994 and the Insolvent Partnerships (Amendment) Order 2005.

 

52.3.3                       In relation to a Tenant or Guarantor that is a
limited liability partnership incorporated under the Limited Liability
Partnerships Act 2000, the provisions of clause 52.2.4 will, except where the
context otherwise requires, apply mutatis mutandis to the Tenant or Guarantor
(as the case may be) incorporating, where relevant, the modifications made under
the Limited Liability Partnerships Act 2000.

 

53.                                        MISCELLANEOUS

 

53.1                                 Notices

 

53.1.1                       A notice given in connection with this Lease must
be given in writing and signed by or on behalf of the party giving it, unless
this Lease states that it need not be given in writing.

 

53.1.2                       A notice given in connection with this Lease will
be validly served if personally delivered or if sent by a registered post
service (within the meaning of the Postal Services Act 2000) or first class
recorded delivery or first class ordinary post and (in each case) addressed to:

 

(a)                                          the Landlord at the address given
in this deed or, in substitution, at such other address which the Landlord has
notified to the Tenant in writing;

 

(b)                                          the Tenant at the Premises (but
only at such times as the Tenant is in actual occupation of the Premises) or its
registered office; or

 

(c)                                           a Guarantor at the Premises (but
only at such times as the Tenant is in actual occupation of the Premises) or its
registered office.

 

53.1.3                       The Tenant shall give the Landlord oral notice as
well as written notice of any matter affecting the Premises which comes to the
attention of the Tenant where emergency action is or may be needed conditional
upon the Landlord has providing adequate contact details to the Tenant and
personnel to receive such notice in order to enable such notice to be given at
all times.

 

53.1.4                       Writing does not include, and notices given in
connection with this Lease may not be given by, email or any other electronic
means.

 

53.2                                 Landlord’s rights to remedy default by the
Tenant

 

If the Tenant fails to comply with any of its obligations in this Lease, the
Landlord may give the Tenant written notice of that failure, and the Tenant
shall commence and proceed diligently with the remediation of the failure within
the time reasonably specified by the Landlord (or immediately in the case of an
emergency) and shall complete the remediation as soon as

 

--------------------------------------------------------------------------------


 

reasonably practicable. If the Tenant fails to do this the Landlord may enter
the Premises and carry out any works or do anything else which may be needed to
remedy the Tenant’s failure to comply with its obligations under this Lease, and
any costs properly incurred by the Landlord will be a debt due from the Tenant
payable on demand and may be recovered by the Landlord as if it were additional
rent.

 

53.3                                 Superior interests

 

If at any time this Lease is an underlease, the Tenant shall comply with the
terms of any superior lease to the extent that they relate to the Premises but,
for the avoidance of doubt, without being liable to comply with any terms that
are more onerous than the terms of this Lease and other than any obligation to
pay any rent, and the Landlord shall pay any rent due under the immediate
superior lease.

 

53.4                                 No right to enforce

 

Nothing contained or referred to in this Lease entitles the Tenant to the
benefit of, or the right to enforce, or to prevent the release or modification
of any agreement entered into by any other tenant or occupier of the Building
with the Landlord.

 

53.5                                 Tenant to provide information

 

If the Landlord is able to show reasonable grounds for requiring the
information, the Tenant shall give the Landlord any information or documents
which the Landlord reasonably requests to show that the Tenant is complying with
its obligations in this Lease and shall give the Landlord as soon as reasonably
practicable written notice of any matter in connection with the Premises which
in the Tenant’s reasonable opinion may make the Landlord liable to the Tenant or
any third party.

 

53.6                                 EPC information

 

53.6.1                       The Tenant shall allow the Landlord and all others
authorised by the Landlord to have access to all documentation, data and
information in the Tenant’s possession or under its control that is reasonably
required in order for the Landlord to:

 

(a)                                          prepare an EPC in respect of the
Premises and/or the Building; and

 

(b)                                          comply with any duty imposed upon
the Landlord under the EPC Regulations,

 

and the Tenant shall co-operate with the Landlord and any person so authorised
so far as is reasonably necessary to enable them to carry out such functions.

 

53.6.2                       The Tenant shall provide free of charge to the
Landlord a copy of any EPC that the Tenant obtains in respect of the Premises.

 

53.6.3                       The Tenant shall on completion of any alterations
or additions to the Premises and if required by the EPC Regulations obtain a
valid EPC for the Premises and deliver a copy to the Landlord together with
details of the reference number of such EPC (if not apparent from the copy).

 

--------------------------------------------------------------------------------


 

53.6.4                       If any alterations or alterations to the Premises
made by the Tenant invalidate a valid EPC for the Premises or the Building (or
part of them) held by the Landlord or materially adversely affect any such EPC
the Tenant will (at the Landlord’s election) either:

 

(a)                                          obtain a new EPC for the Premises
and/or the Building (as the case may be) and provide the Landlord with a copy of
the EPC and all ancillary records; or

 

(b)                                          indemnify the Landlord in respect
of the reasonably incurred cost of obtaining a new EPC for the Premises and/or
the Building (as the case may be).

 

53.7                                 Sustainability

 

53.7.1                       The Landlord and the Tenant desire to improve and
be accountable for the energy efficiency of the Premises and the Building
wherever possible and as such wish to:

 

(a)                                          promote the reduction of emissions
from the Premises and the Building;

 

(b)                                          promote the reduction and recycling
of waste from the Premises and the Building; and

 

(c)                                           ensure the environmental
sustainability of the Building resources.

 

53.7.2                       The Landlord and the Tenant are to:

 

(a)                                          co-operate and use all reasonable
endeavours to agree and thereafter comply with an energy management plan to aid
the sustainability of resource use at the Building;

 

(b)                                          co-operate and use all reasonable
endeavours to agree and operate initiatives to reduce, reuse and recycle waste
from the Premises and the Building;

 

(c)                                           maintain and share energy data and
other information reasonably required to monitor energy and resource consumption
at the Premises and the Building;

 

(d)                                          use reasonable endeavours to ensure
that the Services provided pursuant to clause 45 are performed and the Premises
and the Building are used:

 

(i)               in accordance with an energy management plan;

 

(ii)              in a way which improves energy efficiency; and

 

(iii)             use reasonable endeavours to agree to improvements to the
Services provided pursuant to clause 45 which would reasonably improve energy
efficiency.

 

53.8                                 Tenant’s indemnity

 

The Tenant agrees to indemnify the Landlord at all times (both during and after
the Term but only in relation to matters arising during the Term) against all
charges, claims, proceedings, liabilities, damages, losses, costs and expenses
arising directly or indirectly from as a result of any third party claim against
the Landlord relating to the existence, state of repair or use of the Premises
or any works carried out at the Premises or any breach of any of the Tenant’s
obligations in this Lease, or any wilful or negligent act or omission of the
Tenant in each case in respect of the Tenant’s use and occupation of the
Premises and the rights granted to it under this

 

--------------------------------------------------------------------------------


 

Lease provided that  the Landlord shall notify the Tenant of any such claim as
soon as reasonably possible and shall use reasonable endeavours to mitigate such
claim

 

53.9                                 Guarantor to enter into supplemental
documents

 

The Tenant shall procure that a Guarantor enters into and executes and delivers
to the Landlord any deed or document which is supplemental to this deed and
which is entered into before that Guarantor is released by virtue of the
Landlord and Tenant (Covenants) Act 1995 for the purpose of that Guarantor
consenting to the Tenant entering into such supplemental document and confirming
that, subject only to section 18 of the Landlord and Tenant (Covenants) Act
1995, all the obligations of that Guarantor will remain in full force and effect
in respect of this Lease and will extend and apply to the Lease as varied by
that supplemental document.

 

53.10                          Replacement Guarantor

 

53.10.1                In clause 53.10 a “Guarantor Replacement Event” is the
death of a Guarantor or the occurrence of any of the events referred to in
clause 52.2.3, 52.2.4, or 52.2.5 in relation to a Guarantor, or where a
Guarantor comprises more than one person, the death of any one of them or the
occurrence of any of those events in relation to any one of them.

 

53.10.2                If at any time during the Term a Guarantor Replacement
Event occurs, the Tenant shall give written notice of it to the Landlord as soon
as reasonably practicable and in any event within 10 Business Days. The Landlord
may after a Guarantor Replacement Event (and whether or not it has received
notice of it from the Tenant) give written notice to the Tenant requiring the
Tenant to procure a replacement or additional guarantor. Within one month of the
Landlord giving such notice to the Tenant, the Tenant shall procure that a
person of standing acceptable to the Landlord enters into and executes and
delivers to the Landlord a replacement or additional guarantee and indemnity in
the same form as that entered into by the Guarantor in respect of which the
Guarantor Replacement Event has occurred.

 

53.10.3                Clause 53.10 does not apply in relation to a Guarantor
who is a Guarantor by reason of having entered into an authorised guarantee
agreement.

 

53.11                          Qualification of Landlord’s liability

 

To the extent permitted by law, the Landlord shall not be liable to the Tenant
or any other person for:

 

53.11.1                any damage to person or property arising from any act,
omission or misfeasance by any other tenant or occupier of the Building or from
the state and condition of the Premises; or

 

53.11.2                any of the following of which the Landlord is unaware and
unless the Tenant has given the Landlord written notice of the facts giving rise
to that failure and allowed the Landlord a reasonable time to remedy the matter:

 

(a)                                          any interruption to the supply of
Utilities to the Premises or other parts of the Building;

 

(b)                                          any accidental damage to the
Premises or to any property of the Tenant or any other occupier of the Premises
or their employees, agents or independent contractors; or

 

--------------------------------------------------------------------------------


 

(c)                                           any failure to perform any
obligation in this Lease, unless the Tenant has given the Landlord written
notice of the facts giving rise to that failure and allowed the Landlord a
reasonable time to remedy the matter.

 

53.12                          Removal of goods after end of Term

 

The Tenant shall remove all its fittings, goods and other possessions at the end
of the Term and the Landlord may dispose of any such items left at the Premises
more than 10 Business Days after the end of the Term as the Landlord sees fit.

 

53.13                          Governing law and jurisdiction

 

53.13.1                This Lease and any dispute or claim arising out of or in
connection with it or its subject matter or formation (including non-contractual
disputes or claims) are governed by the law of England and Wales.

 

53.13.2                The parties irrevocably agree that the courts of England
and Wales have exclusive jurisdiction to determine any dispute or claim that
arises out of or in connection with this Lease or its subject matter or
formation (including non-contractual disputes or claims).

 

53.14                          Contracts (Rights of Third Parties) Act 1999

 

Unless expressly stated nothing in this Lease will create any rights in favour
of any person pursuant to the Contracts (Rights of Third Parties) Act 1999.

 

53.15                          Landlord and Tenant (Covenants) Act 1995

 

This Lease is a new tenancy for the purposes of section 1 of the Landlord and
Tenant (Covenants) Act 1995.

 

54.                                        GUARANTEE AND INDEMNITY

 

54.1                                 Guarantee

 

54.1.1                       In consideration of the grant of this Lease to the
Tenant, the Guarantor irrevocably and unconditionally guarantees to the Landlord
that the Tenant shall, until the end of the Term or, if earlier, until the
Tenant is released pursuant to the Landlord and Tenant (Covenants) Act 1995,
duly and punctually pay the Rent and other sums due under this Lease and shall
observe and perform the tenant covenants of this Lease.

 

54.1.2                       The Guarantor covenants with the Landlord that in
any case of default by the Tenant the Guarantor shall pay the rents and comply
with the obligations referred to in clause 54.1.1.

 

54.1.3                       The Guarantor’s liability under this Lease is as
principal debtor and not merely as surety.

 

54.1.4                       In this clause 54 references to the “Tenant” are to
the person who named as the second party to this deed only.

 

--------------------------------------------------------------------------------


 

54.2                                 Indemnity

 

As a separate and independent obligation the Guarantor agrees to indemnify the
Landlord and keep the Landlord indemnified against any cost, loss, claim,
expense or liability arising out of or resulting from:

 

54.2.1                       any failure of the Tenant duly and punctually to
pay the Rent or any other sums due under this Lease or to perform or comply with
its obligations under this Lease (provided that the obligations of the Guarantor
shall not be greater than the extent of the liability of the Tenant in relation
to any such failure);

 

54.2.2                       any of the obligations of the Tenant under this
Lease being or becoming wholly or in part void, voidable or unenforceable by the
Landlord against the Tenant or any other person who is liable;

 

54.2.3                       this Lease (or the Tenant’s liabilities under it)
being disclaimed;

 

54.2.4                       this Lease being forfeit;

 

54.2.5                       this Lease being surrendered by the Tenant acting
by a liquidator, trustee in bankruptcy, administrator, receiver or receiver and
manager or any other similar officer appointed to it or over it or in relation
to any of its assets or undertaking (whether such person is appointed in England
and Wales or in any other jurisdiction and whether such person is appointed in
relation to any or all of the Tenant’s assets or undertaking in England and
Wales or in any other jurisdiction);

 

54.2.6                       this Lease being varied or the obligations of the
Tenant under it being in any way altered without the consent of the Landlord by
virtue of any arrangement or composition with any of its creditors (whether or
not such arrangement or composition binds or is expressed to bind the Landlord)
or otherwise; or

 

54.2.7                       the Tenant (being a company) ceasing to exist
(whether or not capable of reconstitution or reinstatement),

 

and to pay to the Landlord the amount of such cost, loss, claim, expense or
liability, whether or not the Landlord has sought to enforce any rights or
remedies against the Tenant or any other person who is liable but provided that
the Landlord shall use reasonable endeavours to mitigate any losses in respect
of which it makes any claim under this guarantee.

 

54.3                                 Guarantor to take a new lease

 

54.3.1                       In this clause 54.3 a “Relevant Event” is:

 

(a)                                          the surrender of this Lease by the
tenant for the time being under it acting by a liquidator, trustee in
bankruptcy, administrator, receiver or receiver and manager or any other similar
officer appointed to it or over it or in relation to any of its assets or
undertaking (whether such person is appointed in England and Wales or in any
other jurisdiction and whether such person is appointed in relation to any or
all of the tenant for the time being’s assets or undertaking in England and
Wales or in any other jurisdiction);

 

(b)                                          the disclaimer of this Lease or of
the liabilities under it of the tenant for the time being under this Lease;

 

(c)                                           the forfeiture of this Lease; or

 

--------------------------------------------------------------------------------


 

(d)                                          the tenant for the time being
(being a company) ceasing to exist (whether or not capable of being
reconstituted or reinstated).

 

54.3.2                       The Guarantor agrees that if a Relevant Event
occurs, it shall, if required by the Landlord within 4 months of the Landlord
having received notice of the Relevant Event, take a new lease of the Premises
from the Landlord.

 

54.3.3                       The new lease shall:

 

(a)                                          be for a term expiring on the date
when this Lease would have expired by effluxion of time had there been no
Relevant Event;

 

(b)                                          be at the same rents in this Lease
but with no rent-free period payable (or which would be payable but for any
suspension of rent pursuant to this Lease) from and including the date of the
Relevant Event;

 

(c)                                           include provision for rent review
on the same dates during the term of the new lease as this Lease and if on the
date of the Relevant Event there is a rent review pending under this Lease or if
between the Relevant Event and the date of completion of the new lease there
would have been a Review Date but for the Relevant Event then the initial rent
to be reserved by the new lease shall be the amount which would have been agreed
or determined pursuant to this Lease for the rent review at the relevant Review
Date had there been no Relevant Event;

 

(d)                                          contain provision for the first
instalment of the annual rent and any VAT due on it to be paid to the Landlord
on the date of completion of the new lease such first instalment to be a
proportionate amount for the period from and including the date of the Relevant
Event until the next quarter day following the date of completion of the new
lease;

 

(e)                                           otherwise be on the same covenants
and conditions as this Lease; and

 

(f)                                            take effect from the date of the
Relevant Event.

 

54.3.4                       The new lease will take effect subject to this
Lease, if and to the extent that it is still subsisting, and subject to any
underlease or other interest created, permitted or suffered by the tenant under
this Lease at the time of the Relevant Event or its predecessors in title.

 

54.3.5                       The Guarantor shall pay the Landlord’s proper costs
and expenses and a sum equal to all VAT on them which may be payable by the
Landlord in connection with the grant of the new lease.

 

54.3.6                       The Guarantor shall execute and deliver a
counterpart of the new lease to the Landlord within one month of the Landlord
having required the Guarantor to take the new lease.

 

54.4                                 No discharge of Guarantor

 

54.4.1                       The Guarantor’s liability under this clause 54 will
remain in full force and effect and will not be avoided, released, discharged or
reduced nor will the rights of the Landlord be prejudiced or affected by any of
the following:

 

(a)                                          any time, indulgence or concession
granted by the Landlord to the Tenant or to any other person who is liable;

 

--------------------------------------------------------------------------------


 

(b)                                          the Landlord dealing with, varying
or failing to perfect or enforce any of its rights or remedies against the
Tenant or any other person who is liable;

 

(c)                                           the existence of, dealing with,
varying or failing to perfect or enforce any other security which may be or
become available to the Landlord;

 

(d)                                          any act or neglect of the Landlord
by reason of which the benefit of any other security or any right or remedy
against any person who is liable is released, lost or diminished;

 

(e)                                           any invalid or ineffective payment
by the Tenant or any other person who is liable;

 

(f)                                            any right of set off (whether
legal or equitable), counterclaim, recoupment or deduction which may have
accrued to the Guarantor, the Tenant or any other person who is liable;

 

(g)                                           any non acceptance of the Rent or
other sums due under this Lease, in circumstances in which the Landlord has
reason to suspect a breach of the tenant’s obligations under this Lease;

 

(h)                                          any waiver by the Landlord of any
right to forfeit this Lease;

 

(i)                                              a surrender of part of the
Premises, except that the Guarantor will have no liability in relation to the
surrendered part in respect of any period after the date of the surrender;

 

(j)                                             any death, incapacity,
disability or change in the constitution, status or name of the Landlord, the
Guarantor, the Tenant or any other person who is liable;

 

(k)                                          any amalgamation or merger by the
Landlord, the Guarantor, the Tenant or any other person who is liable with any
other person, any restructuring or the acquisition by another person of the
whole or any part of its assets or undertaking of the Landlord, the Guarantor,
the Tenant or any other person who is liable;

 

(l)                                              the Tenant or any other person
who is liable entering into any voluntary arrangement or composition with any of
its creditors (whether or not such arrangement or composition binds or is
expressed to bind the Landlord);

 

(m)                                      the appointment of any liquidator,
trustee in bankruptcy, administrator, receiver or receiver and manager or any
other similar officer to, over or in relation to any of the assets or
undertaking of the Tenant or any other person who is liable whether any such
person is appointed in England and Wales or in any other jurisdiction and
whether any such person is appointed in relation to any or all of the Tenant’s
(or other such person’s) assets or undertaking in England and Wales or in any
other jurisdiction;

 

(n)                                          without prejudice to clause 54.3,
the disclaimer of the liability under the Lease of the Tenant or any other
person who is liable, or the forfeiture of the Lease;

 

(o)                                          any provisions of the Lease being
or becoming wholly or in part void, voidable or unenforceable by the Landlord
against the Tenant or any other person who is liable; or

 

--------------------------------------------------------------------------------


 

(p)                                          any other act, omission or thing by
virtue of which, but for this provision, the Guarantor would have avoided or
been released or discharged from its obligations under this clause 54 in whole
or in part, or the rights or remedies of the Landlord would have been prejudiced
or affected, other than a release by deed, entered into by the Landlord in
accordance with the terms of such deed.

 

54.4.2                       The Guarantor’s liability under this clause 54 will
remain in full force and effect and will not be avoided, released, discharged or
reduced nor will the rights of the Landlord be prejudiced or affected by any
variation of, addition to or reduction from, the terms of this Lease whether or
not the same is substantial or is or may in any way or for any reason be or
become prejudicial to the Guarantor or confers only a personal right or
obligation.

 

54.4.3                       Without prejudice to clause 54.4.2, as and when
called upon to do so by either the Landlord or the Tenant, the Guarantor shall
enter into any Supplemental Document (by deed if required) for the purpose of
consenting to the Tenant entering into such Supplemental Document and confirming
that, subject only to section 18 of the Landlord and Tenant (Covenants) Act
1995, all the obligations of the Guarantor will remain in full force and effect
in respect of this Lease and will extend and apply to the Lease as varied by
that Supplemental Document.

 

54.4.4                       The parties acknowledge that each of the matters
referred to in clauses 54.4.1 and 54.4.2 is separate and independent and is not
to be interpreted in the light of any other.

 

54.4.5                       This clause 54.4 is without prejudice to section 18
of the Landlord and Tenant (Covenants) Act 1995.

 

54.5                                 Waiver of rights by the Guarantor

 

54.5.1                       The Guarantor agrees (without prejudice to clause
54.5.3) that until all the liabilities expressed to be guaranteed by the
Guarantor under this clause 54 have been paid, discharged or satisfied
irrevocably and in full (and notwithstanding payment of a dividend in any
liquidation or bankruptcy or under any compromise or arrangement) it shall not,
without the consent of the Landlord:

 

(a)                                          exercise any of its rights in
respect of the liabilities expressed to be guaranteed under this clause 54
against the Tenant or any other person who is liable;

 

(b)                                          accept repayment in whole or in
part of any indebtedness due to the Guarantor at or after the date of this deed
from the Tenant or from any other person who is liable;

 

(c)                                           demand or accept any security from
the Tenant or any other person who is liable in respect of the obligations of
the Guarantor under this clause 54 or in respect of any indebtedness due to the
Guarantor from the Tenant or any other person who is liable, and any security
received by the Guarantor in breach of the above or any such security held by
the Guarantor at the date of this deed shall be held by the Guarantor on trust
for the Landlord and delivered to the Landlord on demand;

 

(d)                                          claim any set off (whether legal or
equitable), counterclaim, recoupment or deduction against the Tenant or any
other person who is liable;

 

--------------------------------------------------------------------------------


 

(e)                                           benefit or seek to benefit from
any security or other right or remedy held by or accruing to the Landlord at or
after the date of this deed in respect of the liabilities guaranteed under this
clause 54 or exercise any right of subrogation; or

 

(f)                                            claim or prove in competition
with the Landlord in the liquidation, bankruptcy or in any administration or
receivership of the Tenant or any other person who is liable, or have the
benefit of or share in any payment or distribution from or composition or
arrangement with the Tenant or any other person who is liable, and any money or
other property received by the Guarantor in breach of this provision shall be
held by the Guarantor on trust for the Landlord and delivered to the Landlord on
demand.

 

54.5.2                       The obligations of the Guarantor under this clause
54 may be enforced by the Landlord against the Guarantor at its discretion and
without first enforcing or seeking to enforce its rights or remedies against the
Tenant or any other person who is liable or pursuing any other right or remedy
or having recourse to any other security available to it.

 

54.5.3                       The Guarantor waives any right or remedy that it
may have against the Tenant in respect of any amount paid or other obligation
performed by the Guarantor such waiver to take effect only if and when any step
has been taken in connection with any voluntary arrangement or any other
compromise or arrangement for the benefit of any creditors of the Tenant.

 

54.6                                 Ultimate balance and suspense account

 

All dividends and money received by the Landlord from the Tenant or any other
person and which are capable of being applied by the Landlord in satisfaction of
the liabilities guaranteed under this clause 54 will not prejudice the right of
the Landlord to recover from the Guarantor any remaining balance which, after
receipt of such dividends and money, may remain owing to the Landlord.

 

54.7                                 Other security

 

The provisions of this clause 54 are in addition to any other security or any
other right or remedy held by or available to the Landlord from time to time.
The Landlord is under no obligation to take up or to maintain any other security
in respect of the liabilities guaranteed by this clause 54.

 

54.8                                 Costs of enforcement

 

The Guarantor shall pay to the Landlord on demand, all proper legal and other
costs and expenses and a sum equal to all VAT on them to the extent not
recoverable by the Landlord which may be payable by the Landlord in relation to
the enforcement of the Guarantor’s obligations in this clause 54.

 

54.9                                 No set off

 

All payments to be made by the Guarantor under this clause 54 shall be made in
full and the Guarantor shall claim no allowance in respect of any set off
(whether legal or equitable), counterclaim, recoupment or deduction whatsoever
whether accruing to the Guarantor or to any other person.

 

54.10                          Scope of this guarantee and indemnity

 

54.10.1                Each of the provisions of this clause 54 is separate and
severable from the others, and if at any time one or more such provisions is or
becomes illegal, invalid or

 

--------------------------------------------------------------------------------


 

unenforceable (either wholly or to any extent), the legality, validity or
enforceability of the remaining provisions (or the same provision to any other
extent) will not be affected or impaired.

 

54.10.2                The rights of the Landlord under any provision of this
clause 54 are without prejudice to its rights under any other provision of it.

 

54.10.3                The obligations of the Guarantor under any provision of
this clause 54 are without prejudice to its obligations under any other
provision of it or under any other security.

 

54.10.4                The provisions of this clause 54 will enure for the
benefit of the Landlord and its successors in title without any need for express
assignment.

 

55.                                        TENANT’S OPTION TO DETERMINE

 

55.1                                 In this clause “Termination Date” means 19
May 2026.

 

55.2                                 Subject to the pre-conditions in clause
55.2 being satisfied on the Termination Date, and subject to clause 55.3.2, the
Tenant may determine the Term on the Termination Date by giving the Landlord not
less than 12 months’ written notice. The Term will then determine on the
Termination Date, but without prejudice to any rights of any party against any
other for any antecedent breach of its obligations under this Lease.

 

55.3                                 The pre-conditions are that:

 

55.3.1                       the Tenant is not in occupation of the Premises and
no third party occupation  whether of the whole or part of the Premises,
continues; and

 

55.3.2                       all Rent and VAT payable on it and all Service
Charge Estimate due under this Lease and, in the case of Service Charge
Estimate, demanded no less than four weeks prior to the Termination Date have
been paid in full.

 

55.4                                 The Landlord may waive any of the
pre-conditions set out in clause 55.2 at any time before the Termination Date by
written notice to the Tenant.

 

55.5                                 If the Tenant exercises its right to
determine this Lease under this clause 21 and this Lease determines on the
Termination Date then the Landlord shall repay to the Tenant within 28 days of
the Termination Date any Rent and Insurance Rent paid by the Tenant in advance
that relates to the period from but excluding the Termination Date.

 

55.6                                 If this Lease is not determined under this
clause 21 then the Tenant shall be entitled to an additional rent free period as
set out in clause 7.4.

 

55.7                                 The Tenant will cancel any registration it
has made in connection with this Lease within five Business Days of the
Termination Date.

 

55.8                                 Time will be of the essence for the
purposes of this clause.

 

56.                                        EXCLUSION OF THE LANDLORD AND TENANT
ACT 1954

 

56.1                                 The Landlord and the Tenant confirm that
before the agreement for lease dated [·] 2017 and made between (1) Mitsubishi
Estate London Limited, (2) CRA International (UK) Limited and (3) CRA
International, Inc. was entered into:

 

56.1.1                       a notice complying with Schedule 1 to the
Regulatory Reform (Business Tenancies) (England and Wales) Order 2003 which
relates to this tenancy was served by the Landlord on the Tenant
on                                         2017; and

 

--------------------------------------------------------------------------------


 

56.1.2                       a statutory declaration
dated                                         2017 complying with paragraph 8 of
Schedule 2 to that Order was made by                                         ,
whom the Tenant confirms was duly authorised by the Tenant to make the statutory
declaration on its behalf.

 

56.2                                 The Landlord and the Tenant agree that the
provisions of sections 24 to 28 of the Landlord and Tenant Act 1954 shall be
excluded in relation to the tenancy created by this deed.

 

This Lease has been executed as a deed and is delivered on the date stated at
the beginning of it.

 

 

Executed as a deed by

)

 

MITSUBISHI ESTATE LONDON LIMITED

)

 

acting by a director and its

)

 

secretary/two directors:

)

 

 

 

 

 

 

Director

 

 

 

 

 

 

 

 

Director/Secretary

 

--------------------------------------------------------------------------------


 

Executed as a deed by

)

 

CRA INTERNATIONAL (UK) LIMITED

)

 

acting by its director in the presence of:

)

 

 

 

 

 

 

Director

 

 

 

Name of witness
(in BLOCK CAPITALS):

 

 

 

 

 

Signature of witness:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Signed as a deed on behalf of

)

 

CRA INTERNATIONAL, INC. a company

)

 

incorporated in Massachusetts, United States of

)

 

America by

)

 

 

)

 

being a person who, in accordance with the

)

 

laws of the territory, is acting under the

)

 

authority of the company.

)

 

 

 

 

 

 

Authorised Signatory

 

--------------------------------------------------------------------------------


 

SCHEDULE 3
PLANS

 

--------------------------------------------------------------------------------


 

SCHEDULE 4
BASE BUILDING SPECIFICATION

 

--------------------------------------------------------------------------------


 

SCHEDULE 5
CAT A SPECIFICATION

 

--------------------------------------------------------------------------------


 

APPENDIX 2
LICENCES TO CARRY OUT TENANT’S WORKS

 

--------------------------------------------------------------------------------


 

[g275481ki25i001.jpg]

 

DATE:                                         201[·]

 

--------------------------------------------------------------------------------

 

LICENCE TO CARRY OUT WORKS RELATING TO PART THIRD FLOOR, 8 FINSBURY CIRCUS,
LONDON EC2

 

--------------------------------------------------------------------------------

 

Between

 

MITSUBISHI ESTATE LONDON LIMITED

 

and

 

CRA INTERNATIONAL (UK) LIMITED

 

and

 

CRA INTERNATIONAL, INC.

 

--------------------------------------------------------------------------------

 

CMS Cameron McKenna Nabarro Olswang LLP

Cannon Place

78 Cannon Street

London EC4N 6AF

T +44 20 7367 3000

F  +44 20 7367 2000

cms.law

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Definitions

28

 

 

 

2.

Interpretation

29

 

 

 

3.

Consent to Carry Out the Works

30

 

 

 

4.

The Works

30

 

 

 

5.

Tenant’s Guarantor

33

 

 

 

6.

Governing Law and Jurisdiction

33

 

 

 

7.

General

34

 

 

Schedule 1 The plans, drawings and specifications showing the Works

35

 

--------------------------------------------------------------------------------


 

LICENCE TO CARRY OUT WORKS

 

DATE

[·]

 

PARTIES

 

(7)                                          MITSUBISHI ESTATE LONDON LIMITED
(incorporated and registered in England and Wales under company registration
number 2435659), the registered office of which is at Cannon Place, 78 Cannon
Street, London EC4N 6AF (the “Landlord”);

 

(8)                                          CRA INTERNATIONAL (UK) LIMITED
(incorporated and registered in England and Wales under company registration
number 04007726), the registered office of which is at 8 Finsbury Circus, London
EC2M 7EA (the “Tenant”); and

 

(9)                                          CRA INTERNATIONAL, INC.
(incorporated and registered in Massachusetts, United States of America under
company registration number 042372210), the registered office of which is at 200
Clarendon Street T-10 Boston MA 02116 and whose address for service in England
and Wales is at 8 Finsbury Circus, London EC2M 7EA (the “Guarantor”).

 

RECITALS

 

(C)                                        The Landlord is entitled to the
reversion immediately expectant on the Term and the Landlord’s reversionary
interest is registered with title number NGL66474.

 

(D)                                        The unexpired residue of the Term is
vested in the Tenant.

 

(E)                                         The Lease contains a covenant
binding on the Tenant not to make certain alterations to the Premises without
the written consent of the Landlord and the Tenant wishes to make such
alterations. The Tenant also wishes to make alterations to the Licensed Areas.

 

(F)                                          This licence is supplemental and
collateral to the Lease.

 

IT IS AGREED AS FOLLOWS:

 

57.                                        DEFINITIONS

 

The following definitions apply in this licence:

 

“Building” has the meaning ascribed to it in the Lease;

 

“Business Day” means a day other than Saturday, Sunday or a day on which banks
are authorised to close in London for general banking business;

 

“CDM Regulations” means the Construction (Design and Management) Regulations
2015;

 

“Landlord” means the first party to this licence and its successors in title and
persons entitled to the reversion immediately expectant on the termination of
the Lease;

 

“Lease” means a lease of the Premises made between (1) Mitsubishi Estate London
Limited, (2) CRA International (UK) Limited and (3) CRA International, Inc. and
dated [•] and any document supplemental to or varying such lease whether entered
into before or after the date of this licence and including this licence;

 

“Licensed Areas” means those areas of the Building external to the Premises on
which certain of the Works are to be carried out;

 

“Premises” means Part Third Floor, 8 Finsbury Circus, London EC2, as more
particularly described in the Lease;

 

--------------------------------------------------------------------------------


 

“Tenant” means the second party to this licence and its successors in title;

 

“Tenant Guide” means the tenant fit out guide attached at the Appendix;

 

“Term” means the term of years granted by the Lease and the period of any
statutory continuation of the tenancy granted by the Lease;

 

“Works” means the Tenant’s fitting out works being works within and external to
the Premises and as more particularly described in the plans and specifications
and drawings referred to in Schedule 6 and annexed to this licence.

 

58.                                        INTERPRETATION

 

58.1                                 Unless otherwise expressly stated, the
rules of interpretation set out in this clause 12.3.2(d) apply in this licence.

 

58.2                                 The contents page, headings and
sub-headings in this licence are for ease of reference only and do not affect
the meaning of this licence.

 

58.3                                 Any words following the terms “include” and
“including” or any similar expression shall be interpreted as illustrative and
shall not limit the sense of the words preceding those terms.

 

58.4                                 General words do not have a restrictive
meaning because they are preceded or followed by specific words indicating a
particular type class or category.

 

58.5                                 Obligations owed by or to more than one
person are owed by or to them jointly and severally.

 

58.6                                 A reference to legislation is a reference
to all legislation having effect in the United Kingdom from time to time,
including:

 

58.6.1                       directives, decisions and regulations of the
Council or Commission of the European Union;

 

58.6.2                       Acts of Parliament;

 

58.6.3                       orders, regulations, consents, licences, notices
and bye laws made or granted:

 

(a)                                          under any Act of Parliament; or

 

(b)                                          under any directive, decision or
regulation of the Council or Commission of the European Union; or

 

(c)                                           by a local authority or by a court
of competent jurisdiction; and

 

58.6.4                       any mandatory codes of practice issued by a
statutory body.

 

58.7                                 A reference to particular legislation is a
reference to that legislation as amended, modified, consolidated, re-enacted or
replaced from time to time and to all subordinate legislation made under it from
time to time.

 

58.8                                 A reference to a person includes an
individual, firm, partnership, company, association, organisation or trust (in
each case whether or not having a separate legal personality).

 

58.9                                 A reference to a company includes any
company, corporation or any other body corporate (wherever incorporated).

 

58.10                          References to one gender include all genders and
words in the singular include the plural and vice versa.

 

58.11                          A reference to a clause, paragraph or schedule is
to a clause or paragraph of or schedule to this licence and a reference to this
licence includes its schedules and appendices.

 

--------------------------------------------------------------------------------


 

58.12                          A requirement that a notice or other
communication to be given or made under or in connection with this licence must
be signed by the person giving or making it will be deemed to be satisfied if
the notice or other communication is signed on behalf of the person giving it.

 

59.                                        CONSENT TO CARRY OUT THE WORKS

 

59.1                                 The Landlord consents to the Tenant
carrying out the Works on the terms of this licence.

 

59.2                                 The covenants on the part of the Tenant and
the Guarantor in this licence are entered into by them in consideration of the
Landlord giving its consent to the Works.

 

59.3                                 If the Works are not started within three
months of the date of this licence, the consent given in clause 21 will lapse
and become void but without prejudice to the other provisions of this licence.

 

60.                                        THE WORKS

 

60.1                                 Obligations before the start of the Works

 

Before starting the Works, the Tenant shall:

 

60.1.1                       apply for, obtain and send the Landlord a copy of
all necessary consents of any other person or competent authority in relation to
the Works;

 

60.1.2                       obtain the Landlord’s written approval of all such
consents (such approval not to be unreasonably withheld);

 

60.1.3                       pay any community infrastructure levy, serve a
notice assuming liability for that levy in requisite form which shall not be
withdrawn, provide a copy of the notice to the Landlord and indemnify the
Landlord against all expenses and liabilities arising out of that levy in
respect of the Works and any failure to comply with this clause; and

 

60.1.4                       give the Landlord at least 10 Business Days’
written notice of the date it intends to start the Works.

 

60.2                                 Obligations during the carrying out of the
Works

 

60.2.1                       The Tenant shall carry out and complete the Works:

 

(a)                                          expeditiously, and in any event
shall complete them within six months of the date of this licence;

 

(b)                                          in a good and workmanlike manner,
with new and good quality materials fit for the purpose for which they are
required and so as to be free from defects;

 

(c)                                           in accordance in all respects with
all relevant legislation and the terms of all consents;

 

(d)                                          without using or permitting the use
of any material or substance which, at the time of use, does not conform with
all relevant British and European standards and codes of practice or which is
generally known to the United Kingdom building industry at the time of use to be
deleterious to health and safety or to the durability of the Works in the
particular circumstances in which it is used;

 

(e)                                           in compliance with the Tenant
Guide and the requirements set out in the documents setting out the Works in
Schedule 6 and in accordance with the requirements of the Landlord’s
professional advisers (if required by the Landlord) and of the insurers of the
Premises and the Licensed Areas;

 

--------------------------------------------------------------------------------


 

(f)                                            to the reasonable satisfaction of
the Landlord and to the satisfaction of the insurers of the Premises and the
Licensed Areas, any competent authority and any other person whose consent to or
approval of the Works is required;

 

(g)                                           in a manner so as to cause as
little inconvenience and annoyance as reasonably possible to the Landlord, any
superior landlord and the owners and occupiers of adjoining or neighbouring
property;

 

(h)                                          so as not to result in the
Premises, the Licensed Areas or the building of which they form part, or any
adjoining or neighbouring property, becoming unsafe; and

 

(i)                                              at its sole risk.

 

60.2.2                       The Tenant shall:

 

(a)                                          effect and/or procure that any
person carrying out the Works effects such insurance in respect of them as is
reasonably appropriate in the circumstances;

 

(b)                                          pay any charge or levy lawfully
imposed by any person or any competent authority in respect of the Works;

 

(c)                                           permit the Landlord, and all
others authorised by it, to inspect the Works both while they are being carried
out and on their completion but subject to the access provisions in the Lease
and if reasonably required by the Tenant accompanied by a member of the Tenant’s
staff (provided that such rights may only be exercised when in compliance with
any health and safety or other legal requirements in relation to the Works);

 

(d)                                          make good to the Landlord’s
reasonable satisfaction any damage arising out of, or incidental to, the
carrying out or completion of the Works;

 

(e)                                           notify the Landlord of the date of
completion of the Works; and

 

(f)                                            provide the Landlord on demand
with copies of all notices, correspondence, certificates and documentation
whatsoever relating to the Works and with such other evidence as the Landlord
may reasonably require to satisfy itself that the terms of this licence are
being or have been complied with.

 

60.3                                 The Construction (Design and Management)
Regulations 2015

 

60.3.1                       The Tenant agrees with the Landlord for the
purposes of the CDM Regulations to be treated as the only client in relation to
the Works.

 

60.3.2                       The Tenant acknowledges that the Landlord has not
modified the design for the Works or arranged or instructed anyone else to do
so.

 

60.3.3                       The Tenant shall:

 

(a)                                          comply in all respects with the CDM
Regulations and procure that any person (other than the Landlord) who otherwise
has any duty under the CDM Regulations in relation to the Works complies with
the CDM Regulations;

 

(b)                                          pay the Landlord on demand its
reasonable costs and expenses (and any value added tax in relation to them) for
providing any information or

 

--------------------------------------------------------------------------------


 

documents which the Landlord may supply to any person in connection with the
Works; and

 

(c)                                           promptly after completion of the
Works provide the Landlord with copies of the health and safety file for the
Works prepared in accordance with the CDM Regulations, allow the Landlord to
inspect the original file and hand the original file to the Landlord at the
expiry or sooner determination of the Term (or where no health and safety file
is required for the Works, to supply the Landlord with copies of such plans and
drawings of the finished Works as the Landlord may require).

 

60.4                                 Obligations following completion of the
Works

 

60.4.1                       On completion of the Works, the Tenant’s
obligations in the Lease shall apply to the Premises in their then altered
state.

 

60.4.2                       The Tenant shall keep the Works within the Licensed
Areas in good and substantial repair and condition and properly serviced and
maintained.

 

60.4.3                       Unless and to the extent the Landlord otherwise
directs, the Tenant shall, during the six months immediately before the expiry
or sooner determination of the Term, remove the Works and reinstate the Premises
and the Licensed Areas to their layout and condition before the carrying out of
the Works (without prejudice to the Tenant’s other obligations under the Lease)
and shall make good all consequential damage to the reasonable satisfaction of
the Landlord.

 

60.4.4                       Unless the Landlord otherwise directs, the Tenant
shall, before the expiry or sooner determination of the Term, carry out any
works stipulated to be carried out by a date after such expiry or sooner
determination as a condition of any planning or other permission granted in
respect of the Works.

 

60.4.5                       The provisions of clauses 22, 23.1.1(f) and 26.3
shall apply to any works to be carried out under clause 29 as they apply to the
Works. If and to the extent that the Landlord may be a client for the purposes
of the CDM Regulations in relation to the works required pursuant to clause
29.1.1 or clause 29.1.2, the Tenant shall not start such works until it has
agreed in writing with the Landlord for the purposes of the CDM Regulations to
be treated as the only client in relation to those works.

 

60.5                                 General

 

60.5.1                       The Tenant is under no obligation to the Landlord
to carry out the Works but if the Tenant does carry out the Works then the
provisions of this clause 21.3 of this licence shall govern the carrying out of
the Works.

 

60.5.2                       The Works and any obligation to remove the Works
and to reinstate and carry out any further works which may be required by clause
29.1.2 will be disregarded for the purposes of any review of rent under the
Lease.

 

60.5.3                       If the Tenant at any time fails to comply with its
obligations to complete the Works in this licence:

 

(a)                                          the Landlord may (but without
prejudice to any other rights of the Landlord) enter the Premises (on no less
than 48 hours’ prior written notice, except in case of emergency) during or
after the Term to complete any works (in

 

--------------------------------------------------------------------------------


 

whole or part) permitted or required by this licence at the reasonable expense
of the Tenant; and

 

(b)                                          the Tenant shall pay to the
Landlord all fees, costs and expenses reasonably incurred by the Landlord,
which, if not paid, shall be recoverable by the Landlord as a debt.

 

60.5.4                       The Landlord shall not be under any obligation to
insure the Works while they are being carried out or after they are completed.

 

60.5.5                       The Tenant shall pay the Landlord on demand any
increase in the insurance premium for the Premises, the Licensed Areas or the
Building of which they form part or any adjoining or neighbouring property of
the Landlord which is attributable to the carrying out or completion of any
works permitted or required by this licence.

 

60.5.6                       The Tenant shall carry out all works permitted or
required by this licence subject to all rights of the owners and occupiers of
the Building and of all adjoining or neighbouring properties.

 

60.5.7                       The Tenant acknowledges that no partnership or
agency relationship exists between the Landlord and the Tenant in relation to
the Works or is created by or in consequence of the design or carrying out of
the Works or this licence or otherwise.

 

60.5.8                       The Landlord shall have no liability whatsoever in
respect of the design, carrying out or existence of the Works and no
representation or warranty is given by the Landlord as to their quality,
suitability or fitness for purpose.

 

60.6                                 Tenant’s indemnity

 

The Tenant shall indemnify the Landlord against all actions, losses,
liabilities, costs, damages and expenses resulting (either directly or
indirectly) from any claim by a third party against the Landlord arising  from
the state and condition of the Premises and the Licensed Areas during and after
the carrying out of any works permitted or required by this licence, or from the
carrying out of any works permitted or required by this licence, or from any
breach of or non-compliance with any of the terms of this licence provided that
the Landlord shall notify the Tenant of any such claim as soon as reasonably
practicable, shall use reasonable endeavours to mitigate such claim.

 

61.                                        TENANT’S GUARANTOR

 

Without prejudice to section 18 of the Landlord and Tenant (Covenants) Act 1995,
the Tenant’s Guarantor consents to the provisions of this licence, and agrees
that its obligations contained in the Lease continue in full force and effect,
and extend and apply to the obligations of the Tenant contained in this licence
and as varied or extended by this licence.

 

62.                                        GOVERNING LAW AND JURISDICTION

 

62.1                                 This licence and any dispute or claim
arising out of or in connection with it or its subject matter or formation
(including non-contractual disputes or claims) are governed by the law of
England and Wales.

 

62.2                                 The parties irrevocably agree that the
courts of England and Wales have exclusive jurisdiction to determine any dispute
or claim that arises out of or in connection with this licence or its subject
matter or formation (including non-contractual disputes or claims).

 

--------------------------------------------------------------------------------


 

63.                                        GENERAL

 

63.1                                 This licence is supplemental to the Lease
and is a deed.

 

63.2                                 Neither this licence nor the carrying out
of the Works will release or lessen the liability under the Lease of the Tenant
or any other person, whether before or after the date of this licence.

 

63.3                                 Any breach of the terms of this licence
will give rise to a right of re-entry under the Lease.

 

63.4                                 Unless expressly stated nothing in this
licence will create any rights in favour of any person pursuant to the Contracts
(Rights of Third Parties) Act 1999.

 

This document has been executed as a deed and is delivered on the date stated at
the beginning of it.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6
THE PLANS, DRAWINGS AND SPECIFICATIONS SHOWING THE WORKS

 

--------------------------------------------------------------------------------


 

Executed as a deed by

)

 

MITSUBISHI ESTATE LONDON LIMITED

)

 

acting by a director and its secretary/two

)

Director

directors:

)

 

 

 

 

 

 

Director/Secretary

 

Executed as a deed by

)

 

CRA INTERNATIONAL (UK) LIMITED

)

 

acting by a director in the presence of:

)

 

 

 

Director

 Signature of Witness:

 

 

 

 

 

 Name (in BLOCK CAPITALS):

 

 

 

 

 

 Address:

 

 

 

Signed as deed on behalf of

)

 

CRA INTERNATIONAL, INC

)

 

a company incorporated in Massachusetts,

)

 

United States of America by

)

 

being a person who, in accordance with the

)

 

laws of the territory, is acting under the authority

)

 

of the company

)

Authorised Signatory

 

--------------------------------------------------------------------------------


 

APPENDIX 3
TENANT GUIDE

 

--------------------------------------------------------------------------------


 

APPENDIX 4
DUTY OF CARE LETTER

 

--------------------------------------------------------------------------------


 

APPENDIX 5
GUARANTOR’S LEGAL OPINION

 

--------------------------------------------------------------------------------


 

APPENDIX 6
SIDE DEED VARIATION

 

--------------------------------------------------------------------------------


 

[g275481ki29i001.jpg]

 

DATE:                                         2017

 

--------------------------------------------------------------------------------

 

DEED OF VARIATION OF A SIDE DEED DATED 20 MAY 2016 RELATING TO UNIT 2,
PART GROUND FLOOR AND FOURTH FLOOR, 8 FINSBURY CIRCUS, LONDON EC2

 

--------------------------------------------------------------------------------

 

Between

 

MITSUBISHI ESTATE LONDON LIMITED

 

and

 

CRA INTERNATIONAL (UK) LIMITED

 

and

 

CRA INTERNATIONAL, INC.

 

--------------------------------------------------------------------------------

 

CMS Cameron McKenna Nabarro Olswang LLP

6 Queens Road

Aberdeen AB15 4ZT

T +44 1224 622002

F  +44 1224 622066

cms.law

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Definitions

1

 

 

 

2.

Interpretation

1

 

 

 

3.

Variation

2

 

 

 

4.

Guarantor

2

 

 

 

5.

General

2

 

 

 

6.

Governing Law and Jurisdiction

2

 

--------------------------------------------------------------------------------


 

SIDE DEED VARIATION

 

DATE

201[·]

 

PARTIES

 

(10)                                   MITSUBISHI ESTATE LONDON LIMITED
(incorporated and registered in England and Wales under company registration
number 2435659), the registered office of which is at Cannon Place, 78 Cannon
Street, London EC4N 6AF (the “Landlord”);

 

(11)                                   CRA INTERNATIONAL (UK) LIMITED
(incorporated and registered in England and Wales under company registration
number 04007726), the registered office of which is at 8 Finsbury Circus, London
EC2M 7EA (the “Tenant”); and

 

(12)                                   CRA INTERNATIONAL, INC. (incorporated and
registered in Massachusetts, United States of America under company registration
number 042372210), the registered office of which is at 200 Clarendon Street
T-10 Boston MA 02116 and whose address for service in England and Wales is at 8
Finsbury Circus, London EC2M 7EA (the “Guarantor”).

 

RECITALS

 

(G)                                        The Landlord and the Tenant entered
into the Side Deed in respect of the grant of two leases by the Landlord to the
Tenant (defined as the “Leases” in the Side Deed).

 

(H)                                       The Landlord has, on the date of this
deed, granted a further lease of the Additional Premises to the Tenant and has
agreed that the provisions of the Side Deed should extend to such further lease.

 

(I)                                            The Landlord, the Tenant and the
Guarantor have agreed to vary the Side Deed as provided by this deed.

 

IT IS AGREED AS FOLLOWS:

 

64.                                        DEFINITIONS

 

The following definitions apply in this deed:

 

“Landlord” means the first party to this deed and its successors in title and
persons entitled to the reversion immediately expectant on the termination of
the Leases (as defined in the Side Deed);

 

“Side Deed” means a side deed relating to Premises at Unit 2, Part Ground Floor
and Fourth Floor, 8 Finsbury Circus, London EC2 dated 20 May 2016 and made
between (1) Mitsubishi Estate London Limited, (2) CRA International (UK) Limited
and (3) CRA International, Inc. and any document supplemental to or varying such
deed whether entered into before or after the date of this deed and including
this deed;

 

“Tenant” means the second party to this deed (but such expression does not
include its successors in title).

 

65.                                        INTERPRETATION

 

Unless otherwise expressly stated, the rules of interpretation set out in the
Side Deed apply in this deed.

 

1

--------------------------------------------------------------------------------


 

66.                                        VARIATION

 

The Landlord and the Tenant agree that the Side Deed shall, with effect from the
date of this deed be varied by:

 

66.1                                 the addition of the words “Part Third
Floor” after “Unit 2, Part Ground Floor” on the front sheet of the Side Deed;
and

 

66.2                                 the addition of the words “and the lease of
premises being part of the third floor of the Building dated [ ] and made
between ((1) Mitsubishi Estate London Limited, (2) CRA International (UK)
Limited and (3) CRA International, Inc.” after sub-paragraph (b) of the
definition of “Leases” in clause 1 of the Side Deed:

 

and the Side Deed shall from the date of this deed take effect and be read and
construed accordingly.

 

67.                                        GUARANTOR

 

Without prejudice to section 18 of the Landlord and Tenant (Covenants) Act 1995,
the Guarantor consents to the variation of the Side Deed contained in this deed
and to the provisions of this deed. The Guarantor agrees that its obligations
contained in the Leases continue in full force and effect.

 

68.                                        GENERAL

 

68.1                                 This deed is supplemental and collateral to
the Side Deed.

 

68.2                                 The Side Deed remains in full force and
effect as varied by this deed.

 

68.3                                 This deed will not release or lessen the
liability under the Side Deed of the Landlord, the Tenant or the Guarantor
whether before or after the date of this deed.

 

68.4                                 Unless expressly stated nothing in this
deed will create any rights in favour of any person pursuant to the Contracts
(Rights of Third Parties) Act 1999.

 

69.                                        GOVERNING LAW AND JURISDICTION

 

69.1                                 This deed and any dispute or claim arising
out of or in connection with it or its subject matter or formation (including
non-contractual disputes or claims) are governed by the law of England and
Wales.

 

69.2                                 The parties irrevocably agree that the
courts of England and Wales have exclusive jurisdiction to determine any dispute
or claim that arises out of or in connection with this deed or its subject
matter or formation (including non-contractual disputes or claims).

 

This document has been executed as a deed and is delivered on the date stated at
the beginning of it.

 

2

--------------------------------------------------------------------------------


 

Executed as a deed by

)

 

MITSUBISHI ESTATE LONDON LIMITED

)

 

acting by a director and its secretary/two

)

Director

directors:

)

 

 

 

 

 

 

Director/Secretary

 

Executed as a deed by

)

 

CRA INTERNATIONAL (UK) LIMITED

)

 

acting by a director in the presence of:

)

 

 

 

Director

 Signature of Witness:

 

 

 

 

 

 Name (in BLOCK CAPITALS):

 

 

 

 

 

 Address:

 

 

 

Signed as deed on behalf of

)

 

CRA INTERNATIONAL, INC

)

 

a company incorporated in Massachusetts,

)

 

United States of America by

)

 

being a person who, in accordance with the

)

 

laws of the territory, is acting under the authority

)

 

of the company

)

Authorised Signatory

 

3

--------------------------------------------------------------------------------